Exhibit 10.1

STOCK AND ASSET PURCHASE AGREEMENT

BY AND AMONG

SPHERIS HOLDING II, INC.

SPHERIS INC.,

SPHERIS OPERATIONS LLC,

VIANETA COMMUNICATIONS,

SPHERIS LEASING LLC,

SPHERIS CANADA INC.,

AS SELLERS

– and –

CBAY INC., and

MEDQUIST INC.,

AS PURCHASERS 

Dated as of April 15, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS. 1      Section 1.1      Recitals. 1      Section 1.2     
Definitions. 1      Section 1.3      Other Terms. 13      Section 1.4     
Interpretation. 14      Section 1.5      Time. 14 ARTICLE II AGREEMENT OF
PURCHASE AND SALE. 15      Section 2.1      Purchase and Sale of Assets. 15     
Section 2.2      Excluded Assets. 16      Section 2.3      Purchase and Sale by
CBay. 17      Section 2.4      Condition of Conveyance. 18      Section 2.5     
Consideration. 18      Section 2.6      Assumption of Liabilities. 18     
Section 2.7      Excluded Liabilities. 19      Section 2.8      Procedures for
Assumption of Agreements; Delayed Transfer of Assets. 20      Section 2.9     
Additional and Eliminated Assumed Contracts. 22      Section 2.10    Purchase
Price Deposit 22 ARTICLE III COURT APPROVAL. 23      Section 3.1      Bid
Protections. 23      Section 3.2      The Sale Procedures Motion and Order 23
     Section 3.3      The Hearing and the Sale Order 23 ARTICLE IV
REPRESENTATIONS AND WARRANTIES. 25      Section 4.1      Representations and
Warranties of the Sellers. 25      Section 4.2      Representations and
Warranties of the Purchasers. 32 ARTICLE V COVENANTS. 33      Section 5.1     
Interim Covenants of the Sellers. 33      Section 5.2      Closing Documents. 35
     Section 5.3      Matters Requiring Notice. 36      Section 5.4      Assets
Held by Affiliates of Sellers. 36      Section 5.5      Access to
Information/Confidentiality/Preservation of Books and Records. 36      Section
5.6      Use of Name. 38      Section 5.7      Disclaimer of Warranties. 39     
Section 5.8      Required Approvals. 39      Section 5.9      Publicity. 40     
Section 5.10    Release of Claims. 40      Section 5.11    Certain Matters
Relating to North American Employees. 41      Section 5.12    Non-Solicitation.
43      Section 5.13    Lease Deposits. 43      Section 5.14    Financing and
Cooperation. 44 ARTICLE VI CONDITIONS TO CLOSING 45      Section 6.1     
Conditions for the Purchasers. 45      Section 6.2      Conditions for the
Sellers. 46 -i-

--------------------------------------------------------------------------------


 

ARTICLE VII CLOSING 47      Section 7.1      Closing Arrangements. 47     
Section 7.2      Sellers’ Deliveries. 47      Section 7.3      Purchasers’
Deliveries. 48      Section 7.4      Certain Actions in Relation to Spheris
India. 48      Section 7.5      Tax Matters. 49 ARTICLE VIII TERMINATION OF
AGREEMENT. 50      Section 8.1      Termination. 50      Section 8.2      Effect
of Termination. 52      Section 8.3      Breakup Fee; Expense Reimbursement;
Seller Remedies. 52 ARTICLE IX MISCELLANEOUS. 54      Section 9.1      Survival
54      Section 9.2      Relationship of the Parties. 54      Section 9.3     
Amendment of Agreement 54      Section 9.4      Notices. 54      Section
9.5      Fees and Expenses. 56      Section 9.6      Governing Law;
Jurisdiction; Service of Process. 56      Section 9.7      Further Assurances.
56      Section 9.8      Specific Performance. 56      Section 9.9      Entire
Agreement 57      Section 9.10    Waiver 57      Section 9.11    Assignment 57
     Section 9.12    Liability. 57      Section 9.13    Successors and Assigns.
57      Section 9.14    No Third Party Beneficiaries. 57      Section 9.15   
Severability of Provisions. 57

Section 9.16    Counterparts.

58



Exhibits

A         Definition of Applicable Threshold B          Assignment and
Assumption Agreement C          Assignment of Intangible Property D         Bill
of Sale E          Deposit Escrow Agreement

F          Additional Matters

G         Form of Sale Order H         Form of Sale Procedures Order I          
Transition Services Agreement -ii-

--------------------------------------------------------------------------------



STOCK AND ASSET PURCHASE AGREEMENT

This STOCK AND ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of April 15,
2010, is by and among Spheris Holding II, Inc., a Delaware corporation and
direct wholly owned subsidiary of Spheris Holding III, Inc., Spheris Inc., a
Delaware corporation and direct wholly owned subsidiary of Spheris Holding II,
Inc., Spheris Operations LLC, a Tennessee limited liability company and direct
wholly owned subsidiary of Spheris Inc., Vianeta Communications, a California
corporation and direct wholly owned subsidiary of Spheris Operations LLC,
Spheris Leasing LLC, a Tennessee limited liability company and direct wholly
owned subsidiary of Spheris Operations LLC, and Spheris Canada Inc., a Tennessee
corporation and wholly owned subsidiary of Spheris Operations LLC (collectively,
the “Sellers”), CBay Inc., a Delaware corporation (“CBay”), and MedQuist Inc., a
New Jersey corporation (“Medquist”) (Medquist and CBay together, the
“Purchasers”).  Each of the Sellers and Purchasers are referred to individually
herein as a “Party” and collectively as the “Parties.”

RECITALS:

1.         The Sellers have commenced cases under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) by filing voluntary petitions for
relief (the “Seller Chapter 11 Cases”) with the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) on February 3, 2010 (the
“Petition Date”).

2.         Certain lenders have provided a secured super-priority
debtor-in-possession revolving loan facility to Sellers in an aggregate
principal amount up to $15 million, shall have been entered into (the “DIP
Facility”), which was approved by final order of the Bankruptcy Court on
February 23, 2010.

3.         The Sellers desire to sell stock and assets upon the terms and
subject to the conditions contained in this Agreement, including obtaining an
order of the Bankruptcy Court pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code authorizing the Transaction (as defined below).

4.         NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants and agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows: 


ARTICLE I

DEFINITIONS


SECTION 1.1            RECITALS.  THE RECITALS SET FORTH ABOVE ARE INCORPORATED
BY REFERENCE AND ARE EXPRESSLY MADE PART OF THIS AGREEMENT.


SECTION 1.2            DEFINITIONS.  THE FOLLOWING DEFINITIONS SHALL APPLY TO
AND CONSTITUTE PART OF THIS AGREEMENT, THE DISCLOSURE LETTER, THE PURCHASER
SCHEDULE AND ALL EXHIBITS ATTACHED HERETO:

--------------------------------------------------------------------------------



“Accounts Receivable” means any and all accounts receivable, notes receivable,
checks, similar instruments and other amounts receivable owed to the Sellers for
services rendered in the operation of the business of the Spheris Entities, or
any of them, together with all security or other collateral therefor and any
interest for unpaid financing charges accrued thereon, excluding any
intercompany receivable from any Seller.

“Action” means any claim, as defined in the Bankruptcy Code, action, complaint,
suit, litigation, arbitration, appeal, petition, inquiry, hearing, order,
decree, legal proceeding, investigation or other legal dispute, whether civil,
criminal, administrative or otherwise, at law or in equity, by or before any
Governmental Authority.

“Additional Funded India Transfer Pricing Tax” means any Funded India Transfer
Pricing Tax paid or pledged by Spheris India after the date of this Agreement
and prior to the Closing Date.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person.  For purposes of this definition,
“control” (including, with correlative meaning, the terms “controlling” and
“controlled”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 7.5(b).

“Applicable Threshold” has the meaning set forth in Exhibit A.  

“Assignment and Assumption Agreement” means an agreement providing for the
assignment by the Sellers of the Sellers’ right, title and interest in and to
the Purchased Assets, including the Assumed Contracts and Assumed Leases, and
the assumption by Medquist and/or, as applicable, one or more Medquist Designees
of the Assumed Liabilities, substantially in the form attached hereto as Exhibit
B. 

“Assignment of Intangible Property” means an assignment of intangible property
to transfer the Purchased Assets which are intangible property to Medquist
and/or, as applicable, one or more Medquist Designees free and clear of all
Encumbrances (other than Permitted Encumbrances), substantially in the form
attached hereto as Exhibit C.

“Assumed Contracts” means, collectively, the Contracts of any Seller that shall
be set forth on Schedule 1.2(a) of the Purchaser Schedule by the Designation
Deadline, which Contracts shall be assumed by the Sellers and assigned to
Medquist and/or, as applicable, one or more Medquist Designees pursuant to
Section 365 of the Bankruptcy Code, the Sale Order or other order of the
Bankruptcy Court and the Assignment and Assumption Agreement.

“Assumed Leases” means, collectively, the Leases that shall be set forth on
Schedule 1.2(b) of the Purchaser Schedule by the Designation Deadline, which
Leases shall be assumed by the Sellers and assigned to Medquist and/or, as
applicable, one or more Medquist 

-2-

--------------------------------------------------------------------------------



Designees pursuant to Section 365 of the Bankruptcy Code, the Sale Order or
other order of the Bankruptcy Court and the Assignment and Assumption
Agreement. 

“Assumed Liabilities” has the meaning set forth in Section 2.6.

“Assumed PTO Liabilities” shall have the meaning set forth in Section 5.11(e).

“Auction” has the meaning set forth in Section 3.1.

“Audited Financial Statements” means the audited consolidated balance sheets
(including the consolidating balance sheet), and the related consolidated
statements of operations, consolidated statement of changes in stockholders’
equity and consolidated statement of cash flows, of Spheris Inc. as of and for
the fiscal years ended December 31, 2008, 2007 and 2006, together with the notes
thereto.

“Bankruptcy Code” has the meaning set forth in the recitals.

“Bankruptcy Court” has the meaning set forth in the recitals.

“Bill of Sale” means the bill of sale to transfer the Purchased Assets to
Medquist and/or, as applicable, one or more Medquist Designees free and clear of
all Encumbrances (other than Permitted Encumbrances), substantially in the form
attached hereto as Exhibit D.

“Books and Records” means all documents used by the Sellers in connection with,
or relating to, the Purchased Assets, the Assumed Liabilities, or the operations
of the Spheris Entities, including all files, data, reports, plans, mailing
lists, supplier lists, customer lists, price lists, marketing information and
procedures, advertising and promotional materials, equipment records, warranty
information, records of operations, standard forms of documents, manuals of
operations or business procedures and other similar procedures (including all
discs, tapes and other media-storage data containing such information) other
than Retained Books and Records.

“Breakup Fee” means an amount in cash equal to $2,100,000.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or obligated to close
under applicable Laws.

“CBay” has the meaning set forth in the preamble.

“CBay Assumed Spheris India Payables” has the meaning set forth in Section
2.3(b).

“CBay Designee” means one or more Affiliates of CBay designated by CBay to the
Sellers prior to the Closing. 

“Closing” has the meaning set forth in Section 7.1.

-3-

--------------------------------------------------------------------------------



“Closing Date” has the meaning set forth in Section 7.1.

“Closing Documents” means any agreements, instruments and other documents to be
delivered at the Closing pursuant to Section 7.2 or Section 7.3.

“Commitment Letter” has the meaning set forth in Section 5.14(a).

“Competing Transaction” means any financing, refinancing, acquisition,
divestiture, public offering, recapitalization, business combination or
reorganization, whether in one transaction or a series of related transactions,
of or involving all or a material part of the Purchased Assets, other than any
such transaction or series of related transactions with the Purchasers or any
Affiliate thereof.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of October 24, 2009, by and between Spheris Inc. and CBaySystems Holdings
Limited.

“Consent” means any consent, approval, concession, grant, waiver, grant,
exemption, license, entitlement, suitability determination, franchise,
development right, certificate, variance, registration, permit, order or other
authorization of or notice of any Person.

“Contracts” means any contract, agreement, understanding, arrangement, license
or lease (other than the Leases) entered into by any Spheris Entity (whether
oral or written) or affecting or related to any of the Purchased Assets or the
Assumed Liabilities or by which any Spheris Entity is bound or by which any
property of any Spheris Entity is subject to an Encumbrance.

“Cure Costs” has the meaning set forth in Section 2.8(a).

“Deposit Escrow Agreement” means the escrow agreement by and among the Sellers,
the Purchasers and the escrow agent named therein, substantially in the form
attached hereto as Exhibit E.

“Designation Deadline” has the meaning set forth in Section 2.9.

“DIP Facility” has the meaning set forth in the recitals.

“Disclosure Letter” has the meaning set forth in Section 4.1.

“Encumbrances” means all mortgages, pledges, charges, liens, debentures, trust
deeds, claims, assignments by way of security or otherwise, security interests,
conditional sales contracts or other title retention agreements, rights of first
refusal or similar interests or instruments charging, or creating a security
interest in the Purchased Assets or any part thereof or interest therein, and
any agreements, leases, licenses, occupancy agreements, options, easements,
rights of way, restrictions, executions or other encumbrances (including notices
or other registrations in respect of any of the foregoing) affecting title to
the Purchased Assets or any part thereof or interest therein.

-4-

--------------------------------------------------------------------------------



“Environmental Laws” means all applicable Laws relating to pollution or
protection of human health or the environment (including ambient air, water,
surface water, groundwater, land surface, soil or subsurface) or natural
resources, including applicable Laws relating to the storage, transfer,
transportation, investigation, cleanup, treatment, or use of, or release or
threatened release into the environment of, any Hazardous Substances.

“Environmental Permits” means all material Permits issued pursuant to
Environmental Laws.

“Equipment” means all machinery, equipment, property, furniture, fixtures,
furnishings, vehicles, spare parts, leasehold improvements, artwork, desks,
chairs, tables, computer and computer-related hardware, software and firmware,
files, documents, network and internet- and information technology
systems-related equipment, copiers, telephone lines and numbers, facsimile
machines and other telecommunication equipment, cubicles and miscellaneous
office furnishings and supplies, maintenance equipment, tools, signs and
signage, and other tangible and intangible property.

“Equity Sellers” means Spheris Operations LLC and Spheris Canada Inc. 

“ERISA” has the meaning set forth in the definition of U.S. Benefit Plans.

“ERISA Affiliate” has the meaning set forth in the definition of U.S. Benefit
Plans.

“Escrow Accounts” means any escrow, holdback or similar account or arrangement
in which any Seller has any right or interest including, without limitation, (a)
the escrow account established in connection with the acquisition of Vianeta
Communications, (b) the escrow account established in connection with the
acquisition of HealthScribe, Inc, (c) that certain escrow account established
pursuant to the Escrow Agreement, dated December 28, 2009 by and among, Spheris
Holding III, Inc., Spheris Holding II, Inc. and JPMorgan Chase Bank, National
Association, and (d) the escrow account established pursuant to the Deposit
Escrow Agreement.

“Escrow Agent” has the meaning set forth in the definition of Escrow Release
Instruction.

“Escrow Release Instruction” means a written irrevocable instruction to Wachovia
Bank, National Association (the “Escrow Agent”) as escrow agent under that
certain escrow agreement dated December 22, 2004 by and among, the Escrow Agent,
Spheris Inc., Frank A. Adams and John McIlwraith, irrevocably instructing the
Escrow Agent to pay to CBay or a CBay Designee any escrow proceeds in excess of
the Funded India Transfer Pricing Tax as of the date of this Agreement otherwise
payable to Spheris Inc.

“Excluded Agreements” means, collectively, the Excluded Leases and the Contracts
(other than the Assumed Contracts), but, for the avoidance of doubt, shall not
include any Contract or Lease between Spheris India and any third party.

“Excluded Assets” has the meaning set forth in Section 2.2(a).

-5-

--------------------------------------------------------------------------------



“Excluded Leases” means Leases of any Seller other than the Assumed Leases,
including all options to renew, purchase, expand or lease (including rights of
first refusal, first negotiation and first offer), all credit for the prepaid
rent associated therewith, and all security deposits and other deposits made in
connection with such Leases.

“Excluded Liabilities” has the meaning set forth in Section 2.7.

“final, non-appealable” (including, with correlative meaning, the term “final
and non-appealable”) means, with respect to any Order or other action of a
Governmental Authority, an Order or other action (a) as to which no appeal,
notice of appeal, motion to amend or make additional findings of fact, motion to
alter or amend judgment, motion for rehearing or motion for new trial has been
timely filed or, if any of the foregoing has been timely filed, it has been
disposed of in a manner that upholds and affirms the subject order in all
material respects without the possibility for further appeal or rehearing
thereon; and (b) as to which the time for instituting or filing an appeal,
motion for rehearing or motion for new trial shall have expired, excluding any
additional time periods that may begin as a result of Federal Rule 60(b).

“Financial Statements” means, collectively, the Audited Financial Statements and
the Unaudited Financial Statements.

“Financing” has the meaning set forth in Section 5.14(a).

“Financing Agreement” means that certain Financing Agreement, dated as of July
17, 2007, by and among Spheris Holding II, Inc., Spheris Inc., Spheris
Operations LLC, the guarantors (as defined therein), the lenders (as defined
therein), Ableco Finance LLC, as collateral agent, and Cratos Capital
Management, LLC, as administrative agent.

“Foreign Benefit Plans” means each Indian Benefit Plan and any other plan,
program or contract that is subject to or governed by the laws of a jurisdiction
other than the United States which would have been treated as a U.S. Benefit
Plan had it been a U.S. plan, program or contract.

“Funded India Transfer Pricing Tax” means cash paid or pledged, to the taxing
authorities in India, or otherwise deemed Spheris India Restricted Cash, in
respect of tax assessments resulting from one or more transfer pricing tax
audits.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any domestic, foreign, federal, state, provincial
or local authority, legislative body, court, government, regulatory agency,
self-regulatory organization (including any securities exchange), commission,
board, arbitral or other tribunal, or any political or other subdivision,
department or branch of any of the foregoing.

“Hazardous Substances” means any material, substance or waste defined or
characterized as hazardous, toxic, a pollutant or a contaminant under
Environmental Laws, including asbestos or any substance containing asbestos,
polychlorinated biphenyls, lead paint and petroleum or petroleum products
(including crude oil and any fraction thereof).

-6-

--------------------------------------------------------------------------------

 

“Hearing” means the hearing to be held by the Bankruptcy Court to consider the
Sale Order and the approval of the Transaction.

“HIPAA” has the meaning set forth in Section 4.1(w).

“HSR Act” has the meaning set forth in Section 4.1(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or advances; (b) all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (even though
the rights and remedies of the seller or lenders under such agreement in the
event of default are limited to repossession or sale of such property); (d) all
obligations of such Person issued or assumed as part of the deferred purchase
price of property or services; (e) all indebtedness secured by any Encumbrance
on property owned or acquired by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not the
obligations secured thereby have been assumed; (f) any obligations with respect
to bank guarantees, deferred compensation arrangements, workers’ compensation
liabilities, employee medical liabilities, bonuses and any required statutory
payments to employees; (g) all obligations of such Person for the reimbursement
of any obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (h) all contingent obligations
of such Person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above.

“Indenture” means that certain Indenture, dated as of December 22, 2004 (as
amended or supplemented from time to time), by and among Spheris Inc., the
guarantors (as defined therein) and the Bank of New York as trustee, with form
of 11% Senior Subordinated Notes due 2012 attached thereto.

“Indian Benefit Plans” means each plan, program or contract that is subject to
or governed by the laws of India, and which would have been treated as a U.S.
Benefit Plan had it been a U.S. plan, program or contract.

“Intellectual Property Rights” means trade or brand names, business names,
trademarks (including logos), trademark registrations and applications, service
marks, service mark registrations and applications, copyrights, copyright
registrations and applications, all rights to use the names “Spheris,”
“Vianeta,” any other name of a Spheris Entity and any related or associated
name, internet domain names, issued patents and pending applications and other
patent rights, industrial design registrations, pending applications and other
industrial design rights, trade secrets, proprietary information and know-how,
equipment and parts lists and descriptions, instruction manuals, inventions,
inventors’ notes, research data, blueprints, drawings and designs, formulae,
processes, computer software (including source code, executable code, firmware,
data, databases and technical documentation), internal-use software, and
technical manuals and documentation used in connection therewith, technology and
other intellectual property, together with all rights under licenses, registered
user agreements, technology transfer agreements, other agreements or instruments
relating to any of the foregoing, and goodwill associated with any of the
foregoing.

-7-

--------------------------------------------------------------------------------



“IRC” or “Code” means the Internal Revenue Code of 1986, as amended.

“Key Employee Incentive Plan” means the Spheris, Inc. Key Employee Incentive
Plan approved by the Bankruptcy Court pursuant to an order dated March 25, 2010,
the aggregate Liability of which is capped at $850,000 pursuant to such order.

“Knowledge” means, with respect to the Sellers, as of any date, the actual
knowledge, after due inquiry including of their respective direct reports, of
Robert Butler, Anthony James, Brian Callahan, Alan Whorton, Russell Adkins and
Suresh Nair, of such date.

“Laws” means all statutes, laws (including common law), regulations, rules,
ordinances, codes and other requirements of any Governmental Authority,
including any Orders.

“Lease Security Deposits” has the meaning set forth in Section 5.13(a).

“Leased Real Property” has the meaning set forth in Section 4.1(f).

“Leases” means any agreements to lease, leases, renewals of leases, subtenancy
agreements and other rights (including licenses) granted by or on behalf of, or
to, any Spheris Entity or any of their respective predecessors in title, or any
of the foregoing under which any Spheris Entity has any rights or obligations,
together with all guarantees and indemnities relating thereto.

“Letter Agreement” has the meaning set forth in Section 8.3(c).

“Liability” means any debt, liability, commitment or other obligation (whether
direct or indirect, known or unknown, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, or due or not yet due) and including all
costs, fees and expenses relating thereto.

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate:  (i) has been or
would be reasonably likely to be material and adverse to the assets,
liabilities, properties, business, financial condition, or capitalization of the
Purchased Assets, the Assumed Liabilities or Spheris India; provided, however,
that none of the following shall be taken into account in determining whether
there has been or would be, a Material Adverse Effect under this subclause (i): 
(A) changes in general economic or financial market conditions to the extent
that such changes do not have a disproportionate impact on the Purchased Assets,
the Assumed Liabilities or Spheris India relative to other companies in the
medical transcription industry, (B) changes affecting the industry in which the
Spheris Entities operate (including, without limitation, changes in prices,
costs of materials, labor or shipping, general market prices or regulatory
changes in any such industry) to the extent that such changes do not have a
disproportionate impact on the Purchased Assets, the Assumed Liabilities or
Spheris India relative to other companies in the medical transcription industry,
(C) the outbreak or escalation of hostilities, the declaration of war, the
occurrence of any calamity or natural disaster, or acts of terrorism, (D)
changes in any Law or GAAP or interpretation thereof after the date hereof, (E)
any event as to which the Purchasers have provided written consent hereunder,
(F) the announcement of this Agreement and the Transaction, (G) compliance by
the Sellers with the terms of this Agreement or the Sale Procedures Order, and
each other agreement or document to be executed, filed or delivered in
connection herewith and therewith including, without limitation, the filing of
the Seller Chapter 11 Cases (except that this subsection (G) shall not apply to
the representations set forth in Section 4.1(c) or 4.1(j)) or (H) any failure by
any Spheris Entity to meet any projections or estimates (including internal
projections or estimates) of revenues, earnings or performance for any period
(provided, however, that, the underlying cause for such failure may be
considered in determining whether there may be a Material Adverse Effect, and
provided that this subsection (H) shall not limit in any way the next paragraph
of this definition); or (ii) has prevented, materially delayed or materially
impaired, or would be reasonably likely to prevent, materially delay or
materially impair, the ability of the Sellers to consummate the Transaction or
to perform the Sellers’ obligations hereunder.  Notwithstanding the foregoing,
“Material Adverse Effect” shall also have the meaning set forth on Exhibit F. 



-8-

--------------------------------------------------------------------------------

 



 “Medquist” has the meaning set forth in the preamble.

“Medquist Assumed Spheris India Payables” has the meaning set forth in Section
2.6(f).

“Medquist Designee” means one or more Affiliates of Medquist designated by
Medquist to the Sellers prior to the Closing. 

“MT Employees” means medical language specialists or medical transcriptionists
of the Spheris Entities located in the United States or Canada.

“North American Employee” and “North American Employees” has the meaning set
forth in Section 5.11(a).

“North American Transferred Employee” has the meaning set forth in Section
5.11(a).

“Notice” means any notice, request, consent, acceptance, waiver or other
communication required or permitted to be given pursuant to this Agreement.

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination, decision, verdict, ruling, subpoena, or award entered by or with
any Governmental Authority (whether temporary, preliminary or permanent).

“Ordinary Course Balance Sheet Liabilities” means each of the following
Liabilities of the Sellers as of the Closing Date, with each such Liability
calculated in substantially the same manner as calculated on the Financial
Statements and incurred in the ordinary course of business consistent with past
practice:  (a) payroll liabilities of North American Transferred Employees, (b)
accounts payable or accrued vendor obligations (excluding (x) accounts payable
of expenses incurred in connection with the Transaction, (y) accounts payable
owing pursuant to any Excluded Agreement, and (z) accounts payable owing
pursuant to any Assumed Contract to the extent such amount is included in Cure
Costs), (c) accrued group purchasing obligation fees, (d) reserves for sales
credits and adjustments (including any setoff, recoupments, indemnification,
contribution or similar obligations related to any Accounts Receivable), (e)
accrued customer sales Taxes payable (which shall not exceed $50,000 in amount)
and (f) MT security deposits.

-9-

--------------------------------------------------------------------------------



“Outside Date” means April 22, 2010; provided, however, that if the Closing has
not occurred by such date and all conditions to the Closing have been satisfied
except for those conditions set forth in Section 6.1(e) and Section 6.2(e), such
date shall be extended to the earlier to occur of (A) the tenth (10th) day
following the date upon all requisite clearances or approvals under any
antitrust or trade regulation laws shall have been obtained and (B) the date
that is 135 days after the Petition Date

“Party” or “Parties” has the meaning set forth in the preamble.

“Permits” has the meaning set forth in Section 4.1(h).

“Permitted Encumbrances” means any Encumbrance which is not extinguished by the
Sale Order under applicable Law, it being understood that the Sale Order shall
extinguish Encumbrances to the maximum extent permissible under applicable Law.

“Person” means an individual, partnership, limited liability company,
corporation, trust, joint venture, association, joint stock company,
unincorporated organization, Governmental Authority or other entity, and the
successors and assigns thereof or the heirs, executors, administrators or other
legal representatives of an individual.

“Petition Date” has the meaning set forth in the recitals.

“Pre-Closing Tax Period” has the meaning set forth in Section 7.5(c).

“Promissory Note” means an unsecured subordinated promissory note issued by
MedQuist Transcription, Ltd., in favor of Sellers, in an aggregate principal
amount of $17,500,000 and with the terms and conditions set forth on Exhibit G. 

“Property Taxes” has the meaning set forth in Section 2.1(e).

“Purchase Price” has the meaning set forth in Section 2.5.

“Purchase Price Deposit” has the meaning set forth in Section 2.10(a).

“Purchased Assets” means, collectively, the assets, properties and rights to be
purchased by Medquist and/or, as applicable, one or more Medquist Designees
pursuant to this Agreement and set forth in Section 2.1, excluding, for the
avoidance of doubt, the Excluded Assets.

“Purchased Intellectual Property” has the meaning set forth in Section 2.1(i).

“Purchased Lease Security Deposit” has the meaning set forth in Section 2.1(m).

“Purchaser Benefit Plans” has the meaning set forth in Section 5.11(e).

“Purchaser Broker Fee” has the meaning set forth in Section 4.2(d).

“Purchaser Designee” means a CBay Designee or a Medquist Designee. 

-10-

--------------------------------------------------------------------------------



“Purchaser Parties” has the meaning set forth in Section 8.3(d).

“Purchaser Schedule” means the schedule first delivered by the Purchasers to
Sellers on the date of this Agreement and updated after the date of this
Agreement in accordance with Section 2.9.

“Purchaser Termination Fee” means an amount in cash equal to the difference
between (a) $15,000,000 and (b) the sum of the Purchase Price Deposit and any
interest thereon.

“Purchasers” has the meaning set forth in the preamble.

“Rate Reductions” means reductions by the Sellers in prices charged to customers
of the Sellers or any agreement by the Sellers with a customer to reduce prices
charged to customers of the Sellers (regardless of when the reduction in price
takes effect) in each case, other than with respect to price reductions or
agreements that have been agreed or proposed to customers on or prior to January
1, 2010 to the extent that such price reductions have been identified by the
Sellers on any monthly summary financial metrics report made available to
Purchasers on or prior to January 1, 2010.

“Release” has the meaning set forth in Section 5.10(a).

“Representative” means, with respect to a particular Person, any director,
officer, manager, partner, member, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants, and
financial advisors.

“Retained Books and Records” means (A) any documents (including books and
records) that the Sellers are required by applicable Law to retain, (B)
corporate seals, minute books, charter documents, corporate stock record books,
original tax and financial records and such other books and records as pertain
to the organization, existence, actions or share capitalization of any of the
Sellers, and (C) any books and records or information related exclusively to any
of the Excluded Assets or Excluded Liabilities.

“Sale Order” means an order of the Bankruptcy Court, substantially in the form
attached hereto as Exhibit H that is not stayed as of the Closing Date, vacated
or stayed pending appeal as of the Closing Date, authorizing, in addition to the
matters referred to in Section 3.3, the sale of the Purchased Assets to Medquist
and/or, as applicable, one or more Medquist Designees upon the terms and subject
to the conditions contained in this Agreement and the consummation of the
Transaction.

“Sale Procedures Motion” has the meaning set forth in Section 3.2.

“Sale Procedures Order” means a final, non-appealable order of the Bankruptcy
Court that has not been stayed, vacated or stayed pending appeal, substantially
in the form attached hereto as Exhibit I.

“Scheduled Agreements” has the meaning set forth in Section 4.1(j).

“Security Deposit Payments” has the meaning set forth in Section 5.13(b).

-11-

--------------------------------------------------------------------------------



“Seller Broker Fee” has the meaning set forth in Section 4.1(k).

“Seller Chapter 11 Cases” has the meaning set forth in the recitals.

“Seller Restricted Cash” means cash that is shown as “Restricted cash” of the
guarantors on the consolidating balance sheet in the Financial Statements
together with any cash as of the Closing Date that would be so shown on the
Financial Statements if the Financial Statements were dated as of the Closing
Date; provided, however, that Seller Restricted Cash shall not include Spheris
India Restricted Cash. 

“Sellers” has the meaning set forth in the preamble.

“Service Providers” means the Spheris Entities’ current or former directors,
officers, employees, consultants or independent contractors, other than MT
Employees.

“Spheris Entity” means each Seller and Spheris India.

“Spheris Holding III” means Spheris Holding III, Inc., a Delaware corporation.

“Spheris India” means Spheris India Private Limited. 

“Spheris India Capital Stock” has the meaning set forth in Section 4.1(a).

“Spheris India Payables” means any and all Liabilities owing by any Seller to
Spheris India (whether or not then due).

“Spheris India Restricted Cash” means cash that is shown as “Restricted cash” of
the non-guarantor on the consolidating balance sheet in the Financial
Statements, together with any cash as of the Closing Date that would be so shown
on the Financial Statements if the Financial Statements were dated as of the
Closing Date.

“Spheris Released Parties” has the meaning set forth in Section 5.10(a).

“Straddle Period” has the meaning set forth in Section 7.5(c).

“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, windfall profit, severance, property, production, sales,
use, license, excise, franchise, employment, unemployment, payroll, withholding,
alternative or add on minimum, ad valorem, value added, transfer, stamp, or
environmental tax, escheat payments or any other tax, custom, duty, impost,
levy, governmental fee or other like assessment or charge (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto).

“Tax Return” or “Tax Returns” means all returns, declarations of estimated tax
payments, reports, estimates, information returns and statements, including any
related or supporting information with respect to any of the foregoing, filed or
required to be filed with any taxing authority.

-12-

--------------------------------------------------------------------------------



“Transaction Expenses” means and include reasonably incurred, documented,
out-of-pocket professional costs, fees and expenses incurred by the Purchasers
or their Affiliates in connection with evaluating, negotiating, documenting and
performing the Transaction.

“Transactions” means the transactions contemplated herein to be consummated at
the Closing, including the purchase and sale of the Purchased Assets and the
Spheris India Capital Stock and the delegation and assumption of the Assumed
Liabilities provided for in this Agreement.

“Transfer Costs” has the meaning set forth in Section 7.5(a).

“Transfer Taxes” means any transfer, documentary, sales, use, stamp,
registration and other such taxes, any conveyance fees, any recording charges
and any other similar fees and charges (including penalties and interest in
respect thereof).

“Transition Services Agreement” means the transition services agreement by and
between the Sellers and the Purchasers in substantially the form attached hereto
as Exhibit J.

“Unaudited Financial Statements” means (a) the unaudited consolidated balance
sheets, and the related unaudited consolidated statements of operations,
consolidated statement of changes in stockholders’ equity and consolidated
statement of cash flows, of Spheris Inc. as of and for the nine-month period
ended September 30, 2009 and (b) the unaudited consolidated balance sheets
(including the consolidating balance sheet), and the related unaudited
consolidated statements of operations, consolidated statement of changes in
stockholders’ equity and consolidated statement of cash flows, of Spheris Inc.
as of and for the six-month period ended June 30, 2009.

“U.S. Benefit Plans” means each employee or director benefit plan, arrangement
or agreement, whether or not written, including without limitation any employee
welfare benefit plan within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), any employee
pension benefit plan within the meaning of Section 3(2) of ERISA (whether or not
such plan is subject to ERISA) and any bonus, incentive, deferred compensation,
vacation, stock purchase, stock option, severance, employment, change of control
or fringe benefit plan, program or agreement that is or has been sponsored,
maintained or contributed to by any Spheris Entity or by any trade or business,
whether or not incorporated, all of which together with any Spheris Entity would
be deemed a “single employer” within the meaning of Section 4001 of  ERISA (an
“ERISA Affiliate”); provided, however, that U.S. Benefit Plans shall not include
any Foreign Benefit Plans.

“Volume Reductions” has the meaning set forth in the definition of Material
Adverse Effect.

“WARN” has the meaning set forth in Section 4.1(y).


SECTION 1.3            OTHER TERMS.  AS USED IN THIS AGREEMENT, ANY REFERENCE TO
ANY FEDERAL, STATE, LOCAL, OR FOREIGN LAW, INCLUDING ANY APPLICABLE LAW, WILL BE
DEEMED ALSO TO REFER TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER AND ALL
AMENDMENTS OR MODIFICATIONS THERETO, UNLESS THE CONTEXT REQUIRES OTHERWISE.  THE
WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING” WILL BE DEEMED TO

-13-

--------------------------------------------------------------------------------

 


BE FOLLOWED BY “WITHOUT LIMITATION.”  PRONOUNS IN MASCULINE, FEMININE, OR NEUTER
GENDERS WILL BE CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE SINGULAR
FORM WILL BE CONSTRUED TO INCLUDE THE PLURAL AND VICE VERSA, UNLESS THE CONTEXT
OTHERWISE REQUIRES.  REFERENCES TO “THIS AGREEMENT” SHALL INCLUDE ALL EXHIBITS,
SCHEDULES AND OTHER AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS ATTACHED HERETO. 
THE WORDS “HEREIN,” “HEREOF,” “HEREBY,” “HEREUNDER,” AND WORDS OF SIMILAR IMPORT
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR SUBDIVISION UNLESS
EXPRESSLY SO LIMITED.  REFERENCES IN THIS AGREEMENT TO ARTICLES, SECTIONS,
SCHEDULES OR EXHIBITS ARE TO ARTICLES OR SECTIONS OF, SCHEDULES OR EXHIBITS TO,
THIS AGREEMENT, EXCEPT TO THE EXTENT OTHERWISE SPECIFIED HEREIN.  REFERENCES TO
THE CONSENT OR APPROVAL OF ANY PARTY SHALL MEAN THE WRITTEN CONSENT OR APPROVAL
OF SUCH PARTY, WHICH MAY BE WITHHELD, CONDITIONED OR DELAYED IN SUCH PARTY’S
SOLE AND ABSOLUTE DISCRETION, EXCEPT TO THE EXTENT OTHERWISE SPECIFIED HEREIN. 
ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN
ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO UNLESS
OTHERWISE DEFINED THEREIN.  ANY AGREEMENT, INSTRUMENT OR STATUTE DEFINED OR
REFERRED TO HEREIN SHALL MEAN SUCH AGREEMENT, INSTRUMENT OR STATUTE AS FROM TIME
TO TIME AMENDED, MODIFIED OR SUPPLEMENTED, INCLUDING (IN THE CASE OF AGREEMENTS
OR INSTRUMENTS) BY WAIVER OR CONSENT AND (IN THE CASE OF STATUTES) BY SUCCESSION
OF COMPARABLE SUCCESSOR STATUTES AND REFERENCES TO ALL ATTACHMENTS THERETO AND
INSTRUMENTS INCORPORATED THEREIN.  THE HEADINGS OF THE SECTIONS, PARAGRAPHS AND
SUBSECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND ARE NOT PART
OF THIS AGREEMENT AND DO NOT IN ANY WAY LIMIT OR MODIFY THE PROVISIONS OF THIS
AGREEMENT AND SHALL NOT AFFECT THE INTERPRETATION HEREOF.  UNLESS OTHERWISE
SPECIFIED HEREIN, PAYMENTS THAT ARE REQUIRED TO BE MADE UNDER THIS AGREEMENT
SHALL BE PAID BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED IN ADVANCE BY THE PARTY ENTITLED TO RECEIVE SUCH PAYMENT.  ALL
REFERENCES TO  “DOLLARS” OR “$” OR “US$” IN THIS AGREEMENT SHALL MEAN U.S.
DOLLARS.


SECTION 1.4            INTERPRETATION.  THE PARTIES HAVE PARTICIPATED JOINTLY IN
THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IF AN AMBIGUITY OR QUESTION OF
INTENT OR INTERPRETATION ARISES, THIS AGREEMENT WILL BE CONSTRUED AS IF DRAFTED
JOINTLY BY THE PARTIES HERETO AND NO PRESUMPTION OR BURDEN OF PROOF WILL ARISE
FAVORING OR DISFAVORING ANY PARTY HERETO BECAUSE OF THE AUTHORSHIP OF ANY
PROVISION OF THIS AGREEMENT.


SECTION 1.5            TIME.  EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, THE
COMPUTATION OF ANY PERIOD OF TIME REFERRED TO IN THIS AGREEMENT SHALL EXCLUDE
THE FIRST DAY AND INCLUDE THE LAST DAY OF SUCH PERIOD.  IF THE TIME LIMITED FOR
THE PERFORMANCE OR COMPLETION OF ANY MATTER UNDER THIS AGREEMENT EXPIRES OR
FALLS ON A DAY THAT IS NOT A BUSINESS DAY, THE TIME SO LIMITED SHALL EXTEND TO
THE NEXT FOLLOWING BUSINESS DAY.  WHENEVER ACTION MUST BE TAKEN (INCLUDING THE
GIVING OF NOTICE, THE DELIVERY OF DOCUMENTS OR THE FUNDING OF MONEY) UNDER THIS
AGREEMENT, PRIOR TO THE EXPIRATION OF, BY NO LATER THAN OR ON A PARTICULAR DATE,
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, SUCH ACTION MUST BE
COMPLETED BY 5:00 P.M., NEW YORK CITY TIME ON SUCH DATE (EXCEPT FOR THE FILING
OF PAPERS WITH THE BANKRUPTCY COURT OR THE ENTRY OF ANY ORDER BY THE BANKRUPTCY
COURT, WHICH MUST BE COMPLETED ON SUCH DATE BY THE DEADLINE SET FORTH IN THE
RULES OF THE BANKRUPTCY COURT).  THE TIME LIMITED FOR PERFORMING OR COMPLETING
ANY MATTER UNDER THIS AGREEMENT MAY BE EXTENDED OR ABRIDGED BY AN AGREEMENT IN
WRITING BY THE PARTIES.  ALL REFERENCES HEREIN TO TIME ARE REFERENCES TO NEW
YORK CITY TIME, UNLESS OTHERWISE SPECIFIED HEREIN.




-14-

--------------------------------------------------------------------------------




ARTICLE II

AGREEMENT OF PURCHASE AND SALE


SECTION 2.1            PURCHASE AND SALE OF ASSETS.  THE SELLERS HEREBY AGREE TO
SELL, TRANSFER, ASSIGN, CONVEY AND DELIVER TO MEDQUIST AND/OR, AS APPLICABLE,
ONE OR MORE MEDQUIST DESIGNEES, AT THE CLOSING, AND MEDQUIST HEREBY AGREES TO
PURCHASE, ACQUIRE AND ASSUME, OR CAUSE ONE OR MORE MEDQUIST DESIGNEES TO
PURCHASE, ACQUIRE AND ASSUME, FROM THE SELLERS AT THE CLOSING, UPON THE TERMS
AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, ALL RIGHT, TITLE AND INTEREST
OF THE SELLERS OF ANY NATURE WHATSOEVER IN THE FOLLOWING PURCHASED ASSETS, FREE
AND CLEAR OF ANY AND ALL ENCUMBRANCES OF ANY AND EVERY KIND, NATURE AND
DESCRIPTION (OTHER THAN PERMITTED ENCUMBRANCES AND ASSUMED LIABILITIES):


(A)                THE ASSUMED CONTRACTS AND ALL RIGHTS THEREUNDER;


(B)               THE ASSUMED LEASES AND ALL RIGHTS THEREUNDER, INCLUDING ALL
OPTIONS TO RENEW, PURCHASE, EXPAND OR LEASE (INCLUDING RIGHTS OF FIRST REFUSAL,
FIRST NEGOTIATION AND FIRST OFFER), AND ALL CREDIT FOR THE PREPAID RENT
ASSOCIATED THEREWITH (EXCLUDING LEASE SECURITY DEPOSITS);


(C)                ALL ACCOUNTS RECEIVABLE OF THE SELLERS;


(D)               ALL EQUIPMENT USED OR HELD FOR USE IN THE BUSINESS OF THE
SPHERIS ENTITIES;


(E)                ALL REAL, PERSONAL AND INTANGIBLE PROPERTY TAXES (“PROPERTY
TAXES”) PREPAID AND NOT ATTRIBUTABLE TO PRE-CLOSING TAX PERIODS;


(F)                ALL ADVERTISING, MARKETING AND PROMOTIONAL MATERIALS AND ALL
OTHER PRINTED OR WRITTEN MATERIALS USED IN CONNECTION WITH THE BUSINESS OF THE
SPHERIS ENTITIES;


(G)               ALL BOOKS AND RECORDS (PROVIDED THAT THE SELLERS MAY, IN THEIR
DISCRETION, RETAIN ONE COPY OF THE BOOKS AND RECORDS);


(H)               ALL PERMITS TRANSFERABLE UNDER APPLICABLE LAW;


(I)                 ALL INTELLECTUAL PROPERTY RIGHTS OWNED BY THE SELLERS OR
WHICH THE SELLERS HAVE THE RIGHT TO TRANSFER OR ASSIGN (TOGETHER WITH THE
INTELLECTUAL PROPERTY RIGHTS OF SPHERIS INDIA ACQUIRED UNDER SECTION 2.3, THE
“PURCHASED INTELLECTUAL PROPERTY”);


(J)                 ALL GOODWILL ASSOCIATED WITH THE BUSINESS OF THE SPHERIS
ENTITIES;


(K)               ANY AND ALL INSURANCE PROCEEDS, CONDEMNATION AWARDS OR OTHER
COMPENSATION IN RESPECT OF LOSS OR DAMAGE TO ANY PURCHASED ASSET SUBJECT TO
SECTION 5.1(M) TO THE EXTENT OCCURRING AFTER THE DATE HEREOF BUT PRIOR TO THE
CLOSING, AND ALL RIGHT AND CLAIM OF THE SELLERS TO ANY SUCH INSURANCE PROCEEDS,
CONDEMNATION AWARDS OR OTHER COMPENSATION NOT PAID BY THE CLOSING;


(L)                 ALL OTHER ASSETS, INVENTORY, PROPERTIES, AND RIGHTS USED OR
HELD FOR USE BY THE SELLERS IN CONNECTION WITH THE BUSINESS OF THE SPHERIS
ENTITIES;

-15-

--------------------------------------------------------------------------------




(M)             ANY LEASE SECURITY DEPOSIT THAT HAS NOT BEEN RETURNED TO SELLERS
AS CONTEMPLATED BY SECTION 5.13(A) (EACH, A “PURCHASED LEASE SECURITY DEPOSIT”);
AND


(N)               OTHER THAN AS SET FORTH IN SECTION 2.2(A), ALL RIGHTS, CLAIMS,
ACTIONS, REFUNDS, CAUSES OF ACTION, CHOSES IN ACTION, ACTIONS, SUITS OR
PROCEEDINGS, RIGHTS OF RECOVERY, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, RIGHTS
OF INDEMNITY OR CONTRIBUTION AND OTHER SIMILAR RIGHTS (KNOWN AND UNKNOWN,
MATURED AND UNMATURED, ACCRUED OR CONTINGENT, REGARDLESS OF WHETHER SUCH RIGHTS
ARE CURRENTLY EXERCISABLE) AGAINST ANY PERSON, INCLUDING ALL WARRANTIES,
REPRESENTATIONS, GUARANTEES, INDEMNITIES AND OTHER CONTRACTUAL CLAIMS (EXPRESS,
IMPLIED OR OTHERWISE) TO THE EXTENT RELATED TO THE PURCHASED ASSETS OR THE
ASSUMED LIABILITIES. 


SECTION 2.2            EXCLUDED ASSETS.


(A)                NOTHING HEREIN CONTAINED SHALL BE DEEMED TO SELL, TRANSFER,
ASSIGN, CONVEY OR DELIVER THE EXCLUDED ASSETS TO MEDQUIST OR ANY AFFILIATE OF
MEDQUIST, AND THE SELLERS SHALL RETAIN ALL RIGHT, TITLE AND INTEREST TO, IN AND
UNDER THE EXCLUDED ASSETS, AND NEITHER MEDQUIST NOR ANY AFFILIATE OF MEDQUIST
SHALL HAVE ANY LIABILITY THEREFOR.  “EXCLUDED ASSETS” SHALL MEAN THE FOLLOWING
ASSETS, PROPERTIES AND RIGHTS OF THE SELLERS:

(I)                 ANY AND ALL RIGHTS OF THE SELLERS UNDER THIS AGREEMENT OR
ANY OTHER AGREEMENT BY AND BETWEEN ANY SELLER AND ANY PURCHASER;

(II)               ALL AVOIDANCE CLAIMS OR CAUSES OF ACTION AVAILABLE TO THE
SELLERS UNDER CHAPTER 5 OF TITLE 11, INCLUDING SECTIONS 544, 545, 547, 548, 549,
550 AND 553 OF THE BANKRUPTCY CODE;

(III)             THE EXCLUDED AGREEMENTS AND ANY AND ALL RIGHTS THEREUNDER AND
PREPAID ASSETS RELATED THERETO;

(IV)             ANY PREPAID PROPERTY TAX ATTRIBUTABLE TO PRE-CLOSING TAX
PERIODS, AND ANY REFUND OF TAXES THAT ARE NOT ASSUMED LIABILITIES;

(V)              ALL RIGHTS OF SELLERS IN AND TO THE ESCROW ACCOUNTS;

(VI)      ANY CLAIM, DEPOSIT, PREPAYMENT, REFUND, SUIT, CAUSE OF ACTION, CHOSE
IN ACTION, RIGHT OF RECOVERY, RIGHT OF SETOFF AND RIGHT OF RECOUPMENT OR SIMILAR
RIGHT OF A SELLER (A) AGAINST, OR RECEIVABLE FROM, ANY SELLER OR SPHERIS HOLDING
III OR ANY AFFILIATE (OTHER THAN SPHERIS INDIA) OF THE FOREGOING (INCLUDING
AGAINST ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE FOREGOING), (B) AGAINST,
OR RECEIVABLE FROM, ANY INSURANCE POLICY BY OR FOR THE BENEFIT OF A PERSON OR
ENTITY DESCRIBED IN THE FOREGOING SUBCLAUSE (A) OR (C) ARISING OUTSIDE OF THE
ORDINARY COURSE OF THE BUSINESS OF THE SELLERS AND UNRELATED TO THE PURCHASED
ASSETS OR THE ASSUMED LIABILITES, IN EACH CASE, FOR CONDUCT, EVENTS OR
CIRCUMSTANCES OCCURING PRIOR TO THE CLOSING;

(VII)           ANY CASH OR CASH EQUIVALENTS (INCLUDING SELLER RESTRICTED CASH),
PRE-PAID EXPENSES AND ALL BANK ACCOUNTS OF THE SELLERS (INCLUDING, FOR THIS
PURPOSE, ALL COLLECTED FUNDS (INCLUDING CHECKS), AT OR PRIOR TO 12:01 A.M., NEW
YORK CITY TIME ON THE CLOSING DATE RECEIVED BY THE SELLERS (INCLUDING IN A
LOCKBOX OF ANY SELLER));

-16-

--------------------------------------------------------------------------------



(VIII)         ANY CAPITAL STOCK, SECURITIES OR OTHER INTEREST OF ANY SELLER
HELD IN ANY OTHER SELLER OR ANY OTHER PERSON, EXCEPT FOR THE SPHERIS INDIA
CAPITAL STOCK;

(IX)             ANY ASSET OF ANY SELLER THAT WOULD CONSTITUTE PURCHASED ASSETS
(IF OWNED BY SUCH SELLER ON THE CLOSING DATE) THAT IS CONVEYED OR OTHERWISE
DISPOSED OF DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT UNTIL THE CLOSING
DATE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (INCLUDING WITHOUT
LIMITATION SECTION 5.1(H));

(X)               ALL SECURITY, VENDOR, UTILITY AND OTHER SIMILAR DEPOSITS
(OTHER THAN THE LEASE SECURITY DEPOSITS), PREPAID EXPENSES, ADVANCES, ADVANCE
PAYMENTS, PREPAYMENTS, DEFERRED CHARGES OR REBATES IN FAVOR OF THE SELLERS,
INCLUDING COLLATERAL PLEDGED FOR WORKERS’ COMPENSATION;

(XI)             ANY LEASE SECURITY DEPOSIT THAT IS NOT A PURCHASED LEASE
SECURITY DEPOSIT;

(XII)           ALL ASSETS OF THE SELLERS UNDER THE U.S. BENEFIT PLANS AND THE
FOREIGN BENEFIT PLANS (EXCEPT THE INDIAN BENEFIT PLANS);

(XIII)         ALL RIGHTS, CLAIMS, ACTIONS, REFUNDS, CAUSES OF ACTION, CHOSES IN
ACTION, ACTIONS, SUITS OR PROCEEDINGS, RIGHTS OF RECOVERY, RIGHTS OF SETOFF,
RIGHTS OF RECOUPMENT, RIGHTS OF INDEMNITY OR CONTRIBUTION AND OTHER SIMILAR
RIGHTS (KNOWN AND UNKNOWN, MATURED AND UNMATURED, ACCRUED OR CONTINGENT,
REGARDLESS OF WHETHER SUCH RIGHTS ARE CURRENTLY EXERCISABLE) AGAINST ANY PERSON,
INCLUDING ALL WARRANTIES, REPRESENTATIONS, GUARANTEES, INDEMNITIES AND OTHER
CONTRACTUAL CLAIMS (EXPRESS, IMPLIED OR OTHERWISE) TO THE EXTENT RELATED
EXCLUSIVELY TO THE ASSETS, RIGHTS AND PROPERTIES SET FORTH IN THIS SECTION
2.2(A) OR THE EXCLUDED LIABILITIES; AND 

(XIV)         RETAINED BOOKS AND RECORDS; PROVIDED THAT SELLERS SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE PURCHASERS WITH A COPY (AND SHALL
ALLOW PURCHASERS TO MAKE A COPY) OF ANY RETAINED BOOKS AND RECORDS THAT ARE
RELATED TO THE PURCHASED ASSETS, THE ASSUMED LIABILITIES OR THE SPHERIS INDIA
CAPITAL STOCK; PROVIDED, FURTHER, THAT IN NO CASE SHALL THE SELLERS BE OBLIGATED
TO PROVIDE THE PURCHASERS WITH ANY RETAINED BOOKS AND RECORDS PROTECTED BY THE
ATTORNEY-CLIENT PRIVILEGE, WORK-PRODUCT DOCTRINE OR SIMILAR PRIVILEGES OR
DOCTRINES OR IF DOING SO WOULD BE CONTRARY TO APPLICABLE LAW;


(B)               NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
MEDQUIST MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AT ANY TIME ON OR PRIOR TO
THE DATE THAT IS ONE BUSINESS DAY BEFORE THE CLOSING DATE, ELECT NOT TO ACQUIRE
ANY OF THE ASSETS, PROPERTIES AND RIGHTS OF THE SELLER, AND ANY ASSET SO
DESIGNATED BY MEDQUIST SHALL BE AN EXCLUDED ASSET FOR ALL PURPOSES HEREUNDER;
PROVIDED, HOWEVER, THAT WITH RESPECT TO CONTRACTS AND LEASES, SUCH DESIGNATION
SHALL BE MADE IN ACCORDANCE WITH SECTION 2.9.


SECTION 2.3            PURCHASE AND SALE BY CBAY. 


(A)                THE EQUITY SELLERS HEREBY AGREE TO SELL, TRANSFER, ASSIGN,
CONVEY AND DELIVER TO CBAY, AND, AS APPLICABLE, ONE OR MORE CBAY DESIGNEES, AT
THE CLOSING, AND CBAY HEREBY AGREES TO PURCHASE, ACQUIRE AND ASSUME, OR CAUSE
ONE OR MORE CBAY DESIGNEES TO PURCHASE, ACQUIRE AND

-17-

--------------------------------------------------------------------------------



assume, from the Equity Sellers at the Closing, upon the terms and subject to
the conditions of this Agreement, all right, title and interest in and to the
Spheris India Capital Stock, free and clear of any and all Encumbrances of any
and every kind, nature and description other than Permitted Encumbrances.


(B)               CBAY AGREES TO ASSUME, OR TO CAUSE A CBAY DESIGNEE TO ASSUME,
AS OF THE CLOSING DATE, ONE HALF OF THE SPHERIS INDIA PAYABLES (THE “CBAY
ASSUMED SPHERIS INDIA PAYABLES”).


SECTION 2.4            CONDITION OF CONVEYANCE.  WITHOUT LIMITING THE PROVISIONS
OF THIS AGREEMENT RELATING TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT OR ANY
OTHER PROVISIONS OF THIS AGREEMENT RELATING TO SALE, TRANSFER, ASSIGNMENT,
CONVEYANCE OR DELIVERY, THE PURCHASED ASSETS, THE ASSUMED LIABILITIES AND THE
SPHERIS INDIA CAPITAL STOCK SHALL BE SOLD, TRANSFERRED, ASSIGNED, CONVEYED AND
DELIVERED BY THE SELLERS TO THE PURCHASERS AND, AS APPLICABLE, ONE OR MORE
MEDQUIST DESIGNEES OR CBAY DESIGNEES, BY APPROPRIATE INSTRUMENTS OF TRANSFER,
BILLS OF SALE, ENDORSEMENTS, ASSIGNMENTS AND DEEDS, IN RECORDABLE FORM AS
APPROPRIATE, AND FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES OF ANY AND EVERY
KIND, NATURE AND DESCRIPTION OTHER THAN PERMITTED ENCUMBRANCES.


SECTION 2.5            CONSIDERATION.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF AND THE ENTRY AND EFFECTIVENESS OF THE SALE ORDER:


(A)                   THE AGGREGATE PURCHASE PRICE FOR THE PURCHASED ASSETS
SHALL BE $116,333,900 AND SHALL BE PAID PURSUANT TO THE FOLLOWING:

(I)        $98,833,900 IN CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
WHICH PAYMENT SHALL INCLUDE DISTRIBUTION OF THE PURCHASE PRICE DEPOSIT; AND

(II)      THE PROMISSORY NOTE; AND


(B)                  THE PURCHASE PRICE FOR THE SPHERIS INDIA CAPITAL STOCK
SHALL BE A CASH PAYMENT BY CBAY TO THE EQUITY SELLERS EQUAL TO $1.00

The deliveries reflected in clauses (a) and (b) immediately above, collectively
with any payment in respect of Additional Funded India Transfer Pricing Tax
required to be made by CBay and/or a CBay Designee at Closing pursuant to the
terms of this Agreement, are referred to herein as the “Purchase Price”).


SECTION 2.6            ASSUMPTION OF LIABILITIES.  PURSUANT TO THE SALE ORDER
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON THE CLOSING DATE, MEDQUIST AND
ONE OR MORE MEDQUIST DESIGNEES SHALL ASSUME AND AGREE TO PAY, PERFORM AND
DISCHARGE WHEN DUE THE ASSUMED LIABILITIES.  FOR PURPOSES OF THIS AGREEMENT,
“ASSUMED LIABILITIES” SHALL MEAN ONLY THE FOLLOWING LIABILITIES (TO THE EXTENT
NOT PAID AT OR PRIOR TO THE CLOSING):


(A)                THE ORDINARY COURSE BALANCE SHEET LIABILITIES OF THE SELLERS;


(B)               ANY LIABILITIES OF THE SELLERS ARISING AFTER THE CLOSING
UNDER, AND THE CURE COSTS IN RESPECT OF, ASSUMED LEASES AND ASSUMED CONTRACTS;

-18-

--------------------------------------------------------------------------------




(C)                THE PORTION OF TRANSFER COSTS FOR WHICH MEDQUIST IS
RESPONSIBLE UNDER SECTION 7.5 AND THE PORTION OF PROPERTY TAXES FOR STRADDLE
PERIODS ALLOCATED TO MEDQUIST PURSUANT TO SECTION 7.5(C);


(D)               PROPERTY TAXES IMPOSED WITH RESPECT TO THE PURCHASED ASSETS OR
THE ASSUMED LIABILITIES FOR A TAXABLE PERIOD ARISING AFTER, BUT ASSESSED PRIOR
TO, THE CLOSING DATE;


(E)                THE LIABILITIES OF THE SELLERS ARISING UNDER THE PURCHASED
ASSETS, BUT ONLY TO THE EXTENT SUCH LIABILITIES RESULT FROM EVENTS OR
CIRCUMSTANCES OCCURRING FROM AND AFTER THE CLOSING, AND EXCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE EXCLUDED LIABILITIES;


(F)                THE HALF OF THE SPHERIS INDIA PAYABLES THAT ARE NOT CBAY
ASSUMED SPHERIS INDIA PAYABLES (THE “MEDQUIST ASSUMED SPHERIS INDIA PAYABLES”);


(G)               ALL LIABILITIES OF THE SELLERS ARISING UNDER THE KEY EMPLOYEE
INCENTIVE PLAN; AND


(H)               THE ASSUMED PTO LIABILITIES.


SECTION 2.7            EXCLUDED LIABILITIES.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER MEDQUIST NOR ANY AFFILIATE OF MEDQUIST SHALL
ASSUME, AND SHALL NOT BE DEEMED TO HAVE ASSUMED, ANY LIABILITIES OF THE SELLERS
OTHER THAN THE ASSUMED LIABILITIES (ALL SUCH OTHER LIABILITIES, THE “EXCLUDED
LIABILITIES”).  FOR THE AVOIDANCE OF DOUBT, THE EXCLUDED LIABILITIES SHALL
INCLUDE, BUT SHALL NOT BE LIMITED TO, THE FOLLOWING:


(A)                ALL LIABILITIES ARISING OUT OF EXCLUDED ASSETS, INCLUDING THE
EXCLUDED AGREEMENTS;


(B)               ALL LIABILITIES IN RESPECT OF INDEBTEDNESS OF THE SELLERS
(INCLUDING ALL LIABILITIES ARISING UNDER OR IN CONNECTION WITH THE INDENTURE OR
THE FINANCING AGREEMENT), OTHER THAN (I) THE ORDINARY COURSE BALANCE SHEET
LIABILITIES, (II) OBLIGATIONS UNDER THE ASSUMED CONTRACTS OR ASSUMED LEASES,
(III) ONE-HALF OF THE SPHERIS INDIA PAYABLES, (IV) LIABILITIES ARISING UNDER THE
KEY EMPLOYEE INCENTIVE PLAN, AND (IV) THE ASSUMED PTO LIABILITIES;


(C)                THE PORTION OF TRANSFER COSTS FOR WHICH THE SELLERS ARE
RESPONSIBLE UNDER SECTION 7.5;


(D)               (I) TAXES IMPOSED WITH RESPECT TO THE PURCHASED ASSETS OR THE
ASSUMED LIABILITIES FOR ANY TAXABLE PERIOD (OR PORTION THEREOF) THAT ENDS ON OR
PRIOR TO THE CLOSING DATE, (II) TAXES IMPOSED WITH RESPECT TO THE EXCLUDED
ASSETS OR THE EXCLUDED LIABILITIES FOR ANY TAXABLE PERIOD, (III) AS PROVIDED IN
SECTION 5.11, (IV) TAXES IMPOSED ON OR PAYABLE BY THE SELLERS FOR ANY TAXABLE
PERIOD EXCEPT FOR (X) TRANSFER TAXES IMPOSED WITH RESPECT TO THE TRANSFER OF THE
LEASED REAL PROPERTY AND OTHER PURCHASED ASSETS PURSUANT TO THIS AGREEMENT, THE
ALLOCATION OF WHICH SHALL BE GOVERNED BY SECTION 7.5(A), (Y) PROPERTY TAXES FOR
STRADDLE PERIODS, THE ALLOCATION OF WHICH SHALL BE GOVERNED BY SECTION 7.5(C),
AND (Z) TAXES IMPOSED WITH RESPECT TO THE PURCHASED ASSETS OR THE ASSUMED
LIABILITIES FOR A TAXABLE PERIOD ARISING AFTER, BUT ASSESSED PRIOR TO, THE
CLOSING DATE; AND (V) ANY LIABILITY OF THE SELLERS FOR TAXES OF ANY OTHER PERSON
BY REASON OF CONTRACT, ASSUMPTION, TRANSFEREE LIABILITY, OPERATION OF LAW OR
OTHERWISE;


(E)                ALL LIABILITIES OF THE SELLERS UNDER THIS AGREEMENT;




-19-

--------------------------------------------------------------------------------




(F)                OTHER THAN (A) LIABILITIES ARISING AFTER THE CLOSING UNDER
THE ASSUMED CONTRACTS, (B) LIABILITIES ARISING UNDER THE INDIAN BENEFIT PLANS,
(C) LIABILITIES ARISING UNDER THE KEY EMPLOYEE INCENTIVE PLAN AND (D) THE
ASSUMED PTO LIABILITIES, ALL LIABILITIES WITH RESPECT TO SERVICE PROVIDERS
(INCLUDING CURRENT AND FORMER DIRECTORS, OFFICERS, EMPLOYEES AND INDEPENDENT
CONTRACTORS) WITH RESPECT TO ANY PERIOD, INCLUDING (X) ANY LIABILITY ARISING
UNDER ANY U.S. BENEFIT PLAN, FOREIGN BENEFIT PLAN (OTHER THAN AN INDIAN BENEFIT
PLAN) OR ANY OTHER EMPLOYEE PROGRAM OR ARRANGEMENT AT ANY TIME MAINTAINED,
SPONSORED OR CONTRIBUTED TO BY ANY OF THE SPHERIS ENTITIES OR ANY PREDECESSOR OR
AFFILIATE THEREOF OR ANY ERISA AFFILIATE, OR WITH RESPECT TO WHICH ANY OF THE
SPHERIS ENTITIES OR ANY PREDECESSOR OR AFFILIATE THEREOF OR ANY ERISA AFFILIATE
HAS ANY LIABILITY, AND (Y) ANY LIABILITY UNDER ANY EMPLOYMENT, SEVERANCE,
RETENTION, TERMINATION OR OTHER SIMILAR AGREEMENT WITH ANY PRESENT OR PAST
EMPLOYEE, OFFICER OR DIRECTOR OF ANY SPHERIS ENTITY;


(G)               ANY LIABILITY TO SPHERIS HOLDING III, INC. OR ANY OF ITS
SHAREHOLDERS; 


(H)               ANY LIABILITY OF A SELLER RELATING TO THE PURCHASED ASSETS
RELATED TO FACTS OR ACTIONS OCCURRING OR ACCRUING PRIOR TO THE CLOSING THAT IS
NOT EXPRESSLY INCLUDED AMONG THE ASSUMED LIABILITIES;


(I)                 ALL LIABILITIES ATTRIBUTABLE TO, RELATING TO OR ARISING FROM
THE PERIOD PRIOR TO THE CLOSING ARISING (I) UNDER ENVIRONMENTAL LAWS OR (II)
FROM ANY CONTRACT OR OTHER ARRANGEMENT FOR DISPOSAL OR TREATMENT OF HAZARDOUS
SUBSTANCES, OR FOR THE TRANSPORTATION OF HAZARDOUS SUBSTANCES FOR DISPOSAL OR
TREATMENT, IN EACH CASE INCLUDING THOSE LIABILITIES ARISING FROM ACTS OR
OMISSIONS OCCURRING OR CONDITIONS IN EXISTENCE PRIOR TO THE CLOSING;


(J)                 THE CBAY ASSUMED SPHERIS INDIA PAYABLES;

(k)       any Liability with respect to any Seller Broker Fee; 


(L)                 ANY LIABILITY RELATED TO THE SELLER RESTRICTED CASH; AND


(M)             ANY LIABILITY OF A SELLER NOT EXPRESSLY INCLUDED AMONG THE
ASSUMED LIABILITIES OR EXPRESSLY ASSUMED BY MEDQUIST OR A MEDQUIST DESIGNEE
UNDER THIS AGREEMENT.


SECTION 2.8            PROCEDURES FOR ASSUMPTION OF AGREEMENTS; DELAYED TRANSFER
OF ASSETS.


(A)                (I)         ON OR PRIOR TO THE DATE HEREOF, THE SELLERS HAVE
DELIVERED SCHEDULE 2.8(A) TO THE PURCHASERS, WHICH SCHEDULE CONTAINS WITH
RESPECT TO EACH CONTRACT AND LEASE OF ANY SELLER, SELLERS’ GOOD FAITH ESTIMATE
OF THE AMOUNT REQUIRED TO BE PAID WITH RESPECT TO EACH CONTRACT AND LEASE TO
CURE ALL DEFAULTS UNDER SUCH CONTRACT OR LEASE TO THE EXTENT REQUIRED BY SECTION
365(B) AND OTHERWISE SATISFY ALL REQUIREMENTS IMPOSED BY SECTION 365(D) OF THE
BANKRUPTCY CODE (SUCH SPECIFIED AMOUNTS, THE “CURE COSTS”).  PRIOR TO THE
HEARING, THE SELLERS SHALL COMMENCE APPROPRIATE PROCEEDINGS BEFORE THE
BANKRUPTCY COURT AND OTHERWISE TAKE ALL REASONABLY NECESSARY ACTIONS IN ORDER TO
DETERMINE CURE COSTS WITH RESPECT TO ANY ASSUMED CONTRACT OR ASSUMED LEASE
ENTERED INTO PRIOR TO THE PETITION DATE.  NOTWITHSTANDING THE FOREGOING, PRIOR
TO THE CLOSING, MEDQUIST MAY IDENTIFY ANY ASSUMED CONTRACT OR ASSUMED LEASE AS
ONE THAT MEDQUIST NO LONGER DESIRE TO HAVE ASSIGNED TO IT OR A MEDQUIST DESIGNEE
IN ACCORDANCE WITH SECTION 2.9.



-20-

--------------------------------------------------------------------------------



(II)               AT THE CLOSING, THE SELLERS SHALL ASSUME AND ASSIGN TO
MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES THE ASSUMED
CONTRACTS AND ASSUMED LEASES, IN EACH CASE PURSUANT TO SECTION 365 OF THE
BANKRUPTCY CODE AND THE SALE ORDER, SUBJECT TO PROVISION OF ADEQUATE ASSURANCE
AS MAY BE REQUIRED UNDER SECTION 365 OF THE BANKRUPTCY CODE AND PAYMENT OF THE
CURE COSTS IN RESPECT OF ASSUMED LEASE AND ASSUMED CONTRACTS.  THE CURE COSTS IN
RESPECT OF ALL OF THE ASSUMED LEASES AND ASSUMED CONTRACTS SHALL BE PAID BY
MEDQUIST OR A MEDQUIST DESIGNEE ON OR BEFORE CLOSING OR AS SOON AS PRACTICABLE
AFTER THE CURE COST FOR AN ASSUMED LEASE OR ASSUMED CONTRACT HAS BEEN DETERMINED
BY THE BANKRUPTCY COURT.  OTHER THAN WITH RESPECT TO CURE COSTS AND EXCEPT AS
PROHIBITED BY APPLICABLE LAW, SELLERS SHALL BE SOLELY RESPONSIBLE FOR THE
PAYMENT, PERFORMANCE AND DISCHARGE WHEN DUE OF THE LIABILITIES UNDER THE ASSUMED
CONTRACTS AND ASSUMED LEASES ARISING PRIOR TO THE CLOSING DATE.


(B)               NOTHING HEREIN SHALL BE DEEMED TO REQUIRE THE TRANSFER,
ASSIGNMENT, CONVEYANCE OR DELIVERY OF ANY PURCHASED ASSET THAT BY OPERATION OF
APPLICABLE LAW CANNOT BE TRANSFERRED, ASSIGNED, CONVEYED, DELIVERED OR ASSUMED,
INCLUDING ANY PURCHASED ASSET THAT CANNOT BE TRANSFERRED, ASSIGNED, CONVEYED,
DELIVERED OR ASSUMED WITHOUT A CONSENT THAT HAS NOT BEEN OBTAINED (AFTER GIVING
EFFECT TO THE SALE ORDER AND THE BANKRUPTCY CODE).  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, TO THE EXTENT THAT THE SALE, TRANSFER,
ASSIGNMENT, CONVEYANCE OR DELIVERY OR ATTEMPTED SALE, TRANSFER, ASSIGNMENT,
CONVEYANCE OR DELIVERY TO MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST
DESIGNEES OF ANY ASSET THAT WOULD BE A PURCHASED ASSET OR ANY CLAIM OR RIGHT OR
ANY BENEFIT ARISING THEREUNDER OR RESULTING THEREFROM IS PROHIBITED BY ANY
APPLICABLE LAW OR WOULD REQUIRE ANY CONSENT FROM ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER THIRD PARTY (AFTER GIVING EFFECT TO THE SALE ORDER AND THE BANKRUPTCY
CODE) AND SUCH CONSENTS SHALL NOT HAVE BEEN OBTAINED PRIOR TO THE CLOSING, THE
CLOSING SHALL PROCEED WITHOUT THE SALE, TRANSFER, ASSIGNMENT, CONVEYANCE OR
DELIVERY OF SUCH ASSET UNLESS THERE IS A FAILURE OF ONE OR MORE OF THE
CONDITIONS SET FORTH IN ARTICLE VI, IN WHICH EVENT THE CLOSING SHALL PROCEED
ONLY IF EACH FAILED CONDITION IS WAIVED BY THE PARTY ENTITLED TO THE BENEFIT
THEREOF.  IN THE EVENT THAT ANY FAILED CONDITION IS WAIVED AND THE CLOSING
PROCEEDS WITHOUT THE TRANSFER OR ASSIGNMENT OF ANY SUCH ASSET, THEN FOLLOWING
THE CLOSING, THE PURCHASERS AND THE SELLERS SHALL USE THEIR RESPECTIVE
COMMERCIALLY REASONABLE EFFORTS, AND COOPERATE WITH EACH OTHER, TO OBTAIN
PROMPTLY SUCH CONSENT.  PENDING SUCH CONSENT, THE PARTIES SHALL REASONABLY
COOPERATE WITH EACH OTHER IN ANY MUTUALLY AGREEABLE ARRANGEMENT DESIGNED TO
PROVIDE PURCHASERS AND THE PURCHASER DESIGNEES WITH ALL OF THE BENEFITS OF USE
OF SUCH ASSET, AT THE SOLE COST AND EXPENSE OF PURCHASERS.  ONCE CONSENT FOR THE
SALE, TRANSFER, ASSIGNMENT, CONVEYANCE OR DELIVERY OF ANY SUCH ASSET NOT SOLD,
TRANSFERRED, ASSIGNED, CONVEYED OR DELIVERED AT THE CLOSING IS OBTAINED, THE
SELLERS SHALL PROMPTLY TRANSFER, ASSIGN, CONVEY AND DELIVER SUCH ASSET TO
MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES AT NO ADDITIONAL
COST.  TO THE EXTENT THAT ANY SUCH ASSET CANNOT BE TRANSFERRED OR THE FULL
BENEFITS OR USE OF ANY SUCH ASSET CANNOT BE PROVIDED TO MEDQUIST AND/OR, AS
APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES FOLLOWING THE CLOSING PURSUANT TO
THIS SECTION 2.8(B), THEN, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PURCHASER AND THE SELLERS SHALL ENTER INTO SUCH ARRANGEMENTS (INCLUDING
SUBLEASING, SUBLICENSING OR SUBCONTRACTING) TO PROVIDE TO THE PARTIES HERETO THE
ECONOMIC (TAKING INTO ACCOUNT TAX COSTS AND BENEFITS) AND OPERATIONAL
EQUIVALENT, TO THE EXTENT PERMITTED, OF OBTAINING SUCH CONSENT.  THE SELLERS
SHALL HOLD IN TRUST FOR, AND PAY TO MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE
MEDQUIST DESIGNEES, PROMPTLY UPON RECEIPT THEREOF, ALL INCOME, PROCEEDS AND
OTHER MONIES RECEIVED BY THE SELLERS DERIVED FROM ITS USE OF ANY ASSET THAT
WOULD BE A PURCHASED ASSET IN CONNECTION WITH THE ARRANGEMENTS UNDER THIS
SECTION 2.8(B).  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
NOTHING IN THIS

-21-

--------------------------------------------------------------------------------




SECTION 2.8 SHALL BE DEEMED TO REQUIRE THE SELLERS TO DELAY OR OTHERWISE ALTER
THE COMPLETION OF THE SELLER CHAPTER 11 CASES. 


(C)                IF FOLLOWING THE CLOSING, ANY SELLER RECEIVES OR BECOMES
AWARE THAT IT HOLDS ANY ASSET, PROPERTY OR RIGHT WHICH CONSTITUTES A PURCHASED
ASSET, THEN SELLERS SHALL TRANSFER SUCH ASSET, PROPERTY OR RIGHT TO MEDQUIST
AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES AS PROMPTLY AS PRACTICABLE
FOR NO ADDITIONAL CONSIDERATION.


(D)               IF FOLLOWING THE CLOSING, MEDQUIST RECEIVES OR BECOMES AWARE
THAT IT HOLDS ANY ASSET, PROPERTY OR RIGHT WHICH CONSTITUTES AN EXCLUDED ASSET,
THEN MEDQUIST SHALL TRANSFER SUCH ASSET, PROPERTY OR RIGHT TO THE SELLERS AS
PROMPTLY AS PRACTICABLE FOR NO ADDITIONAL CONSIDERATION.


SECTION 2.9            ADDITIONAL AND ELIMINATED ASSUMED CONTRACTS. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, MEDQUIST MAY, IN ITS
SOLE AND ABSOLUTE DISCRETION, AMEND OR REVISE SCHEDULE 1.2(A) AND 1.2(B) OF THE
PURCHASER SCHEDULE SETTING FORTH THE ASSUMED CONTRACTS AND THE ASSUMED LEASES,
RESPECTIVELY, IN ORDER TO ADD OR ELIMINATE ANY CONTRACT OR LEASE TO SUCH
PURCHASER SCHEDULE UP TO ONE (1) BUSINESS DAY PRIOR TO THE CLOSING DATE (THE
“DESIGNATION DEADLINE”) AND, FOR ANY PARTICULAR ASSUMED CONTRACT OR ASSUMED
LEASE THAT WILL BE ASSUMED IN WHOLE OR IN PART BY A MEDQUIST DESIGNEE, TO
IDENTIFY SUCH MEDQUIST DESIGNEE; PROVIDED, HOWEVER, THAT THE SELLERS MAY
TERMINATE OR REJECT ANY CONTRACT SET FORTH ON SCHEDULE 2.9 TO THE DISCLOSURE
LETTER AT ANY TIME WHETHER PRIOR TO OR AFTER THE DESIGNATION DEADLINE. 
AUTOMATICALLY UPON THE ADDITION OF ANY CONTRACT TO SCHEDULE 1.2(A) OF THE
PURCHASER SCHEDULE OR LEASE TO SCHEDULE 1.2(B) OF THE PURCHASER SCHEDULE, IT
SHALL BE AN ASSUMED CONTRACT OR ASSUMED LEASE, AS APPLICABLE, FOR ALL PURPOSES
OF THIS AGREEMENT, AND ALL CURE COSTS AND LIABILITIES ARISING AT AND AFTER THE
CLOSING DATE UNDER SUCH CONTRACT SHALL BE AN ASSUMED LIABILITY FOR ALL PURPOSES
OF THIS AGREEMENT TO THE EXTENT SO PROVIDED HEREIN.  AUTOMATICALLY UPON THE
DELETION OF ANY CONTRACT FROM SCHEDULE 1.2(A) OF THE PURCHASER SCHEDULE OR
DELETION OF ANY LEASE FROM SCHEDULE 1.2(B) OF THE PURCHASER SCHEDULE, IT SHALL
BE AN EXCLUDED AGREEMENT FOR ALL PURPOSES OF THIS AGREEMENT.  IF MEDQUIST
INDICATES IN WRITING TO SELLERS AFTER THE CLOSING DATE THAT IT WISHES TO ACQUIRE
A CONTRACT OR LEASE OF ANY SELLER THAT WAS NOT AN ASSUMED CONTRACT OR ASSUMED
LEASE ON THE CLOSING DATE, THE SELLERS WILL USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO ASSIGN SUCH CONTRACT OR LEASE TO MEDQUIST; PROVIDED, HOWEVER, NOTHING
HEREIN SHALL BE DEEMED OR CONSTRUED TO OBLIGATE THE SELLERS TO RETAIN, OR
REFRAIN FROM REJECTING OR TERMINATING ANY CONTRACT AFTER THE DESIGNATION
DEADLINE THAT DOES NOT CONSTITUTE AN ASSUMED CONTRACT OR ASSUMED LEASE. WITH
RESPECT TO EACH ASSUMED CONTRACT, MEDQUIST AND, AS APPLICABLE, THE MEDQUIST
DESIGNEES SHALL PROVIDE ADEQUATE ASSURANCE OF THE FUTURE PERFORMANCE OF SUCH
ASSUMED CONTRACT BY MEDQUIST AND, AS APPLICABLE, SUCH MEDQUIST DESIGNEES.


SECTION 2.10        PURCHASE PRICE DEPOSIT.


(A)                WITHIN ONE (1) BUSINESS DAY OF THE AUCTION, PURCHASERS SHALL
HAVE DEPOSITED INTO ESCROW AN AGGREGATE EARNEST MONEY DEPOSIT (THE “PURCHASE
PRICE DEPOSIT”) IN THE AMOUNT OF $11,633,390 AS SECURITY FOR THE PERFORMANCE OF
THE PURCHASERS’ OBLIGATIONS UNDER THIS AGREEMENT.  THE PURCHASE PRICE DEPOSIT
TOGETHER WITH ANY INTEREST THEREON SHALL BE APPLIED AGAINST THE PURCHASE PRICE
AT CLOSING IN ACCORDANCE WITH THE DEPOSIT ESCROW AGREEMENT.  EXCEPT AS SET FORTH
IN SECTION 2.10(B), IF THIS AGREEMENT SHALL BE TERMINATED PURSUANT TO SECTION
8.1, THE

-22-

--------------------------------------------------------------------------------


Purchase Price Deposit, together with any interest earned thereon, shall be
delivered to the Purchasers no later than one Business Day after such
termination.




(B)               IF THIS AGREEMENT IS TERMINATED BY SELLERS PURSUANT TO SECTION
8.1(D) OR SECTION 8.1(K), THE PURCHASE PRICE DEPOSIT, AND ALL INTEREST THEREON,
SHALL BE DELIVERED TO THE SELLERS IN ACCORDANCE WITH THE TERMS OF THE DEPOSIT
ESCROW AGREEMENT.


ARTICLE III

COURT APPROVAL


SECTION 3.1            BID PROTECTIONS.  THE PURCHASERS AND THE SELLERS
ACKNOWLEDGE THAT THE SELLERS MUST TAKE REASONABLE STEPS TO DEMONSTRATE THAT THEY
HAVE SOUGHT TO OBTAIN THE HIGHEST OR BEST PRICE FOR THE PURCHASED ASSETS,
INCLUDING GIVING NOTICE THEREOF TO THE CREDITORS OF THE SELLERS AND OTHER
INTERESTED PARTIES, PROVIDING INFORMATION ABOUT THE PURCHASED ASSETS TO
PROSPECTIVE BIDDERS (SUBJECT TO CONFIDENTIALITY AGREEMENTS NO LESS RESTRICTIVE
THAN THE CONFIDENTIALITY AGREEMENT SIGNED BY PURCHASERS IN FAVOR OF SPHERIS
INC.), ENTERTAINING HIGHER OR BETTER QUALIFIED OFFERS FROM SUCH PROSPECTIVE
BIDDERS, AND, IN THE EVENT THAT ADDITIONAL QUALIFIED PROSPECTIVE BIDDERS DESIRE
TO BID FOR THE PURCHASED ASSETS, CONDUCTING AN AUCTION (THE “AUCTION”).  AS A
RESULT, THE PARTIES HAVE AGREED TO CERTAIN BIDDING PROCEDURES, AS SET FORTH IN
THE PROPOSED SALE PROCEDURES ORDER ATTACHED HERETO AS EXHIBIT I. 


SECTION 3.2            THE SALE PROCEDURES ORDER.  THE PURCHASERS AND THE
SELLERS ACKNOWLEDGE AND AGREE THAT THE BANKRUPTCY COURT APPROVED THE SALE
PROCEDURES ORDER ON FEBRUARY 23. 2010. 


SECTION 3.3            THE HEARING AND THE SALE ORDER.  THE PURCHASERS AND THE
SELLERS ACKNOWLEDGE THAT PURSUANT TO THE SALES PROCEDURES ORDER THE HEARING IS
SCHEDULED FOR APRIL 15, 2010 AT 1:00 P.M. AND THE HEARING SHALL BE CONCLUDED IN
NO EVENT LATER THAN THREE (3) BUSINESS DAYS AFTER THE CONCLUSION OF THE
AUCTION.  AT THE HEARING, IF THE PURCHASERS ARE THE SUCCESSFUL BIDDER IN THE
AUCTION, THE SELLERS SHALL SEEK THE ENTRY OF THE SALE ORDER.  THE SALE ORDER
SHALL, AMONG OTHER MATTERS, BUT SUBJECT TO THE TERMS OF THIS AGREEMENT:


(A)                APPROVE THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTION UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT;


(B)               FIND THAT, AS OF THE CLOSING DATE, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT EFFECT A LEGAL, VALID, ENFORCEABLE AND EFFECTIVE
SALE AND TRANSFER OF THE PURCHASED ASSETS TO MEDQUIST AND/OR, AS APPLICABLE, ONE
OR MORE MEDQUIST DESIGNEES AND SHALL VEST MEDQUIST AND/OR, AS APPLICABLE, ONE OR
MORE MEDQUIST DESIGNEES WITH TITLE TO THE PURCHASED ASSETS FREE AND CLEAR OF ALL
ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES;


(C)                FIND THAT THE CONSIDERATION PROVIDED BY THE PURCHASERS, OR
WHICH PURCHASERS CAUSED TO BE PROVIDED BY ONE OR MORE PURCHASER DESIGNEES,
PURSUANT TO THIS AGREEMENT CONSTITUTES REASONABLY EQUIVALENT VALUE AND FAIR
CONSIDERATION FOR THE PURCHASED ASSETS;


(D)               (I) AUTHORIZE THE SELLERS TO ASSUME AND ASSIGN TO MEDQUIST
AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES EACH OF THE ASSUMED
CONTRACTS AND ASSUMED LEASES AND (II) FIND THAT, SUBJECT TO THE TERMS OF THE
SALE ORDER, AS OF THE CLOSING DATE, THE ASSUMED CONTRACTS

-23-

 

--------------------------------------------------------------------------------



and Assumed Leases will have been duly assigned to Medquist and/or, as
applicable, one or more Medquist Designees in accordance with Section 365 of the
Bankruptcy Code;


(E)                FIND THAT THE PURCHASERS AND EACH PURCHASER DESIGNEE IS A
GOOD FAITH PURCHASER OF THE PURCHASED ASSETS PURSUANT TO SECTION 363(M) OF THE
BANKRUPTCY CODE;


(F)                FIND THAT NEITHER THE PURCHASERS NOR ANY AFFILIATE OF A
PURCHASER ENGAGED IN ANY CONDUCT THAT WOULD CAUSE OR PERMIT THIS AGREEMENT OR
THE CONSUMMATION OF THE TRANSACTION TO BE AVOIDED, OR COSTS OR DAMAGES TO BE
IMPOSED, UNDER SECTION 363(N) OF THE BANKRUPTCY CODE;


(G)               ORDER THAT THE ASSUMED CONTRACTS AND ASSUMED LEASES WILL BE
TRANSFERRED TO, AND REMAIN IN FULL FORCE AND EFFECT FOR THE BENEFIT OF MEDQUIST
AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES, NOTWITHSTANDING ANY
PROVISION IN ANY SUCH CONTRACT OR LEASE OR ANY REQUIREMENT OF APPLICABLE LAW
(INCLUDING THOSE DESCRIBED IN SECTIONS 365(B)(2) AND (F) OF THE BANKRUPTCY CODE)
THAT PROHIBITS, CONDITIONS, RESTRICTS OR LIMITS IN ANY WAY SUCH ASSIGNMENT OR
TRANSFER;


(H)               APPROVE ANY OTHER AGREEMENT TO THE EXTENT PROVIDED BY THIS
AGREEMENT;


(I)                 FIND THAT THE SELLERS GAVE DUE AND PROPER NOTICE OF THE
TRANSACTION TO EACH PARTY ENTITLED THERETO;


(J)                 FIND THAT MEDQUIST AND EACH APPLICABLE MEDQUIST DESIGNEE HAS
SATISFIED ALL REQUIREMENTS UNDER SECTIONS 365(B)(1) AND 365(F)(2) OF THE
BANKRUPTCY CODE TO PROVIDE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE OF THE
ASSUMED CONTRACTS AND ASSUMED LEASES AND THAT MEDQUIST HAS GUARANTEED THE
OBLIGATIONS OF ANY MEDQUIST DESIGNEE OR OTHER ASSIGNEE WHICH HAS ASSUMED ANY
ASSUMED CONTRACT OR ASSUMED LEASE;


(K)               EXCEPT AS EXPRESSLY SET FORTH IN THE SALE ORDER, ENJOIN AND
FOREVER BAR THE NON-DEBTOR PARTY OR PARTIES TO EACH ASSUMED CONTRACT OR ASSUMED
LEASE FROM ASSERTING AGAINST MEDQUIST OR ANY AFFILIATE OF MEDQUIST OR MEDQUIST
DESIGNEE OR ANY OF THE PURCHASED ASSETS:  (I) ANY DEFAULT, ACTION, LIABILITY OR
OTHER CAUSE OF ACTION EXISTING AS OF THE DATE OF THE SALE HEARING WHETHER
ASSERTED OR NOT, AND (II) ANY OBJECTION TO THE ASSUMPTION AND ASSIGNMENT OF SUCH
NON-DEBTOR PARTY’S ASSUMED CONTRACT OR ASSUMED LEASE;


(L)                 FIND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER THE PURCHASERS NOR ANY PURCHASER DESIGNEE OR AFFILIATE OF A PURCHASER IS
A SUCCESSOR TO ANY SELLERS OR THE BANKRUPTCY ESTATE BY REASON OF ANY THEORY OF
LAW OR EQUITY, AND NEITHER THE PURCHASERS NOR ANY AFFILIATE OF A PURCHASER NOR
ANY PURCHASER DESIGNEE SHALL ASSUME OR IN ANY WAY BE RESPONSIBLE FOR ANY
LIABILITY OF ANY SELLER AND/OR THE BANKRUPTCY ESTATE, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT;


(M)             BE MADE EXPRESSLY BINDING (BASED UPON LANGUAGE SATISFACTORY TO
THE PURCHASERS) UPON ANY UNITED STATES BANKRUPTCY COURT OR TRUSTEE IN THE EVENT
OF CONVERSION OF ANY OF THE SELLER CHAPTER 11 CASES TO CHAPTER 7, OR APPOINTMENT
OF A CHAPTER 11 TRUSTEE IN ANY SELLER CHAPTER 11 CASE; AND

 

-24-

--------------------------------------------------------------------------------




(N)               ORDER THAT, NOTWITHSTANDING THE PROVISIONS OF FEDERAL RULES OF
BANKRUPTCY PROCEDURE 6004(H) AND 6006(D), THE SALE ORDER IS NOT STAYED AND IS
EFFECTIVE IMMEDIATELY UPON ENTRY.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


SECTION 4.1            REPRESENTATIONS AND WARRANTIES OF THE SELLERS.  EXCEPT AS
SET FORTH IN THE CORRESPONDINGLY NUMBERED SCHEDULES OF THE DISCLOSURE LETTER
DELIVERED AS OF THE DATE HEREOF BY THE SELLERS TO PURCHASERS (THE “DISCLOSURE
LETTER”) (IT BEING UNDERSTOOD THAT ANY MATTER DISCLOSED IN ANY SCHEDULE OF THE
DISCLOSURE LETTER WILL BE DEEMED TO BE DISCLOSED IN ANY OTHER SCHEDULE OF THE
DISCLOSURE LETTER TO THE EXTENT THAT IT IS READILY APPARENT ON THE FACE OF SUCH
DISCLOSURE THAT SUCH DISCLOSURE IS APPLICABLE TO SUCH OTHER SCHEDULE), THE
SELLERS HEREBY REPRESENT AND WARRANT TO THE PURCHASERS AS FOLLOWS: 


(A)                EACH SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND, AS OF
THE DATE OF THIS AGREEMENT, IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION
OF ORGANIZATION.  SPHERIS INDIA IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.  EACH SPHERIS
ENTITY HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE, DEVELOP AND OPERATE
THE PURCHASED ASSETS AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED
(SUBJECT TO THE PROVISIONS OF THE BANKRUPTCY CODE).  EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, CONSTITUTE A MATERIAL ADVERSE EFFECT, EACH
SPHERIS ENTITY IS DULY LICENSED OR QUALIFIED TO DO BUSINESS IN EACH JURISDICTION
IN WHICH THE PROPERTIES OWNED OR LEASED BY IT OR THE OPERATION OF ITS BUSINESS
MAKES SUCH LICENSING OR QUALIFICATION NECESSARY.  SPHERIS HOLDINGS III, INC.
OWNS ALL OF THE CAPITAL STOCK AND OWNERSHIP INTERESTS OF SPHERIS HOLDINGS II,
INC.; SPHERIS HOLDINGS II, INC. OWNS ALL OF THE CAPITAL STOCK AND OWNERSHIP
INTERESTS OF SPHERIS INC.; SPHERIS INC. OWNS DIRECTLY ALL OF THE OWNERSHIP
INTERESTS OF SPHERIS OPERATIONS LLC; SPHERIS OPERATIONS LLC OWNS DIRECTLY ALL OF
THE CAPITAL STOCK AND OWNERSHIP INTERESTS OF EACH OF VIANETA COMMUNICATIONS,
SPHERIS LEASING LLC AND SPHERIS CANADA INC.  ALL OF THE CAPITAL STOCK AND
OWNERSHIP INTERESTS IN SPHERIS INDIA, BEING 14,482,471 FULLY PAID UP EQUITY
SHARES OF INDIAN RUPEES 10 (TEN) EACH (THE “SPHERIS INDIA CAPITAL STOCK”) IS
OWNED DIRECTLY BY SPHERIS OPERATIONS LLC AND SPHERIS CANADA INC.  OTHER THAN AS
DESCRIBED IN THE PRECEDING SENTENCE, NO SPHERIS ENTITY (I) OWNS, DIRECTLY OR
INDIRECTLY, ANY CAPITAL STOCK OR OTHER OWNERSHIP INTEREST IN ANY PERSON, OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY CAPITAL STOCK
OR OTHER OWNERSHIP INTERESTS IN ANY PERSON, (II) HAS ANY OBLIGATION TO ACQUIRE
ANY CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS IN ANY PERSON, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY CAPITAL STOCK OR OTHER
OWNERSHIP INTERESTS OF ANY PERSON, OR TO MAKE ANY INVESTMENT IN ANY PERSON, OR
(III) IS A PARTY TO ANY PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE OR
SIMILAR AGREEMENT.  IN RESPECT OF THE SPHERIS INDIA CAPITAL STOCK, (I) THERE ARE
NO VOTING TRUSTS OR AGREEMENTS, OPTIONS, PRE-EMPTIVE RIGHTS, RIGHTS OF FIRST
REFUSAL, RIGHTS OF FIRST OFFER, PROXIES, AGREEMENTS OR UNDERSTANDINGS
(EXERCISABLE NOW OR IN THE FUTURE AND CONTINGENT OR OTHERWISE) THAT AFFECT THE
SPHERIS INDIA CAPITAL STOCK; AND (II) THERE ARE NO OUTSTANDING SECURITIES,
WARRANTS, OPTIONS, INSTRUMENTS, ARRANGEMENTS, COMMITMENTS, CONTRACTS OR RIGHTS
TO SUBSCRIBE, PURCHASE OR ACQUIRE, OF ANY NATURE WHATSOEVER, THAT HAVE BEEN
CREATED, ISSUED, ALLOTTED OR ENTERED INTO BY OR THAT ARE BINDING UPON SPHERIS
INDIA OR WHICH CAN BE CONVERTED INTO OR EXCHANGED FOR OR WHICH ENTITLE OR MAY
ENTITLE ANY PERSON TO SUBSCRIBE TO OR RECEIVE IN THE PRESENT OR FUTURE, OR WHICH
REQUIRE OR MAY

 

-25-

--------------------------------------------------------------------------------



require Spheris India to, issue any stocks of Spheris India or grant rights to
purchase or acquire any stocks of Spheris India or convertible into or
exchangeable for stocks or other securities of Spheris India.  Spheris Holdings
III, Inc. does not own any material assets other than as set forth on Schedule
4.1(a) of the Disclosure Letter.  


(B)               EACH SELLER HAS ALL REQUISITE CORPORATE OR LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM
ITS OBLIGATIONS HEREUNDER (SUBJECT, IN THE CASE OF THE OBLIGATION TO CARRY OUT
THE TRANSACTION, TO THE ENTRY OF THE SALE ORDER).  SUBJECT TO THE ENTRY OF THE
SALE ORDER, THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH SELLER OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTION HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY ACTION ON THE
PART OF EACH SELLER AND NO OTHER PROCEEDING ON THE PART OF ANY SELLER IS
NECESSARY TO AUTHORIZE THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTION.  THIS
AGREEMENT HAS BEEN (OR WILL BE) DULY AND VALIDLY EXECUTED AND DELIVERED BY EACH
SELLER AND (ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY ALL
PARTIES HERETO AND THERETO, OTHER THAN THE SELLERS) CONSTITUTE (OR WILL
CONSTITUTE) VALID AND BINDING OBLIGATIONS OF EACH SELLER ENFORCEABLE AGAINST
EACH SELLER IN ACCORDANCE WITH ITS TERMS (SUBJECT, IN THE CASE OF THE OBLIGATION
TO CARRY OUT THE TRANSACTION, TO THE ENTRY OF THE SALE ORDER).


(C)                THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH SELLER OF
THIS AGREEMENT DOES NOT, AND THE CONSUMMATION BY EACH SELLER OF THE TRANSACTION,
UPON ENTRY OF THE SALE ORDER WILL NOT, (I) CONFLICT WITH OR RESULT IN THE BREACH
OF ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF ANY SPHERIS ENTITY, (II)
CONFLICT WITH, VIOLATE OR RESULT IN THE BREACH BY ANY SPHERIS ENTITY OF ANY
APPLICABLE LAW, (III) REQUIRE ANY SPHERIS ENTITY TO MAKE ANY FILING WITH OR GIVE
NOTICE TO, OR OBTAIN ANY CONSENT FROM, ANY GOVERNMENTAL AUTHORITY, OTHER THAN
THE SALE ORDER AND, IF REQUIRED, ANY CLEARANCE UNDER THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENT ACT OF 1976, AS AMENDED (THE “HSR ACT”), (IV) CONFLICT
WITH, VIOLATE, RESULT IN THE BREACH OR TERMINATION OF OR THE LOSS OF A BENEFIT
UNDER, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
(OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, PAYMENT OR
ACCELERATION) OR ADVERSE MODIFICATION OF ANY TERMS OR RIGHTS UNDER, ANY
CONTRACT, LEASE OR PERMIT (SUBJECT, IN THE CASE OF THE ASSUMPTION AND ASSIGNMENT
TO MEDQUIST OR ANY MEDQUIST DESIGNEE OF ANY ASSUMED CONTRACT OR ASSUMED LEASE OR
PERMIT THAT BY ITS TERMS REQUIRES CONSENT TO ASSIGNMENT, TO THE ENTRY OF THE
SALE ORDER AND THE TERMS AND CONDITIONS OF THIS AGREEMENT), OR (V) RESULT IN ANY
ENCUMBRANCE ON ANY OF THE PURCHASED ASSETS OR SPHERIS INDIA CAPITAL STOCK (OTHER
THAN A PERMITTED ENCUMBRANCE); OTHER THAN, IN THE CASE OF THE FOREGOING
SUBCLAUSES (IV) AND (V), ANY OF THE FOREGOING THAT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(D)               AS OF THE DATE OF THIS AGREEMENT, THERE IS NOT PENDING OR, TO
THE KNOWLEDGE OF THE SELLERS, THREATENED, AN ACTION AGAINST A SPHERIS ENTITY
THAT INDIVIDUALLY OR IN THE AGGREGATE WOULD CONSTITUTE A MATERIAL ADVERSE
EFFECT. 


(E)                OTHER THAN (I) THE PURCHASERS, (II) PURSUANT TO ANY BIDS MADE
BY ANY PERSON IN CONNECTION WITH THE AUCTION, OR (III) PRIOR TO THE CLOSING
DATE, ANY SPHERIS ENTITY, NO PERSON HAS ANY WRITTEN OR ORAL AGREEMENT OR OPTION,
RIGHT OF FIRST REFUSAL, RIGHT OF FIRST OFFER, RIGHT OF FIRST NEGOTIATION OR
SIMILAR RIGHT FOR THE PURCHASE, SALE OR OTHER DISPOSITION OF ALL OR ANY OF THE
PURCHASED ASSETS OR SPHERIS INDIA CAPITAL STOCK. 




 

-26-

--------------------------------------------------------------------------------




(F)                SCHEDULE 4.1(F) OF THE DISCLOSURE LETTER SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL LEASES, SUBLEASES AND OTHER SIMILAR OCCUPANCY
CONTRACTS, INCLUDING ALL AMENDMENTS IN RESPECT OF REAL PROPERTY TO WHICH ANY
SPHERIS ENTITY IS A PARTY (WHETHER AS LESSEE OR LESSOR) (COLLECTIVELY, THE
“LEASED REAL PROPERTY”).  NO SPHERIS ENTITY OWNS ANY REAL PROPERTY OR OCCUPIES
ANY REAL PROPERTY OTHER THAN THE LEASED REAL PROPERTY, EXCEPT IN ACCORDANCE WITH
THE AGREEMENTS SET FORTH ON SCHEDULE 4.1(F).  NO PERSON THAT IS NOT A SPHERIS
ENTITY HAS ANY RIGHT TO POSSESS, USE OR OCCUPY THE LEASED REAL PROPERTY.  A
SPHERIS ENTITY HAS (X) A VALID LEASEHOLD INTEREST IN THE LEASED REAL PROPERTY,
(Y) VALID TITLE TO, OR A VALID LEASEHOLD INTEREST IN, THE MATERIAL TANGIBLE
PERSONAL PROPERTY CONSTITUTING PURCHASED ASSETS IN EACH CASE FREE AND CLEAR OF
ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES AND (Z) TITLE TO THE SPHERIS
INDIA CAPITAL STOCK, FREE AND CLEAR OF ENCUMBRANCES OTHER THAN PERMITTED
ENCUMBRANCES. 


(G)               THE BOOKS AND RECORDS HAVE BEEN MAINTAINED IN MATERIAL
COMPLIANCE WITH APPLICABLE LAW AND ACCOUNTING REQUIREMENTS AND FAIRLY REFLECT,
IN ALL MATERIAL RESPECTS, ALL DEALINGS AND TRANSACTIONS IN RESPECT OF THE
PURCHASED ASSETS, THE SPHERIS INDIA CAPITAL STOCK AND THE ASSUMED LIABILITIES. 
COPIES OF THE MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION OF SPHERIS
INDIA AS MADE AVAILABLE TO THE PURCHASERS AND FILED WITH THE REGISTRAR OF
COMPANIES ARE TRUE AND COMPLETE COPIES, AND SPHERIS INDIA HAS AT ALL TIMES ACTED
IN MATERIAL COMPLIANCE THEREWITH.  SPHERIS INDIA HAS MADE ALL STATUTORY FILINGS
SINCE JANUARY 1, 2008 WITH THE REGISTRAR OF COMPANIES AS REQUIRED UNDER
APPLICABLE LAW.  SPHERIS INDIA HAS THE CORPORATE POWER AND AUTHORITY TO OWN,
HOLD AND OPERATE ITS ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED.  ALL STATUTORY BOOKS OF SPHERIS INDIA (I) ARE UP-TO-DATE, (II) ARE
MAINTAINED AT ITS REGISTERED OFFICE IN ACCORDANCE WITH APPLICABLE LAWS ON A
CONSISTENT BASIS AND (III) CONTAIN ACCURATE RECORDS OF ALL MATTERS REQUIRED TO
BE DEALT WITH IN SUCH BOOKS AND RECORDS.


(H)               ATTACHED AS SCHEDULE 4.1(H) OF THE DISCLOSURE LETTER IS A
SCHEDULE OF ALL MATERIAL PERMITS, CONSENTS, LICENSES OR SIMILAR AUTHORIZATIONS
OF GOVERNMENTAL AUTHORITIES REQUIRED FOR OPERATION OF THE BUSINESS OF THE
SPHERIS ENTITIES (THE “PERMITS”).  EACH MATERIAL PERMIT IS IN FULL FORCE AND
EFFECT, THE SPHERIS ENTITIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
THEIR TERMS AND CONDITIONS, ALL REQUIRED RENEWAL APPLICATIONS HAVE BEEN TIMELY
FILED, NO NOTICE HAS BEEN RECEIVED BY A GOVERNMENTAL AUTHORITY TO REVOKE ANY
MATERIAL PERMIT AND NO PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF THE
SELLERS, THREATENED TO REVOKE OR LIMIT ANY MATERIAL PERMIT.


(I)                 SINCE JANUARY 1, 2008, THE SPHERIS ENTITIES HAVE BEEN IN
COMPLIANCE WITH ALL APPLICABLE LAWS EXCEPT FOR SUCH NON-COMPLIANCE THAT WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.  AS OF THE DATE OF THIS AGREEMENT, NO
SPHERIS ENTITY HAS RECEIVED A NOTICE OF ANY INVESTIGATION OR REVIEW BY ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO THE LEASED REAL PROPERTY THAT IS PENDING,
OR, TO THE KNOWLEDGE OF THE SELLERS, THREATENED. 


(J)                 SCHEDULE 4.1(J)(I) OF THE DISCLOSURE LETTER SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL CUSTOMER CONTRACTS WHICH THE COMPANY HAS
REASONABLY ESTIMATED TO ACCOUNT FOR 2009 SALES REVENUE IN EXCESS OF $1,000,000
(WITH THE NAME OF THE CUSTOMER REDACTED) AND MATERIAL CONTRACTS OTHER THAN
CUSTOMER CONTRACTS.  SCHEDULE 4.1(J)(II) OF THE DISCLOSURE LETTER SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL MATERIAL LEASES (THE CONTRACTS AND LEASES
DESCRIBED IN THIS SENTENCE AND THE IMMEDIATELY PRECEDING SENTENCE TOGETHER, THE
“SCHEDULED AGREEMENTS”).  THE SCHEDULED AGREEMENTS ARE REASONABLY ESTIMATED TO
ACCOUNT AT LEAST 60% OF SELLERS’ AGGREGATE 2009 SALES REVENUE.  SINCE JANUARY 1,
2008, (1) THERE HAS NOT BEEN ANY CLAIM OR ALLEGATION BY ANY PERSON

 

-27-

--------------------------------------------------------------------------------



that any Spheris Entity is in material breach or default under any Scheduled
Agreements or that there exists an event or condition which (with or without
notice or lapse of time or both) would result in a material breach or default by
any Spheris Entity under any Scheduled Agreements and (2) to the Knowledge of
the Sellers, no other party to any Scheduled Agreement is in material breach or
default thereunder.  As of the date hereof, no party to a Scheduled Agreement
has provided any Spheris Entity with written notice (or, to the Knowledge of the
Sellers, notice) that it intends to cancel, terminate, fail to renew or reduce
business conducted under any Scheduled Agreement.  Each of the Scheduled
Agreements is in full force and effect and is valid and binding on the Spheris
Entity party thereto and, to the Knowledge of Sellers, each other party
thereto.  The Sellers have made available to the Purchasers complete and
accurate copies of each Scheduled Agreement other than any such Scheduled
Agreement with a customer of any Seller and shall, promptly after determination
of which bidders constitute Qualified Bidders (as defined in the Sale Procedures
Order) and in no event later than the first day following the completion of the
Auction, make available to the Purchasers all material Contracts of the Sellers
with, in the case of any Contract with a customer of any Seller, the customer
name (and other information that could identify the customer) and pricing
redacted therefrom.  There is no material Contract with a third party with both
Spheris India and a Seller as parties thereto.  With respect to each Scheduled
Agreement with a customer of any Seller:  (I) all services performed outside of
the United States for such customer are so performed not in violation of the
terms of such Scheduled Agreement or otherwise with such customer’s written
consent, (II) all services for which a customer is charged a rate applicable to
services provided in the United States are actually performed in the United
States, (III) all customer billing is based upon units of measure that are
visually verifiable by the customer and is otherwise consistent with the
applicable Scheduled Agreement and (IV) there is no prohibition in any such
Contract regarding subcontracting services to be performed outside of the United
States.  A true and correct copy of the monthly summary financial metrics report
reflecting Volume Reductions and Rate Reductions as of January 18, 2010 has been
made available to Purchasers on or prior to the date of this Agreement. 


(K)               UPON CONSUMMATION OF THE TRANSACTION, THE SELLERS AND SPHERIS
INDIA SHALL HAVE INCURRED NO LIABILITY FOR BROKERAGE OR FINDERS’ FEES OR AGENTS’
COMMISSIONS OR OTHER SIMILAR PAYMENT IN CONNECTION WITH THE TRANSACTION (A
“SELLER BROKER FEE”).  NONE OF THE PURCHASERS NOR ANY AFFILIATE OF A PURCHASER
WILL HAVE ANY LIABILITY IN CONNECTION WITH ANY SELLER BROKER FEE.


(L)                 THE USE BY THE SPHERIS ENTITIES OF THE LEASED REAL PROPERTY
IS IN MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.  TO THE KNOWLEDGE OF THE
SELLERS, THE LEASED REAL PROPERTY IS IN COMPLIANCE WITH ENVIRONMENTAL LAWS,
INCLUDING ANY ENVIRONMENTAL PERMITS, EXCEPT FOR SUCH NON-COMPLIANCE THAT
INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT CONSTITUTE A MATERIAL ADVERSE
EFFECT.  AS OF THE DATE OF THIS AGREEMENT, (I) NO SPHERIS ENTITY IS SUBJECT TO
ANY PENDING OR, TO THE SELLERS’ KNOWLEDGE, THREATENED ACTION ALLEGING THAT A
SPHERIS ENTITY MAY BE IN VIOLATION OF ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL
PERMIT, OR MAY HAVE ANY LIABILITY UNDER ANY ENVIRONMENTAL LAW; AND (II) NO
SPHERIS ENTITY HAS STORED, TREATED, DISPOSED OF, ARRANGED FOR DISPOSAL OR
TREATMENT OF, TRANSPORTED, HANDLED, MANUFACTURED, DISTRIBUTED, OR RELEASED ANY
HAZARDOUS SUBSTANCE ON, UNDER OR FROM THE LEASED REAL PROPERTY, EXCEPT IN
MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS.




 

-28-

--------------------------------------------------------------------------------




(M)             AS OF THE DATE OF THIS AGREEMENT, NO SPHERIS ENTITY HAS RECEIVED
ANY WRITTEN NOTICE OF ANY, AND, TO THE KNOWLEDGE OF THE SELLERS, THERE IS NO
THREATENED OR PENDING, EMINENT DOMAIN, CONDEMNATION OR REZONING PROCEEDINGS, OR
ANY SALE OR OTHER DISPOSITION IN LIEU OF EMINENT DOMAIN OR CONDEMNATION, WITH
RESPECT TO THE LEASED REAL PROPERTY OR ANY PART OF THE LEASED REAL PROPERTY OR
FOR THE RELOCATION OF ROADWAYS OR STREETS PROVIDING ACCESS TO OR EGRESS FROM THE
LEASED REAL PROPERTY. 


(N)               THE SPHERIS ENTITIES HAVE VALID TITLE TO, OR THE RIGHT TO USE
IN CONNECTION WITH THEIR BUSINESS AS PRESENTLY CONDUCTED, ALL OF THE PURCHASED
INTELLECTUAL PROPERTY.  TO THE KNOWLEDGE OF THE SELLERS, ALL CURRENT AND FORMER
EMPLOYEES OF THE SPHERIS ENTITIES HAVE ASSIGNED TO THE SPHERIS ENTITIES ALL
PURCHASED INTELLECTUAL PROPERTY THAT SUCH EMPLOYEES HAVE CREATED WHILE IN THE
SCOPE OF THEIR EMPLOYMENT, INCLUDING COPYRIGHTS IN WORKS MADE FOR HIRE AND
PATENTS.  SCHEDULE 4.1(N) OF THE DISCLOSURE LETTER LISTS EACH REGISTERED
PURCHASED INTELLECTUAL PROPERTY AND EACH MATERIAL CONTRACT WITH RESPECT TO
PURCHASED INTELLECTUAL PROPERTY PURSUANT TO WHICH THE SPHERIS ENTITIES HAVE
GRANTED ANY PERSON THE RIGHT TO REPRODUCE, DISTRIBUTE, MARKET OR EXPLOIT SUCH
INTELLECTUAL PROPERTY RIGHTS.  THERE IS NO ACTION PENDING, OR TO THE KNOWLEDGE
OF THE SELLERS, THREATENED THAT CHALLENGES THE VALIDITY OF OWNERSHIP OR USE OF
ANY PURCHASED INTELLECTUAL PROPERTY, AND THERE EXISTS NO STATE OF FACTS AND
CIRCUMSTANCES THAT WOULD RESULT IN ANY SUCH CHALLENGE THAT IS MATERIAL TO THE
BUSINESS OF THE SELLERS BEING SUCCESSFUL OR WHICH WOULD BE REASONABLY LIKELY TO
RESULT IN A MATERIAL LIABILITY OR OTHERWISE HAVE A MATERIAL ADVERSE EFFECT.  TO
THE KNOWLEDGE OF THE SELLERS, NO THIRD PARTY’S OPERATIONS OR PRODUCTS INFRINGE
ON THE PURCHASED INTELLECTUAL PROPERTY IN ANY MATERIAL RESPECT.  TO THE
KNOWLEDGE OF THE SELLERS, THE OPERATION OF THE BUSINESS OF THE SPHERIS ENTITIES
DOES NOT INFRINGE IN ANY MATERIAL RESPECT ON THE INTELLECTUAL PROPERTY RIGHTS OF
ANY OTHER PERSON.  NO SPHERIS ENTITY HAS RECEIVED DURING THE TWO-YEAR PERIOD
PRECEDING THE DATE OF THIS AGREEMENT, ANY WRITTEN CLAIM OF INFRINGEMENT WITH
RESPECT TO ANY PURCHASED INTELLECTUAL PROPERTY.  OTHER THAN THE SOFTWARE LICENSE
AGREEMENT EXECUTED BY SPHERIS INDIA WITH SPHERIS INC. DATED JANUARY 1, 2000 AND
SPHERIS INDIA’S PERMISSION TO USE THE SPHERIS TRADEMARK, SPHERIS INDIA DOES NOT
HAVE OR OWN ANY RIGHTS TO ANY INTELLECTUAL PROPERTY RIGHTS.


(O)               SCHEDULE 4.1(O) OF THE DISCLOSURE LETTER SETS FORTH A COMPLETE
LIST OF ALL MATERIAL INSURANCE POLICIES WITH RESPECT TO WHICH A SPHERIS ENTITY
OR SPHERIS HOLDING III IS A PARTY, A NAMED INSURED OR OTHERWISE THE BENEFICIARY
OF COVERAGE WITH RESPECT TO ANY OF THE PURCHASED ASSETS OR THE ASSUMED
LIABILITIES.  THE ASSETS OF EACH SPHERIS ENTITY HAVE BEEN INSURED AGAINST RISKS
NORMALLY COVERED BY INSURANCE POLICIES BY COMPANIES CARRYING ON BUSINESS OF A
SIMILAR NATURE AS EACH OF THE SPHERIS ENTITIES.  THERE IS NO MATERIAL CLAIM BY A
SPHERIS ENTITY OR SPHERIS HOLDING III PENDING UNDER ANY SUCH POLICIES WHICH HAS
BEEN DENIED OR DISPUTED BY THE INSURER.  TO THE KNOWLEDGE OF THE SELLERS, ALL
SUCH INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT, ALL PREMIUMS DUE AND
PAYABLE THEREON HAVE BEEN PAID, ALL MATERIAL TERMS AND CONDITIONS OF SUCH
POLICIES HAVE BEEN COMPLIED WITH, AND NO WRITTEN NOTICE OF CANCELLATION OR
TERMINATION HAS BEEN RECEIVED BY THE SPHERIS ENTITIES OR SPHERIS HOLDING III
WITH RESPECT TO ANY SUCH POLICY WHICH IS NOT REPLACEABLE BY THE SPHERIS ENTITIES
OR SPHERIS HOLDING III ON SUBSTANTIALLY SIMILAR TERMS PRIOR TO THE DATE OF SUCH
CANCELLATION. 


(P)               (I) ALL MATERIAL TAX RETURNS REQUIRED TO BE FILED BY EACH
SELLER OR ANY OF ITS AFFILIATES WITH RESPECT TO THE PURCHASED ASSETS, SPHERIS
INDIA OR THE ASSUMED LIABILITIES HAVE BEEN TIMELY FILED (TAKING INTO ACCOUNT
EXTENSIONS) AND (II) ALL SUCH TAX RETURNS WERE CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS AND (III) ALL TAXES SHOWN AS DUE ON SUCH TAX RETURNS HAVE BEEN

 

-29-

--------------------------------------------------------------------------------



paid.  During the last three years, no claim has been made by any taxing
authority in a jurisdiction where a Seller or any of its Affiliates do not file
Tax Returns that such Seller or any of its Affiliates is or may be subject to
taxation by that jurisdiction with respect to the Purchased Assets or the
Assumed Liabilities.  Each Seller and its Affiliates and Spheris India have
withheld and paid to the relevant taxing authority, in all material respects,
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party, in each case relating to the Purchased Assets or the Assumed
Liabilities.  As of the date of this Agreement, no audit, administrative
proceeding or judicial proceeding that involves a material amount of Tax and
relates to the Purchased Assets or the Assumed Liabilities or Spheris India is
pending or threatened in writing.  The Sellers’ basis in the Spheris India
Capital Stock for Indian Tax purposes is not less than $11,350,000. 


(Q)               SUBJECT TO THE ENTRY OF THE SALE ORDER AND ANY ORDER APPROVING
THE ASSUMPTION AND ASSIGNMENT OF THE ASSUMED CONTRACTS AND ASSUMED LEASES, THE
SELLERS HAVE COMPLIED WITH ALL REQUIREMENTS OF THE BANKRUPTCY CODE AND FEDERAL
RULES OF BANKRUPTCY PROCEDURE IN CONNECTION WITH OBTAINING APPROVAL OF THE SALE
OF THE PURCHASED ASSETS (INCLUDING THE ASSUMPTION AND ASSIGNMENT TO MEDQUIST
AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES OF ANY ASSUMED CONTRACTS
AND THE ASSUMED LEASES) TO MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST
DESIGNEES PURSUANT TO THIS AGREEMENT.


(R)                 DURING THE PERIOD BEGINNING ON SEPTEMBER 30, 2009 TO THE
DATE OF THIS AGREEMENT, THERE HAS NOT BEEN ANY MATERIAL DAMAGE TO THE PURCHASED
ASSETS THAT ARE TANGIBLE ASSETS AND MATERIAL TO THE BUSINESS OF THE SPHERIS
ENTITIES IN RESPECT OF WHICH THE SELLERS ARE ENTITLED TO INSURANCE PROCEEDS,
CONDEMNATION AWARDS OR OTHER COMPENSATION.


(S)                THE FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL
RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION OF SPHERIS INC. AS OF THE DATES
SET FORTH THEREIN, AND THE CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS FOR
THE PERIODS COVERED THEREBY, IN CONFORMITY WITH GAAP (SUBJECT, IN THE CASE OF
THE UNAUDITED FINANCIAL STATEMENTS, TO THE ABSENCE OF NOTES AND NORMAL YEAR-END
AUDIT ADJUSTMENTS AND TO ANY OTHER ADJUSTMENTS SET FORTH THEREIN).  AS OF
SEPTEMBER 30, 2009, THE SPHERIS ENTITIES HAD $26,161,000 OF ACCOUNTS RECEIVABLE
(NET OF ALLOWANCE FOR UNCOLLECTIBLE ACCOUNTS RECEIVABLE).  AS OF THE DATE OF
THIS AGREEMENT, THE FUNDED INDIA TRANSFER PRICING TAX IS 92,810,000 RUPEES. 


(T)                 AS OF THE DATE OF THIS AGREEMENT, SPHERIS INDIA HAS NO
MATERIAL LIABILITY EXCEPT FOR (1) LIABILITIES OR OBLIGATIONS SET FORTH ON THE
FINANCIAL STATEMENTS, (2) LIABILITIES THAT HAVE ARISEN SINCE SEPTEMBER 30, 2009
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR (3)
LIABILITIES WHICH INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT CONSTITUTE A
MATERIAL ADVERSE EFFECT.  THERE IS NO OUTSTANDING GUARANTEE, INDEMNITY,
SURETYSHIP OR SECURITY (WHETHER OR NOT LEGALLY BINDING) GIVEN BY OR FOR THE
BENEFIT OF SPHERIS INDIA IN EXCESS OF $250,000.


(U)               SET FORTH ON SCHEDULE 4.1(U) IS A LIST OF ALL SUPPLIERS OF ANY
SPHERIS ENTITY THAT (A) ACCOUNTED (OR THAT SELLERS EXPECT TO ACCOUNT) FOR MORE
THAN $500,000 (OR THE EQUIVALENT IN FOREIGN CURRENCY) OF EXPENSES OF THE SELLERS
(ON A CONSOLIDATED BASIS WITH THEIR SUBSIDIARIES) DURING SELLER’S CURRENT FISCAL
YEAR, OR (B) IS THE SOLE SUPPLIER OF ANY SIGNIFICANT PRODUCT, SERVICE OR OTHER
TANGIBLE OR INTANGIBLE PROPERTY OR LICENSE RIGHTS TO THE SELLERS.




 

-30-

--------------------------------------------------------------------------------




(V)               EXCEPT AS PROHIBITED BY APPLICABLE LAW, THE SELLERS HAVE MADE
AVAILABLE TO THE PURCHASERS A LIST OF ALL EMPLOYEES EMPLOYED IN THE CONDUCT OF
THE BUSINESS OF THE SPHERIS ENTITIES AS OF THE DATE SPECIFIED THEREIN, INCLUDING
THE FOLLOWING INFORMATION FOR EACH SUCH EMPLOYEE:  (I) NAME; (II) PART-TIME OR
FULL-TIME STATUS; (III) TITLE AND/OR JOB DESCRIPTION; (IV) EMPLOYMENT
COMMENCEMENT DATE; (V) ANNUAL BASE SALARY OR HOURLY WAGE; (VI) AVAILABLE BONUS
OR OTHER CONTINGENT COMPENSATION; (VII) ACCRUED AND UNUSED VACATION DAYS; (VIII)
ACCRUED AND UNUSED SICK DAYS; (IX) IF ON LEAVE, THE STATUS OF SUCH LEAVE
(INCLUDING REASON FOR LEAVE AND EXPECTED RETURN DATE); AND (X) WHETHER SUCH
EMPLOYEE IS EMPLOYED UNDER AN EMPLOYMENT CONTRACT OR ON AN AT-WILL BASIS. 


(W)             SINCE JANUARY 1, 2008, WITH RESPECT TO THE EMPLOYEES OF THE
SPHERIS ENTITIES, THERE HAS NOT BEEN, THERE IS NOT PRESENTLY PENDING OR
EXISTING, AND, TO THE KNOWLEDGE OF THE SELLERS, THERE IS NOT THREATENED ANY
MATERIAL CHARGE, GRIEVANCE PROCEEDING OR OTHER CLAIM AGAINST ANY SPHERIS ENTITY
(OR ANY DIRECTOR, OFFICER, MANAGER OR EMPLOYEE THEREOF) RELATING TO THE ACTUAL
OR ALLEGED VIOLATION OF ANY APPLICABLE LAW PERTAINING TO LABOR RELATIONS OR
EMPLOYMENT MATTERS, INCLUDING ANY CHARGE OR COMPLAINT FILED BY AN EMPLOYEE OR
UNION WITH THE NATIONAL LABOR RELATIONS BOARD, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY COMPARABLE GOVERNMENTAL AUTHORITY.  EACH EMPLOYEE OF A SPHERIS
ENTITY THAT IS A MEDICAL TRANSCRIPTIONIST OR EDITOR OR OTHERWISE HAS ACCESS TO
PROTECTED INFORMATION HAS ACKNOWLEDGED IN WRITING TO A SPHERIS ENTITY THAT HE OR
SHE HAS UNDERGONE TRAINING WITH RESPECT TO THE HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT, AS AMENDED (“HIPAA”), AND COMPLIES WITH HIPAA IN HIS OR HER
EMPLOYMENT IN ALL MATERIAL RESPECTS.  TO THE KNOWLEDGE OF SELLERS, NO SELLER HAS
A MATERIAL CLAIM, WHETHER ASSERTED OR UNASSERTED, AGAINST ANY CURRENT EMPLOYEE
OF A SPHERIS ENTITY OR ANY FORMER EMPLOYEE OF SPHERIS INDIA. 


(X)               NO SPHERIS ENTITY HAS BEEN, NOR IS ANY NOW, A PARTY TO ANY
COLLECTIVE BARGAINING AGREEMENT, UNION RECOGNITION AGREEMENT OR OTHER LABOR
CONTRACT.  AS OF THIS DATE OF THIS AGREEMENT, THERE IS NOT PENDING OR EXISTING,
AND TO THE KNOWLEDGE OF THE SELLERS, THERE IS NOT THREATENED, ANY STRIKE,
SLOWDOWN, PICKETING, WORK STOPPAGE OR EMPLOYEE GRIEVANCE PROCESS INVOLVING ANY
SPHERIS ENTITY.  TO THE KNOWLEDGE OF THE SELLERS, THERE IS NO ORGANIZATIONAL
ACTIVITY OR OTHER LABOR DISPUTE AGAINST ANY SPHERIS ENTITY, AND NO APPLICATION
OR PETITION FOR AN ELECTION OF OR FOR CERTIFICATION OF A COLLECTIVE BARGAINING
AGENT IS PENDING.  THERE IS NOT CURRENTLY IN EFFECT ANY LOCK-OUT, RELATING TO A
LABOR DISPUTE, BY ANY SPHERIS ENTITY OF ANY EMPLOYEE (OR GROUP THEREOF), AND NO
SUCH ACTION IS CONTEMPLATED BY ANY SPHERIS ENTITY.


(Y)               ASSUMING PURCHASERS’ COMPLIANCE WITH SECTION 5.11 OF THIS
AGREEMENT, EACH SPHERIS ENTITY HAS IN ALL MATERIAL RESPECTS COMPLIED, AND IS IN
MATERIAL COMPLIANCE, WITH ALL LAWS AND REGULATIONS IN RESPECT OF WAGES AND
EMPLOYMENT (INCLUDING, WITHOUT LIMITATION, THE WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT (“WARN”) AND ALL SIMILAR STATE, LOCAL AND FOREIGN LAWS). 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH INDIVIDUAL WHO RENDERS
SERVICES TO ANY SPHERIS ENTITY WHO IS CLASSIFIED BY SUCH SPHERIS ENTITY AS
HAVING THE STATUS OF AN INDEPENDENT CONTRACTOR OR OTHER NON-EMPLOYEE STATUS FOR
ANY PURPOSE (INCLUDING FOR PURPOSES OF TAXATION AND TAX REPORTING AND UNDER U.S.
BENEFIT PLANS AND FOREIGN BENEFIT PLANS) IS PROPERLY SO CHARACTERIZED, OTHER
THAN AS WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.




 

-31-

--------------------------------------------------------------------------------




(Z)                SPHERIS INDIA HAS IN RESPECT OF EACH OF ITS EMPLOYEES
COMPLIED IN ALL MATERIAL RESPECTS WITH ITS OBLIGATIONS UNDER APPLICABLE LAW. 
SPHERIS INDIA HAS MADE ALL MATERIAL PAYMENTS DUE IN RESPECT OF SALARIES, WAGES,
COMMISSIONS, BONUSES, PROVIDENT FUND, PENSION, RETIREMENT BENEFITS, GRATUITY,
LAYOFF, LEAVE ENCASHMENT, OVER TIME PAY, MEDICAL AND WORKMEN’S COMPENSATION AND
ANY OTHER COMPENSATION ELEMENT FORMING PART OF THE COMPENSATION PACKAGE WITH
RESPECT TO THE EMPLOYEES OR ANY COMPARABLE PAYMENTS RELEVANT UNDER ANY
PARTICULAR APPLICABLE LAW.  NO EMPLOYEE OF SPHERIS INDIA HAS BORROWED MONEY FROM
OR LOANED MONEY TO SPHERIS INDIA THAT REMAINS OUTSTANDING IN A MATERIAL AMOUNT
AND IN ANY EVENT, EXCEEDING $10,000 IN THE AGGREGATE FOR ALL EMPLOYEES OF
SPHERIS INDIA.  ALL LIABILITIES OF SPHERIS INDIA REQUIRED BY GAAP TO BE ACCRUED
ON THE FINANCIAL STATEMENTS ARE SO ACCRUED. 


(AA)            AS OF THE DATE OF THIS AGREEMENT, NO EMPLOYEE OF SPHERIS INDIA
IS IN MATERIAL BREACH OF HIS OR HER EMPLOYMENT CONTRACT WITH SPHERIS INDIA. 
SPHERIS INDIA HAS NOT AGREED OR COMMITTED (I) TO ANY OF ITS EMPLOYEES TO PROVIDE
ANY BONUS OR COMPARABLE PAYMENTS TO THEM, OUTSIDE THE TERMS OF THEIR EMPLOYMENT,
AS A RESULT OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION
OF THE TRANSACTION, OR (II) TO INCREASE THE COMPENSATION, BENEFITS OR TERMS AND
CONDITIONS OF EMPLOYMENT OR SERVICE OF ANY EMPLOYEE, EXCEPT (A) AS PER THE TERMS
OF AN EMPLOYMENT CONTRACT, (B) AS PER THE WRITTEN POLICY OF SPHERIS INDIA OR (C)
WITH RESPECT TO ACTIONS OCCURRING AFTER THE DATE OF THIS AGREEMENT AND PRIOR TO
THE CLOSING, IN COMPLIANCE WITH SECTION 5.1(N).  THERE IS NO EMPLOYEE STOCK
OPTION SCHEME OR PLAN OR OTHER ARRANGEMENT UNDER WHICH SPHERIS INDIA HAS ISSUED
OR SHALL BE REQUIRED TO ISSUE ANY SHARES OR SECURITIES TO ANY EMPLOYEE.


(BB)           THERE IS NO TERM OF EMPLOYMENT FOR ANY EMPLOYEE OF SPHERIS INDIA
WHICH PROVIDES THAT A CHANGE OF CONTROL SHALL ENTITLE THE EMPLOYEE TO TREAT THE
CHANGE OF CONTROL OR MANAGEMENT AS AMOUNTING TO A BREACH OF THE CONTRACT OR
ENTITLING HIM TO ANY PAYMENT OR BENEFIT WHATSOEVER OR ENTITLING HIM TO TREAT
HIMSELF AS REDUNDANT OR OTHERWISE DISMISSED OR RELEASED FROM ANY OBLIGATION.  AS
OF THE DATE OF THIS AGREEMENT, NO EMPLOYEE OF SPHERIS INDIA HAS GIVEN WRITTEN
TERMINATION OR WRITTEN NOTICE TO SPHERIS INDIA OF HIS OR HER INTENT TO TERMINATE
HIS/HER EMPLOYMENT WITH SPHERIS INDIA PRIOR TO THE CLOSING, SOLELY BY REASON OF
THE PERFORMANCE BY THE SELLERS OF THE TERMS OF THIS AGREEMENT, OTHER THAN AS
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(CC)            ALL FOREIGN BENEFITS PLANS (I) HAVE BEEN MAINTAINED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH APPLICABLE LAW, (II) THAT ARE INTENDED TO
QUALIFY FOR SPECIAL TAX TREATMENT MEET ALL MATERIAL REQUIREMENTS FOR SUCH
TREATMENT, AND (III) THAT ARE REQUIRED TO BE FUNDED AND/OR BOOK RESERVED ARE
FUNDED AND/OR BOOK-RESERVED, AS APPROPRIATE, BASED UPON REASONABLE ACTUARIAL
ASSUMPTIONS AND IN ACCORDANCE WITH APPLICABLE LAW.


SECTION 4.2            REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  THE
PURCHASERS REPRESENTS AND WARRANTS TO THE SELLERS AS FOLLOWS:


(A)                EACH PURCHASER IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND HAS ALL
REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO
CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.  


(B)               EACH PURCHASER HAS ALL REQUISITE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER
(SUBJECT, IN THE CASE OF THE OBLIGATION TO

 

-32-

--------------------------------------------------------------------------------



carry out the Transaction, to the entry of the Sale Order).  The execution,
delivery and performance by each Purchaser of this Agreement and the
consummation of the Transaction have been duly and validly authorized by all
requisite corporate action on the part of each Purchaser, and no other corporate
proceeding on the part of either Purchaser is necessary to authorize this
Agreement and to consummate the Transaction.  This Agreement has been duly and
validly executed and delivered by each Purchaser and (assuming the due
authorization, execution and delivery by all parties hereto and thereto other
than the Purchasers) constitutes (or will constitute) valid and binding
obligations of each Purchaser, enforceable against each Purchaser in accordance
with its terms (subject, in the case of the obligation to carry out the
Transaction, to the entry of the Sale Order).


(C)                THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH PURCHASER OF
THIS AGREEMENT DOES NOT, AND THE CONSUMMATION BY EACH PURCHASER OF THE
TRANSACTION WILL NOT REQUIRE ANY PURCHASER TO MAKE ANY FILING WITH OR GIVE
NOTICE TO, OR OBTAIN ANY CONSENT FROM, ANY GOVERNMENTAL AUTHORITY, OTHER THAN
THE SALE ORDER AND, IF REQUIRED, ANY CLEARANCE UNDER THE HSR ACT.


(D)               NO PURCHASER HAS INCURRED ANY LIABILITY FOR BROKERAGE OR
FINDERS’ FEES OR AGENTS’ COMMISSIONS OR OTHER SIMILAR PAYMENT IN CONNECTION WITH
THE TRANSACTION THAT WOULD BE PAYABLE BY ANY SPHERIS ENTITY (A “PURCHASER BROKER
FEE”).


(E)                EACH PURCHASER ACKNOWLEDGES AND AFFIRMS THAT IT HAS COMPLETED
ITS OWN INDEPENDENT INVESTIGATION, ANALYSIS AND EVALUATION OF THE PURCHASED
ASSETS AND SPHERIS INDIA, THAT IT HAS MADE ALL SUCH REVIEWS AND INSPECTIONS OF
THE PURCHASED ASSETS AND SPHERIS INDIA AS IT DEEMS NECESSARY AND APPROPRIATE,
AND THAT IN MAKING ITS DECISION TO ENTER INTO THIS AGREEMENT AND CONSUMMATE THE
TRANSACTION, IT HAS RELIED ON ITS OWN INVESTIGATION, ANALYSIS, AND EVALUATION
WITH RESPECT TO ALL MATTERS WITHOUT RELIANCE UPON ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.


(F)                EACH PURCHASER WILL HAVE, AT THE CLOSING, THE RESOURCES AND
CAPABILITIES (FINANCIAL OR OTHERWISE) TO PERFORM ITS OBLIGATIONS HEREUNDER,
INCLUDING, IN THE CASE OF MEDQUIST, SUFFICIENT FUNDS AVAILABLE TO PAY THE
PURCHASER TERMINATION FEE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. 
MEDQUIST HAS NOT INCURRED ANY OBLIGATION, COMMITMENT, RESTRICTION OR LIABILITY
OF ANY KIND THAT WOULD MATERIALLY IMPAIR MEDQUIST’S ABILITY TO SATISFY ITS
PAYMENT AND FUNDING OBLIGATIONS UNDER THIS AGREEMENT.  AS OF THE DATE OF THIS
AGREEMENT, MEDQUIST HAS SUFFICIENT FUNDS AVAILABLE TO PAY THE PURCHASER
TERMINATION FEE.


ARTICLE V

COVENANTS


SECTION 5.1            INTERIM COVENANTS OF THE SELLERS.  BETWEEN THE DATE
HEREOF AND THE CLOSING DATE, EXCEPT AS REQUIRED BY THIS AGREEMENT OR THE SALE
PROCEDURES ORDER, OR APPLICABLE LAW, OR WITH THE PRIOR WRITTEN CONSENT OF
PURCHASERS, SELLERS SHALL CONDUCT THE BUSINESS OF THE SPHERIS ENTITIES IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND SHALL, AND SHALL
CAUSE SPHERIS INDIA (TO THE EXTENT APPLICABLE) TO: 




 

-33-

--------------------------------------------------------------------------------




(A)                COMPLY WITH THE DIP FACILITY (IT BEING UNDERSTOOD THAT A
FAILURE TO COMPLY WITH THE DIP FACILITY SHALL NOT BE DEEMED A BREACH OF THIS
SECTION 5.1(A) UNLESS AND UNTIL THE LENDERS THEREUNDER ACCELERATE THE AMOUNTS
OWED THEREUNDER);


(B)               SUBJECT TO SELLERS’ RIGHT TO PURSUE HIGHER OR BETTER QUALIFIED
OFFERS PRIOR TO THE AUCTION, USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE
PERMITS, PRESERVE THE GOODWILL AND BUSINESS RELATIONSHIPS OF THE BUSINESS OF THE
SPHERIS ENTITIES AND CAUSE THE CONDITIONS IN SECTION 6.1 TO BE SATISFIED;


(C)                MANAGE THE PURCHASED ASSETS, THE ASSUMED LIABILITIES AND
SPHERIS INDIA IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE,
AND NOT MATERIALLY ACCELERATE THE COLLECTION OF ACCOUNTS RECEIVABLE OUTSIDE OF
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;


(D)               (I) PERFORM IN ALL MATERIAL RESPECTS ALL OF ITS POSTPETITION
OBLIGATIONS UNDER THE CONTRACTS THAT HAVE BEEN IDENTIFIED AS ASSUMED CONTRACTS
AND THE ASSUMED LEASES AS OF THE DESIGNATION DEADLINE, AS AND WHEN SUCH
OBLIGATIONS BECOME DUE; (II) NOT GRANT (WHETHER BEFORE OR AFTER THE DESIGNATION
DEADLINE) ANY MATERIAL CONSENT UNDER ANY CONTRACTS THAT HAVE BEEN IDENTIFIED AS
ASSUMED CONTRACTS OR ASSUMED LEASES AS OF THE DESIGNATION DEADLINE; AND (III)
NOT MODIFY, AMEND OR TERMINATE IN ANY MATERIAL RESPECT ANY SCHEDULED AGREEMENT,
OR ENTER INTO ANY MATERIAL LEASE OR MATERIAL CONTRACT;


(E)                COMPLY WITH ALL APPLICABLE LAWS IN ALL MATERIAL RESPECTS,
WHICH MAY INCLUDE, WITHOUT LIMITATION, PAYMENT BY SPHERIS INDIA OF ANY
ADDITIONAL FUNDED INDIA TRANSFER PRICING TAX IF REQUIRED BY APPLICABLE LAW;


(F)                MAINTAIN THE BOOKS AND RECORDS, AND CAUSE SPHERIS INDIA TO
MAINTAIN ITS BOOKS AND RECORDS;


(G)               MAINTAIN, TO THE EXTENT REQUIRED TO BE PLEDGED TO THE TAXING
AUTHORITIES IN INDIA, THE SPHERIS INDIA RESTRICTED CASH;


(H)               NOT SELL, PLEDGE, ASSIGN, LEASE, LICENSE, OR CAUSE, PERMIT OR
SUFFER THE IMPOSITION OF ANY ENCUMBRANCE (OTHER THAN PERMITTED ENCUMBRANCES) ON,
OR OTHERWISE DISPOSE OF (A) THE SPHERIS INDIA CAPITAL STOCK OR (B) ANY OF THE
PURCHASED ASSETS OTHER THAN THE SALE OR DISPOSITION OF ASSETS IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES OR THE SALE OR DISPOSITION OF
ASSETS WHICH ARE OBSOLETE OR NOT OTHERWISE USED IN THE OPERATION OF THE BUSINESS
OF THE SPHERIS ENTITIES, IN EITHER CASE WHICH ASSETS ARE IMMATERIAL, IN THE
AGGREGATE, TO THE BUSINESS OF THE SPHERIS ENTITIES;


(I)                 NOT ENTER INTO A PLAN OF CONSOLIDATION, MERGER, SHARE
EXCHANGE OR REORGANIZATION WITH ANY PERSON OR ADOPT A PLAN OF COMPLETE OR
PARTIAL LIQUIDATION, EXCEPT IF REQUIRED BY ORDER OF THE BANKRUPTCY COURT,
PROVIDED THAT NO SELLER PETITIONED, SOUGHT, REQUESTED OR MOVED FOR SUCH ORDER OF
THE BANKRUPTCY COURT OR AUTHORIZED, SUPPORTED OR DIRECTED ANY OTHER PERSON TO
PETITION, SEEK, REQUEST OR MOVE FOR SUCH ORDER OF THE BANKRUPTCY COURT;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
SELLERS SHALL BE ENTITLED TO FILE A PLAN OF LIQUIDATION THAT CONTEMPLATES THE
CONSUMMATION OF EITHER THE TRANSACTION OR A TRANSACTION IN ACCORDANCE WITH THE
SALE PROCEDURES ORDER;




 

-34-

--------------------------------------------------------------------------------




(J)                 NOT AUTHORIZE, DECLARE OR PAY ANY DIVIDENDS ON OR MAKE ANY
DISTRIBUTION WITH RESPECT TO ITS OUTSTANDING SHARES OF CAPITAL STOCK (WHETHER IN
CASH, ASSETS, STOCK OR OTHER SECURITIES);


(K)               NOT ENTER INTO ANY CONTRACT THE EFFECT OF WHICH WOULD BE TO
GRANT TO A THIRD PARTY ANY LICENSE TO USE ANY PURCHASED INTELLECTUAL PROPERTY;


(L)                 NOT ENTER IN ANY (I) SETTLEMENT AGREEMENT WITH A THIRD PARTY
OR GOVERNMENTAL AUTHORITY OR (II) CONSENT DECREE WITH A GOVERNMENTAL AUTHORITY
THAT, IN EITHER CASE, WOULD REQUIRE THE PAYMENT BY THE PURCHASERS OR ANY
AFFILIATE THEREOF OF ANY MATERIAL FUNDS AFTER THE CLOSING;


(M)             NOT EXPEND ANY INSURANCE PROCEEDS, CONDEMNATION AWARDS OR OTHER
COMPENSATION IN RESPECT OF LOSS OR DAMAGE TO ANY PURCHASED ASSET TO THE EXTENT
OCCURRING AFTER THE DATE HEREOF BUT PRIOR TO THE CLOSING DATE EXCEPT, IN EACH
CASE, AS IS REASONABLY NECESSARY TO REPAIR OR REPLACE SUCH PURCHASED ASSET IN
THE ORDINARY COURSE OF BUSINESS;


(N)               EXCEPT AS SET FORTH ON SCHEDULE 5.1(N) OF THE DISCLOSURE
LETTER, (I) NOT INCREASE IN ANY MANNER OUTSIDE THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE THE COMPENSATION OR BENEFITS OF THE SERVICE
PROVIDERS, (II) NOT PAY ANY AMOUNTS OR INCREASE ANY AMOUNTS PAYABLE TO THE
SERVICE PROVIDERS NOT REQUIRED BY ANY CURRENT PLAN OR AGREEMENT (OTHER THAN BASE
SALARY IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE), (III)
NOT BECOME A PARTY TO, ESTABLISH, AMEND, COMMENCE PARTICIPATION IN, TERMINATE OR
COMMIT ITSELF TO THE ADOPTION OF ANY STOCK OPTION PLAN OR OTHER STOCK-BASED
COMPENSATION PLAN, COMPENSATION (INCLUDING ANY EMPLOYEE CO-INVESTMENT FUND),
SEVERANCE, PENSION, RETIREMENT, PROFIT-SHARING, WELFARE BENEFIT, OR OTHER
EMPLOYEE BENEFIT PLAN OR AGREEMENT OR EMPLOYMENT AGREEMENT WITH OR FOR THE
BENEFIT OF ANY SERVICE PROVIDER (OR NEWLY HIRED EMPLOYEE), (IV) NOT ACCELERATE
THE VESTING OF OR LAPSING OF RESTRICTIONS WITH RESPECT TO ANY STOCK-BASED
COMPENSATION OR OTHER LONG-TERM INCENTIVE COMPENSATION, (V) NOT (X) HIRE ANY
SERVICE PROVIDER OR MT EMPLOYEE, (Y) TERMINATE THE EMPLOYMENT OF ANY SERVICE
PROVIDER OR MT EMPLOYEE OR (Z) PROMOTE ANY SERVICE PROVIDER OR MT EMPLOYEE
(OTHER THAN, IN EACH OF THE FOREGOING CLAUSES (X), (Y) AND (Z), IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE), (VI) NOT CAUSE THE FUNDING OF
ANY RABBI TRUST OR SIMILAR ARRANGEMENT OR TAKE ANY ACTION TO FUND OR IN ANY
OTHER WAY SECURE THE PAYMENT OF COMPENSATION OR BENEFITS UNDER ANY U.S. BENEFIT
PLAN OR FOREIGN BENEFIT PLAN, AND (VII) NOT MATERIALLY CHANGE ANY ACTUARIAL OR
OTHER ASSUMPTIONS USED TO CALCULATE FUNDING OBLIGATIONS WITH RESPECT TO ANY U.S.
BENEFIT PLAN OR FOREIGN BENEFIT PLAN OR CHANGE THE MANNER IN WHICH CONTRIBUTIONS
TO SUCH PLANS ARE MADE OR THE BASIS ON WHICH SUCH CONTRIBUTIONS ARE DETERMINED,
EXCEPT AS MAY BE REQUIRED BY GAAP OR APPLICABLE LAW;


(O)               NOT AMEND THE ORGANIZATIONAL DOCUMENTS OF SPHERIS INDIA; AND


(P)               NOT ENTER INTO ANY AGREEMENT (WHETHER WRITTEN OR ORAL) TO DO
ANY OF THE FOREGOING, OR AUTHORIZE OR PUBLICLY ANNOUNCE AN INTENTION TO DO ANY
OF THE FOREGOING.


SECTION 5.2            CLOSING DOCUMENTS.  THE PARTIES SHALL PROCEED DILIGENTLY
AND IN GOOD FAITH TO ATTEMPT TO SETTLE, ON OR BEFORE THE CLOSING DATE OR SUCH
EARLIER DATE AS MAY BE EXPRESSLY SET

 

-35-

--------------------------------------------------------------------------------




FORTH HEREIN, THE CONTENTS OF ALL CLOSING DOCUMENTS TO BE EXECUTED AND DELIVERED
BY THE SELLERS AND THE PURCHASERS.


SECTION 5.3            MATTERS REQUIRING NOTICE. 


(A)                THE SELLERS SHALL, PROMPTLY AND IN ANY EVENT WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT THEREOF, PROVIDE TO THE PURCHASERS A COPY OF ANY
NOTICES OF ANY MATERIAL BREACH OR DEFAULT THAT ANY SPHERIS ENTITY RECEIVES IN
RESPECT OF ANY CONTRACT, OR ANY NOTICES THAT IT RECEIVES WITH RESPECT TO ANY
PERMIT FROM A GOVERNMENTAL AUTHORITY, ANY NOTICES OF A MATERIAL BREACH OR
DEFAULT UNDER ANY CONTRACT THAT ANY SPHERIS ENTITY SENDS TO ANOTHER PERSON, IN
EITHER CASE AFTER THE DATE OF THIS AGREEMENT.  EXCEPT AS PROHIBITED BY
APPLICABLE LAW, THE SELLERS SHALL ALSO PROMPTLY (AND IN ANY EVENT WITHIN TWO (2)
BUSINESS DAYS OF RECEIPT OR DELIVERY) PROVIDE PURCHASERS WITH ANY CORRESPONDENCE
IN RESPECT OF ADDITIONAL FUNDED INDIA TRANSFER PRICING TAX RECEIVED BY THE
SPHERIS ENTITIES FROM ANY INDIAN TAXING AUTHORITY OR DELIVERED TO ANY INDIAN
TAXING AUTHORITY BY THE ANY SPHERIS ENTITY, AND USE REASONABLE EFFORTS TO NOTIFY
THE PURCHASERS IN ADVANCE OF PAYING ANY ADDITIONAL FUNDED INDIA TRANSFER PRICING
TAX.


(B)               THE SELLERS, ON THE ONE HAND, AND THE PURCHASERS, ON THE OTHER
HAND, SHALL PROMPTLY NOTIFY THE OTHER OF:

(I)                 ANY NOTICE OR OTHER COMMUNICATION RECEIVED BY ANY SPHERIS
ENTITY, IN THE CASE OF THE SELLERS, OR PURCHASERS, IN THE CASE OF THE
PURCHASERS, FROM ANY PERSON ALLEGING THAT THE CONSENT OF SUCH PERSON IS OR MAY
BE REQUIRED IN CONNECTION WITH THE TRANSACTION;

(II)               ANY INACCURACY OF ANY REPRESENTATION OR WARRANTY OF SUCH
PARTY CONTAINED IN THIS AGREEMENT AT ANY TIME THAT WOULD MAKE SUCH
REPRESENTATION OR WARRANTY FALSE IN ANY MATERIAL RESPECT; AND

(III)             ANY BREACH OF ANY COVENANT OR AGREEMENT OF SUCH PARTY
CONTAINED IN THIS AGREEMENT AT ANY TIME.


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
DELIVERY OF ANY NOTICE PURSUANT TO SECTION 5.3(B) AND ANY ACCESS TO OR PROVISION
OF INFORMATION (INCLUDING PURSUANT TO SECTION 5.5) SHALL NOT MODIFY ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS OF THE PARTIES (OR RIGHTS
OR REMEDIES WITH RESPECT THERETO) OR THE CONDITIONS TO THE OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT.


(D)               NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IN
NO EVENT SHALL ANY SELLER BE OBLIGATED TO PROVIDE ANY NAME OF A CUSTOMER (OR
OTHER INFORMATION THAT COULD IDENTIFY A CUSTOMER) OF THE SELLERS OR ANY CUSTOMER
SPECIFIC PRICING INFORMATION TO THE PURCHASERS. 


SECTION 5.4            ASSETS HELD BY AFFILIATES OF SELLERS.  TO THE EXTENT THAT
ANY OTHER PERSON THAT IS AN AFFILIATE OF A SELLER OWNS ANY ASSETS THAT WOULD BE
A PURCHASED ASSET IF A SELLER OWNED SUCH ASSETS, THE SELLERS SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH PERSON TO PROMPTLY TRANSFER SUCH
ASSET, PROPERTY OR RIGHT TO A SELLER, AND UPON SUCH TRANSFER SUCH ASSET,
PROPERTY OR RIGHT SHALL BE DEEMED TO BE A PURCHASED ASSET UNDER THIS AGREEMENT.


SECTION 5.5            ACCESS TO INFORMATION/CONFIDENTIALITY/PRESERVATION OF
BOOKS AND RECORDS. 




 

-36-

--------------------------------------------------------------------------------




(A)                FROM THE DATE HEREOF UNTIL THE EARLIER OF (I) TERMINATION OF
THIS AGREEMENT AND (II) THE CLOSING, THE PURCHASERS SHALL BE ENTITLED, THROUGH
THEIR REPRESENTATIVES (INCLUDING THEIR LEGAL ADVISORS AND ACCOUNTANTS), TO MAKE
SUCH INVESTIGATION OF THE SPHERIS ENTITIES, THE PURCHASED ASSETS AND THE ASSUMED
LIABILITIES AND SUCH EXAMINATION OF THE BOOKS AND RECORDS AS THEY REASONABLY
REQUEST AND TO MAKE EXTRACTS AND COPIES OF SUCH BOOKS AND RECORDS (WHICH SHALL
INCLUDE, WITHOUT LIMITATION, MAKING AVAILABLE TO PURCHASERS MONTHLY FINANCIAL
STATEMENTS OF THE SELLERS PREPARED BY SELLERS IN THE ORDINARY COURSE OF SELLERS’
BUSINESS OR IN CONNECTION WITH THE SELLER CHAPTER 11 CASES AS SOON AS REASONABLY
PRACTICABLE (AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS) OF THE PREPARATION
THEREOF).  SUBJECT TO THE FOLLOWING SENTENCE, (I) THE SELLERS SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THEIR REPRESENTATIVES TO COOPERATE WITH
PURCHASERS AND THEIR REPRESENTATIVES IN CONNECTION WITH SUCH INVESTIGATION AND
EXAMINATION, (II) THE SELLERS SHALL MAKE AVAILABLE TO PURCHASERS SELLERS’
ACCOUNTING PERSONNEL AND USE COMMERCIALLY REASONABLE EFFORTS TO MAKE SELLERS’
OUTSIDE ACCOUNTANTS AVAILABLE TO PURCHASERS IN CONNECTION WITH PURCHASERS’
PREPARATION OF FINANCIAL STATEMENTS THAT PURCHASER WILL BE REQUIRED TO FILE
AFTER THE CLOSING DATE UNDER APPLICABLE LAW (INCLUDING FINANCIAL STATEMENTS FOR
THE YEAR ENDED DECEMBER 31, 2009) AND (III) SELLERS SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO COOPERATE WITH PURCHASERS SO THAT THE SPHERIS INDIA
PAYABLES ARE ASSUMED AT CLOSING AS CONTEMPLATED BY SECTIONS 2.3(B) AND 2.6(F) OF
THIS AGREEMENT.  PURCHASERS SHALL (I) REIMBURSE SELLERS FOR REASONABLE
OUT-OF-POCKET COSTS INCURRED BY SELLERS TO COMPLY WITH THE PRECEDING SENTENCE
AND (II) INDEMNIFY SELLERS FOR ANY LOSS RESULTING FROM SELLERS’ COMPLIANCE WITH
SUCH PRECEDING SENTENCE.  ANY SUCH INVESTIGATION AND EXAMINATION SHALL BE
CONDUCTED DURING REGULAR BUSINESS HOURS UPON REASONABLE ADVANCE NOTICE IN A
MANNER THAT MINIMIZES DISRUPTION TO THE BUSINESS, OPERATIONS AND ACTIVITIES OF
THE SELLERS.  IN CONNECTION WITH THE PURCHASERS’ ACCESS TO THE BOOKS AND
RECORDS, THE PURCHASERS SHALL BE ACCOMPANIED AT ALL TIMES BY A REPRESENTATIVE OF
THE SELLERS UNLESS THE SELLERS OTHERWISE AGREE, SHALL NOT MATERIALLY INTERFERE
WITH THE USE AND OPERATION OF THE OFFICES AND OTHER FACILITIES OF THE SELLERS,
AND SHALL COMPLY WITH ALL REASONABLE SAFETY AND SECURITY RULES AND REGULATIONS
FOR SUCH OFFICES AND OTHER FACILITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, (X) THE SELLERS SHALL BE ENTITLED TO WITHHOLD ACCESS TO, OR
EXAMINATION OF, ANY INFORMATION THAT THEY DETERMINE (I) INCLUDES TRADE SECRETS
OR OTHER PROPRIETARY INFORMATION, (II) IS PROTECTED BY ATTORNEY-CLIENT,
WORK-PRODUCT, OR SIMILAR PRIVILEGE OR DOCTRINE, (III) CUSTOMER NAMES, OTHER
INFORMATION THAT COULD IDENTIFY CUSTOMERS AND CUSTOMER PRICING INFORMATION
AND/OR (IV) THE DISCLOSURE OF WHICH IS PROHIBITED PURSUANT APPLICABLE LAW AND
(Y) THE SELLERS SHALL AS SOON AS REASONABLY PRACTICABLE PROVIDE PURCHASERS WITH
ACCESS TO ANY MATERIAL DOCUMENTS PROVIDED DURING THE PERIOD FROM THE DATE HEREOF
THROUGH THE DATE OF THE SALE ORDER TO ANY PROSPECTIVE PURCHASERS OF ALL OR ANY
PART OF THE PURCHASED ASSETS NOT PREVIOUSLY PROVIDED TO PURCHASERS.  ANY
CONFIDENTIAL INFORMATION PROVIDED TO THE PURCHASERS SHALL BE DEEMED CONFIDENTIAL
INFORMATION UNDER THE CONFIDENTIALITY AGREEMENT AND SHALL BE SUBJECT TO THE
TERMS THEREOF. 


(B)               FROM AND AFTER THE CLOSING UNTIL THE DATE THAT IS 24 MONTHS
AFTER THE CLOSING DATE, MEDQUIST AGREES TO PROVIDE THE SELLERS WITH REASONABLE
ACCESS TO BOOKS AND RECORDS (AND ALLOW THE SELLERS TO MAKE EXTRACTS AND COPIES
OF SUCH BOOKS AND RECORDS DURING SUCH ACCESS) IN CONNECTION WITH THE SELLER
CHAPTER 11 CASES OR ANY OTHER PROCEEDING OR ACTION RELATING THERETO AT THE
SELLERS’ SOLE COST AND EXPENSE; PROVIDED, THAT MEDQUIST WILL NOT BE REQUIRED TO
PROVIDE ANY SUCH ACCESS IN CONNECTION WITH ANY ACTION BY OR AGAINST MEDQUIST OR
ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES.  ANY SUCH
ACCESS SHALL BE DURING REGULAR BUSINESS HOURS UPON REASONABLE ADVANCE NOTICE AND
IN A MANNER THAT MINIMIZES DISRUPTION TO THE BUSINESS, OPERATIONS

 

-37-

--------------------------------------------------------------------------------

 

and activities of Medquist.  In connection with the Sellers’ access to the Books
and Records, the Sellers shall be accompanied at all times by a Representative
of Medquist unless Medquist otherwise agrees, shall not materially interfere
with the use and operation of the offices and other facilities of Medquist, and
shall comply with all reasonable safety and security rules and regulations for
such offices and other facilities.  (1) No access to, or examination of, any
information or other investigation by the Sellers shall be permitted to the
extent that (i) it includes trade secrets or other proprietary information, (ii)
it is protected by attorney-client, work-product, or similar privilege or
doctrine or (iii) the disclosure of which is prohibited pursuant to applicable
Law or (iv) it includes disclosure of information other than Books and Records
as they existed on the Closing Date, and (2) Medquist will not be required to
preserve or otherwise retain any Books and Records beyond the time period
specified in Section 5.5(c).  For the avoidance of doubt, nothing in this
Section 5.5(b) shall require Medquist or any other Person to provide any
testimony or evidence.


(C)                FROM AND AFTER THE ENTRY OF THE SALE ORDER UNTIL THE DATE
THAT IS 24 MONTHS AFTER THE CLOSING DATE, SELLERS WILL USE COMMERCIALLY
REASONABLE EFFORTS TO COOPERATE WITH PURCHASERS IN CONNECTION WITH PURCHASERS’
PREPARATION OF FINANCIAL STATEMENTS THAT PURCHASER WILL BE REQUIRED TO FILE
AFTER THE CLOSING DATE UNDER APPLICABLE LAW, INCLUDING WITHOUT LIMITATION BY
USING ITS COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH PURCHASERS IN ANY
EFFORT BY PURCHASERS IN PROCURING THE CONSENT OF SELLERS’ ACCOUNTING FIRM AFTER
THE CLOSING DATE TO THE INCLUSION OF THE FINANCIAL STATEMENTS AND ANY INTERIM
FINANCIAL STATEMENTS IN ANY OF PURCHASERS’ OR PURCHASERS’ AFFILIATES’ PERIODIC
REPORTS, REGISTRATION STATEMENTS OR PRIVATE PLACEMENT MEMORANDA OR OTHER FILINGS
OR DOCUMENTS REQUIRED UNDER LAW; PROVIDED, HOWEVER, IN NO EVENT SHALL SELLERS OR
ANY DIRECTOR, OFFICER, EMPLOYEE OR AFFILIATE OF ANY SELLER BE REQUIRED TO
CERTIFY AS TO THE COMPLETENESS OR ACCURACY (OR OTHERWISE) OF THE FINANCIAL
STATEMENTS, ANY OTHER FINANCIAL STATEMENT OR ANY DATA OR INFORMATION USED IN THE
PREPARATION THEREOF; AND PROVIDED, FURTHER, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, NOTHING IN THIS SECTION 5.5 SHALL BE DEEMED TO
REQUIRE THE SELLERS TO DELAY OR OTHERWISE ALTER THE COMPLETION OF THE SELLER
CHAPTER 11 CASES.


(D)               MEDQUIST SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
PRESERVE AND RETAIN THE BOOKS AND RECORDS IN PLACE AS OF THE CLOSING FOR A
PERIOD OF TWO (2) YEARS FOLLOWING THE CLOSING DATE.


(E)                FROM AND AFTER THE CLOSING, SELLERS SHALL KEEP CONFIDENTIAL
AND NOT DISCLOSE TO ANY PARTY UNLESS REQUIRED BY LAW OR AS MAY BE ADVISABLE IN
CONNECTION WITH THE SELLER CHAPTER 11 CASES, INCLUDING IN CONNECTION WITH
ANALYZING, OBJECTING TO, OR SETTLING ANY CLAIM ASSERTED THEREIN, ANY RETAINED
INFORMATION, INCLUDING BOOKS AND RECORDS THAT THE SELLERS RETAIN AFTER THE
CLOSING PURSUANT TO SECTION 2.1(G).


SECTION 5.6            USE OF NAME.  SUBJECT TO THE OCCURRENCE OF THE CLOSING,
FROM AND AFTER THE CLOSING DATE, SELLERS WILL CEASE THEIR OPERATIONS AND WILL
NOT ENGAGE IN ANY COMPETITIVE BUSINESS WHATSOEVER, DIRECTLY OR INDIRECTLY,
EXCEPT FOR MATTERS REQUIRED BY THE BANKRUPTCY COURT OR THE BANKRUPTCY CODE,
INCLUDING SELLING EXCLUDED ASSETS, NOTIFYING CUSTOMERS AND SUPPLIERS THAT
SELLERS ARE GOING OUT OF BUSINESS, MINOR MINISTERIAL MATTERS NOT RELATED TO THE
BUSINESS OF THE SPHERIS ENTITIES, OR ENFORCING ITS RIGHTS AND PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT.  AS SOON AS REASONABLY PRACTICABLE AFTER THE
CLOSING (AND IN NO EVENT LATER THAN FIVE BUSINESS DAYS AFTER THE CLOSING),
SELLERS SHALL TAKE ALL NECESSARY ACTION TO CHANGE THEIR NAMES TO A NAME BEARING

 

-38-

--------------------------------------------------------------------------------




NO RESEMBLANCE TO THE NAMES SET FORTH ON THE SIGNATURE PAGES TO THIS AGREEMENT
AND WILL FILE SUCH DOCUMENTS AS ARE NECESSARY TO REFLECT SUCH NAME CHANGES IN
EACH STATE IN WHICH A SELLER IS INCORPORATED OR QUALIFIED TO DO BUSINESS AS A
FOREIGN ENTITY. SELLERS AGREE TO PROMPTLY NOTIFY PURCHASERS OF SUCH NAME CHANGES
AND THE NAMES CHOSEN BY SELLERS.  NOTWITHSTANDING THE FOREGOING, SELLERS MAY
REFER TO “SPHERIS” AS A FORMER NAME, INCLUDING FOR LEGAL AND NOTICING PURPOSES
IN THE SELLER CHAPTER 11 CASES, THE WINDING DOWN OF THE AFFAIRS OF THE SELLERS,
THE AUCTION OR AS OTHERWISE REQUIRED BY APPLICABLE LAW.


SECTION 5.7            DISCLAIMER OF WARRANTIES.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT, IT IS THE EXPLICIT INTENT OF EACH PARTY THAT THE
SELLERS ARE NOT MAKING ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
BEYOND THOSE EXPRESSLY GIVEN IN SECTION 4.1 OR CONTAINED IN ANY OTHER CLOSING
DOCUMENT, AND IT IS UNDERSTOOD THAT, EXCEPT FOR SUCH REPRESENTATIONS AND
WARRANTIES, THE PURCHASERS AND ANY PURCHASER DESIGNEE TAKE THE PURCHASED ASSETS
AND SPHERIS INDIA CAPITAL STOCK “AS IS” AND “WHERE IS.”  WITHOUT LIMITING THE
GENERALITY OF THE IMMEDIATELY FOREGOING, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SPECIFICALLY CONTAINED IN SECTION 4.1 OR IN ANY OTHER CLOSING
DOCUMENT, THE SELLERS HEREBY EXPRESSLY DISCLAIM AND NEGATE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE, RELATING
TO THE CONDITION OF THE ASSETS OF THE SELLERS OR THE BUSINESS OF SPHERIS INDIA;
IT BEING THE INTENTION OF THE PARTIES THAT THE PURCHASED ASSETS ARE TO BE
ACCEPTED BY THE PURCHASERS AND ANY PURCHASER DESIGNEE IN THEIR PRESENT CONDITION
AND STATE OF REPAIR.


SECTION 5.8            REQUIRED APPROVALS.


(A)                PRIOR TO THE CLOSING, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, AND EXCEPT AS CONTEMPLATED BY THIS AGREEMENT OR
THE SALE PROCEDURES ORDER, THE PARTIES SHALL USE THEIR REASONABLE BEST EFFORTS
TO COOPERATE AND TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR CAUSE TO
BE DONE ALL THINGS NECESSARY, PROPER OR ADVISABLE (SUBJECT TO ANY APPLICABLE
LAWS) TO CONSUMMATE THE CLOSING AND THE TRANSACTION AS PROMPTLY AS REASONABLY
PRACTICABLE INCLUDING, BUT NOT LIMITED TO THE PREPARATION AND FILING OF ALL
FORMS, REGISTRATIONS AND NOTICES REQUIRED PURSUANT TO APPLICABLE LAW TO BE FILED
TO CONSUMMATE THE CLOSING AND THE TRANSACTION AND THE TAKING OF SUCH ACTIONS AS
ARE NECESSARY TO OBTAIN ANY REQUISITE APPROVALS, AUTHORIZATIONS, CONSENTS,
RELEASES, ORDERS, LICENSES, PERMITS, QUALIFICATIONS, EXEMPTIONS OR WAIVERS BY
ANY THIRD PARTY OR GOVERNMENTAL AUTHORITY; PROVIDED, HOWEVER, THAT SECTION 5.14
IS THE ONLY SECTION OF THIS AGREEMENT GOVERNING THE FINANCING AND PURCHASER’S
OBLIGATIONS TO OBTAIN FINANCING AND THAT THIS SECTION 5.8 SHALL NOT APPLY TO THE
FINANCING OR PURCHASERS’ OBLIGATIONS TO OBTAIN FINANCING.  IN FURTHERANCE OF THE
FOREGOING, THE PARTIES AGREE THAT AS PROMPTLY AS REASONABLY PRACTICABLE
FOLLOWING THE EXECUTION OF THIS AGREEMENT, THE PARTIES SHALL MAKE ALL PREMERGER
NOTIFICATION FILINGS REQUIRED UNDER (I) THE HSR ACT (WHICH SHALL IN ANY EVENT BE
MADE PRIOR TO THE LATER OF (X) FIVE (5) BUSINESS DAYS AFTER THE APPROVAL BY THE
BANKRUPTCY COURT OF THE SALE PROCEDURES ORDER AND (Y) FIFTEEN BUSINESS DAYS
AFTER THE DATE OF THIS AGREEMENT), (II) THE PRE-MERGER NOTIFICATION RULES IN ANY
OTHER JURISDICTION IN WHICH THE PARTIES AGREE APPLICABLE LAW REQUIRES A
PREMERGER NOTIFICATION FILING (WHICH FILING SHALL BE MADE PROMPTLY FOLLOWING
SUCH DETERMINATION) AND (III) COMPLY AT THE EARLIEST PRACTICAL DATE WITH ANY
REQUEST UNDER THE HSR ACT FOR ADDITIONAL INFORMATION, DOCUMENTS OR OTHER
MATERIALS RECEIVED BY EACH OF THEM OR ANY OF THEIR RESPECTIVE AFFILIATES FROM
THE FEDERAL TRADE COMMISSION OR THE ANTITRUST DIVISION OF THE DEPARTMENT OF
JUSTICE IN RESPECT OF SUCH FILINGS, WHETHER SUCH REQUEST IS FORMAL OR INFORMAL. 
SUBJECT TO APPLICABLE LAW, EACH SUCH PARTY SHALL PROMPTLY INFORM THE OTHER
PARTIES HERETO OF ANY

-39-

--------------------------------------------------------------------------------




ORAL COMMUNICATION WITH, AND PROVIDE COPIES OF WRITTEN COMMUNICATION WITH, ANY
GOVERNMENTAL AUTHORITY REGARDING ANY SUCH FILINGS.  NO PARTY SHALL INDEPENDENTLY
PARTICIPATE IN ANY SUBSTANTIVE MEETING OR DISCUSSION, EITHER IN PERSON OR BY
TELEPHONE, WITH ANY GOVERNMENTAL AUTHORITY IN RESPECT OF ANY SUCH FILINGS,
INVESTIGATION, OR OTHER INQUIRY WITHOUT GIVING THE OTHER PARTIES HERETO PRIOR
NOTICE OF THE MEETING AND, TO THE EXTENT PERMITTED BY SUCH GOVERNMENTAL
AUTHORITY, THE OPPORTUNITY TO ATTEND AND/OR PARTICIPATE.  SUBJECT TO APPLICABLE
LAW, THE PARTIES WILL CONSULT AND COOPERATE WITH ONE ANOTHER IN CONNECTION WITH
ANY ANALYSES, APPEARANCES, PRESENTATIONS, MEMORANDA, BRIEFS, ARGUMENTS, OPINIONS
AND PROPOSALS MADE OR SUBMITTED BY OR ON BEHALF OF ANY PARTY HERETO RELATING TO
PROCEEDINGS UNDER THE HSR ACT OR ANY OTHER ANTITRUST LAW.  THE PURCHASERS SHALL
BE RESPONSIBLE FOR AND SHALL PAY ALL FEES IN RESPECT OF ANY REQUIRED PREMERGER
NOTIFICATION FILINGS. 


(B)               THE PARTIES SHALL USE THEIR BEST EFFORTS TO TAKE ALL
REASONABLE STEPS AS MAY BE NECESSARY TO OBTAIN AN APPROVAL FROM, RESOLVE ANY
OBJECTION OR ASSERTION BY ANY GOVERNMENTAL AUTHORITY OR TO RESOLVE AN ACTION OR
PROCEEDING BY, ANY GOVERNMENTAL AUTHORITY, WHETHER BY JUDICIAL OR ADMINISTRATIVE
ACTION, CHALLENGING THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTION OR THE
PERFORMANCE OF OBLIGATIONS HEREUNDER UNDER ANY ANTITRUST LAW.  NOTWITHSTANDING
THE FOREGOING, NO PURCHASER WILL BE OBLIGATED TO COMMIT TO THE DIVESTITURE OF
ANY ASSETS OR BUSINESS OF ANY PURCHASER (OR ANY AFFILIATE OF A PURCHASER) OR ANY
PURCHASED ASSETS OR THE SPHERIS INDIA CAPITAL STOCK OR TO ANY LIMITATIONS ON THE
CONDUCT OF ITS BUSINESS.


SECTION 5.9            PUBLICITY.  EXCEPT AS REQUIRED BY APPLICABLE LAW
(INCLUDING ANY ORDER BY THE BANKRUPTCY COURT) OR FILINGS BY THE SELLERS WITH, OR
IN ANY PROCEEDING BEFORE, THE BANKRUPTCY COURT, THE SELLERS, TO THE EXTENT
REASONABLY PRACTICABLE, SHALL NOT ISSUE ANY PRESS RELEASE, PROVIDE ANY NOTICE TO
CUSTOMERS OR SUPPLIERS, OR MAKE ANY PUBLIC ANNOUNCEMENT CONCERNING THIS
AGREEMENT OR THE TRANSACTION WITHOUT THE PURCHASERS’ CONSENT, NOT TO BE
UNREASONABLY WITHHELD DELAYED OR CONDITIONED; PROVIDED, THAT THE SELLERS MAY
ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY SUCH PUBLIC ANNOUNCEMENT IN CONNECTION
WITH THE AUCTION AFTER HAVING PROVIDED THE PURCHASERS AT LEAST ONE (1) BUSINESS
DAY TO REVIEW AND COMMENT ON SUCH RELEASE OR ANNOUNCEMENT (WHICH COMMENTS SHALL
BE REASONABLY CONSIDERED BY THE SELLERS). 


SECTION 5.10        RELEASE OF CLAIMS.  


(A)                NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY
(INCLUDING, WITHOUT LIMITATION, ANY RESTRICTION CONTAINED IN SECTION 5.1) PRIOR
TO THE CLOSING, SPHERIS INDIA SHALL DELIVER TO EACH SELLER, A FULL, IRREVOCABLE
AND UNCONDITIONAL RELEASE OF ANY AND ALL CLAIMS, ACTIONS, REFUNDS, CAUSES OF
ACTION, CHOSES IN ACTION, ACTIONS, SUITS OR PROCEEDINGS, RIGHTS OF RECOVERY,
RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, RIGHTS OF INDEMNITY OR CONTRIBUTION AND
OTHER SIMILAR RIGHTS (KNOWN AND UNKNOWN, MATURED AND UNMATURED, ACCRUED OR
CONTINGENT, REGARDLESS OF WHETHER SUCH RIGHTS ARE CURRENTLY EXERCISABLE) AGAINST
THE SELLERS AND THEIR CURRENT AND FORMER OFFICERS, DIRECTORS, STOCKHOLDERS,
EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, INVESTORS, PARENTS, PREDECESSORS,
SUBSIDIARIES, SUCCESSORS, ASSIGNS, AND AFFILIATES, EACH OF THE FOREGOING IN
THEIR CAPACITY AS SUCH (INDIVIDUALLY AND COLLECTIVELY, THE “SPHERIS RELEASED
PARTIES”), FROM ALL ACTIONS, CAUSES OF ACTION, DAMAGES, CLAIMS, AND DEMANDS
WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN, CONTINGENT OR LIQUIDATED,
WHETHER DIRECT CLAIMS OR FOR INDEMNIFICATION OR CONTRIBUTION, THAT SPHERIS INDIA
EVER HAD, NOW HAS, OR MAY HAVE AGAINST THE SPHERIS RELEASED PARTIES IN

-40-

--------------------------------------------------------------------------------




CONNECTION WITH ANY EVENT, CONDUCT OR CIRCUMSTANCE OCCURRING PRIOR TO THE
CLOSING (THE “RELEASE”).


(B)               IN THE EVENT THAT THE RELEASE IS NOT DELIVERED BY SPHERIS
INDIA TO EACH SELLER PRIOR TO THE CLOSING PURSUANT TO SECTION 5.10(A), AFTER THE
CLOSING, CBAY SHALL CAUSE SPHERIS INDIA TO PROMPTLY UPON THE REQUEST OF ANY
SELLER (AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS OF SUCH REQUEST) DELIVER
THE RELEASE TO THE SELLERS. 


SECTION 5.11        CERTAIN MATTERS RELATING TO NORTH AMERICAN EMPLOYEES.


(A)                AT LEAST FIVE (5) DAYS PRIOR TO THE CLOSING DATE, MEDQUIST
AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES WILL OFFER EMPLOYMENT TO
THE SELLERS’ CURRENT, ACTIVE EMPLOYEES WHO ARE EMPLOYED IN THE UNITED STATES OR
CANADA AS OF IMMEDIATELY PRIOR TO THE CLOSING DATE (EACH, A “NORTH AMERICAN
EMPLOYEE,” AND TOGETHER, THE “NORTH AMERICAN EMPLOYEES”), EXCEPT AS SET FORTH ON
SCHEDULE 5.11(A) OF THE PURCHASER SCHEDULE, WHICH OFFERS SHALL BE EFFECTIVE AS
OF THE CLOSING DATE.  FOR THE AVOIDANCE OF DOUBT, ACTIVE EMPLOYEES SHALL EXCLUDE
PERSONS RECEIVING DISABILITY BENEFITS AS OF THE DATE ON WHICH SUCH OFFERS OF
EMPLOYMENT ARE MADE.  EACH SUCH OFFER OF EMPLOYMENT SHALL PROVIDE FOR A PLACE OF
EMPLOYMENT WHICH IS NOT A MATERIALLY GREATER COMMUTING DISTANCE FROM THE
APPLICABLE NORTH AMERICAN EMPLOYEE’S RESIDENCE AS OF THE CLOSING DATE AND SHALL
BE (I) SUBJECT TO SUCH COMPENSATION AND OTHER TERMS OF EMPLOYMENT AS MEDQUIST
SHALL DETERMINE IN ITS SOLE DISCRETION AND (II) CONTINGENT ON SUCH NORTH
AMERICAN EMPLOYEE’S WAIVER OF ANY CLAIMS TO TERMINATION PAYMENTS AGAINST THE
SELLERS’ BANKRUPTCY ESTATE.  EACH SUCH NORTH AMERICAN EMPLOYEE WHO ACCEPTS AN
OFFER OF EMPLOYMENT FROM MEDQUIST OR A MEDQUIST DESIGNEE AND IS HIRED BY
MEDQUIST OR A MEDQUIST DESIGNEE IS REFERRED TO HEREIN AS A “NORTH AMERICAN
TRANSFERRED EMPLOYEE.”


(B)               NOTWITHSTANDING SECTION 5.11(A), NOTHING HEREIN EXPRESSED OR
IMPLIED SHALL CONFER UPON ANY OF THE NORTH AMERICAN EMPLOYEES OF ANY SELLER OR
ANY NORTH AMERICAN TRANSFERRED EMPLOYEES ANY RIGHT TO EMPLOYMENT OR CONTINUED
EMPLOYMENT FOR ANY SPECIFIED PERIOD, OF ANY NATURE OR KIND WHATSOEVER UNDER OR
BY REASON OF THIS AGREEMENT.


(C)                NEITHER MEDQUIST, NOR ANY MEDQUIST DESIGNEE NOR ANY AFFILIATE
OF MEDQUIST SHALL HAVE ANY LIABILITY WHATSOEVER FOR (I) ANY COMPENSATION OR
OTHER OBLIGATIONS PURPORTED TO BE OWING TO ANY NORTH AMERICAN EMPLOYEE BY ANY
SELLER, INCLUDING ANY SEVERANCE, SEPARATION PAY, CHANGE OF CONTROL PAYMENTS OR
BENEFITS, RETENTION PAYMENTS OR ANY OTHER PAYMENTS OR BENEFITS ARISING IN
CONNECTION WITH THE TERMINATION OF SUCH NORTH AMERICAN EMPLOYEE’S EMPLOYMENT BY
ANY SELLER BEFORE, ON OR AFTER THE CLOSING DATE, EXCEPT FOR ANY PAYMENTS
PURSUANT TO THE KEY EMPLOYEE INCENTIVE PLAN AND THE ASSUMED PTO LIABILITIES, OR
(II) ANY ACTION UNDER WARN BY ANY PAST OR PRESENT EMPLOYEE OF ANY SELLER OR
AFFILIATE THEREOF (WHETHER OR NOT A NORTH AMERICAN TRANSFERRED EMPLOYEE) IN
CONNECTION WITH SELLERS’ CONDUCT, INCLUDING ANY PLANT CLOSING OR MASS LAYOFF. 
AS SOON AS REASONABLY PRACTICABLE FOLLOWING MEDQUIST’S REQUEST, SELLERS SHALL
REASONABLY PROVIDE MEDQUIST WITH SUCH INFORMATION AS IS NECESSARY TO DETERMINE
WHETHER ANY ACTIONS TAKEN BY SELLERS OR THEIR APPLICABLE AFFILIATES PRIOR TO THE
CLOSING DATE WILL, IF AGGREGATED WITH ACTIONS THAT MAY BE TAKEN BY MEDQUIST OR
ITS AFFILIATES AFTER THE CLOSING DATE, REQUIRE THE PROVISION OF NOTICE OR
PAYMENT IN LIEU OF NOTICE (WHETHER UNDER WARN OR OTHERWISE) TO ANY NORTH
AMERICAN EMPLOYEES OR NORTH AMERICAN TRANSFERRED EMPLOYEES.




-41-

--------------------------------------------------------------------------------




(D)               EFFECTIVE UPON THE CLOSING DATE, EACH OF THE SELLERS HEREBY
WAIVES, FOR THE BENEFIT OF MEDQUIST AND ITS AFFILIATES, ANY AND ALL RESTRICTIONS
IN ANY U.S. BENEFIT PLAN, FOREIGN BENEFIT PLAN OR CONTRACT RELATING TO (I)
NON-COMPETITION WITH ANY SPHERIS ENTITY OR (II) MAINTENANCE OF CONFIDENTIALITY
OF ANY INFORMATION FOR THE BENEFIT OF ANY SPHERIS ENTITY, IN EACH CASE, WITH OR
COVERING ANY NORTH AMERICAN TRANSFERRED EMPLOYEE.


(E)                FOR PURPOSES OF ANNUAL VACATION ENTITLEMENT UNDER MEDQUIST’S
VACATION PLANS AND POLICIES, AND SUBJECT TO THE TERMS OF SUCH VACATION PLANS AND
POLICIES, EACH NORTH AMERICAN TRANSFERRED EMPLOYEE SHALL BE CREDITED WITH HIS OR
HER YEARS OF SERVICE WITH THE SELLERS BEFORE THE CLOSING DATE, TO THE SAME
EXTENT AS SUCH NORTH AMERICAN TRANSFERRED EMPLOYEE WAS ENTITLED, BEFORE THE
CLOSING DATE, TO SUCH SERVICE CREDIT, AND THE NORTH AMERICAN TRANSFERRED
EMPLOYEES SHALL BE TREATED NO LESS FAVORABLY THAN SIMILARLY SITUATED MEDQUIST
EMPLOYEES FOR PURPOSES OF SCHEDULING AND USE OF VACATION DAYS.  IN ADDITION,
MEDQUIST SHALL GRANT ALL NORTH AMERICAN TRANSFERRED EMPLOYEES CREDIT AFTER THE
CLOSING DATE FOR ALL SERVICE WITH ANY OF THE SELLERS FOR PURPOSES OF
PARTICIPATION AND VESTING UNDER ANY EMPLOYEE BENEFIT OR COMPENSATION PLANS,
PROGRAMS, AGREEMENTS OR ARRANGEMENTS MAINTAINED BY MEDQUIST OR ANY OF ITS
AFFILIATES FOR THE BENEFIT OF SUCH NORTH AMERICAN TRANSFERRED EMPLOYEES (THE
“PURCHASER BENEFIT PLANS”); PROVIDED THAT THE FOREGOING SHALL NOT APPLY (I) WITH
RESPECT TO BENEFIT ACCRUAL UNDER ANY DEFINED BENEFIT PENSION PLAN, (II) FOR
PURPOSES OF ANY PURCHASER BENEFIT PLAN UNDER WHICH SIMILARLY-SITUATED EMPLOYEES
OF MEDQUIST AND ITS AFFILIATES DO NOT RECEIVE CREDIT FOR PRIOR SERVICE, (III)
FOR PURPOSES OF ANY PURCHASER BENEFIT PLAN THAT IS GRANDFATHERED OR FROZEN,
EITHER WITH RESPECT TO LEVEL OF BENEFITS OR PARTICIPATION, (IV) FOR PURPOSES OF
LEVEL OF SEVERANCE PAYMENTS OR BENEFITS UNDER ANY PURCHASER BENEFIT PLAN OR (V)
TO THE EXTENT THAT ITS APPLICATION WOULD RESULT IN A DUPLICATION OF BENEFITS
WITH RESPECT TO THE SAME PERIOD OF SERVICE.  THE PURCHASER AGREES TO ASSUME ALL
LIABILITIES RELATING TO UNUSED VACATION TIME AND PAID TIME OFF ACCRUED BY THE
SELLERS AS OF THE CLOSING DATE AS PROVIDED UNDER THE SELLER’S APPLICABLE
VACATION AND PAID TIME OFF POLICIES, INCLUDING WITH RESPECT TO ANY PERSON THAT
IS NOT A NORTH AMERICAN TRANSFERRED EMPLOYEE (SUCH UNUSED TIME BEING REFERRED TO
COLLECTIVELY AS, THE “ASSUMED PTO LIABILITIES”).


(F)       SUBJECT TO APPLICABLE LAWS, THE SELLERS SHALL COOPERATE WITH MEDQUIST
AND SHALL PERMIT MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES
A REASONABLE PERIOD DURING NORMAL BUSINESS HOURS PRIOR TO THE CLOSING DATE, (I)
TO MEET WITH NORTH AMERICAN EMPLOYEES AT SUCH TIMES AS MEDQUIST OR A MEDQUIST
DESIGNEE SHALL REASONABLY REQUEST, (II) TO SPEAK WITH SUCH NORTH AMERICAN
EMPLOYEES’ MANAGERS AND SUPERVISORS (IN EACH CASE WITH APPROPRIATE
AUTHORIZATIONS AND RELEASES FROM SUCH NORTH AMERICAN EMPLOYEES) WHO ARE BEING
CONSIDERED FOR EMPLOYMENT BY MEDQUIST OR A MEDQUIST DESIGNEE, (III) TO
DISTRIBUTE TO SUCH NORTH AMERICAN EMPLOYEES SUCH FORMS AND OTHER DOCUMENTS
RELATING TO POTENTIAL EMPLOYMENT BY MEDQUIST OR A MEDQUIST DESIGNEE AFTER THE
CLOSING, AND (IV) SUBJECT TO ANY RESTRICTIONS IMPOSED UNDER APPLICABLE LAW, TO
PERMIT MEDQUIST, UPON REQUEST, TO REVIEW PERSONNEL FILES AND OTHER RELEVANT
EMPLOYMENT INFORMATION REGARDING SUCH NORTH AMERICAN EMPLOYEES.


(G)               FOLLOWING THE CLOSING, THE SELLERS AND MEDQUIST SHALL
COOPERATE REASONABLY WITH EACH OTHER TO PROVIDE AN ORDERLY ADMINISTRATIVE
TRANSITION TO MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES OF
THE NORTH AMERICAN TRANSFERRED EMPLOYEES, INCLUDING THE PROVISION BY THE SELLERS
TO MEDQUIST OF ALL NECESSARY OR APPROPRIATE DOCUMENTS, RECORDS, MATERIALS,
ACCOUNTING FILES AND TAX INFORMATION WITH RESPECT TO EACH NORTH AMERICAN
TRANSFERRED EMPLOYEE.




-42-

--------------------------------------------------------------------------------




(H)               FOLLOWING THE CLOSING, THE SELLERS SHALL RETAIN ALL LIABILITY
TO PROVIDE HEALTH CARE CONTINUATION COVERAGE UNDER SECTION 4980B OF THE CODE AND
SECTION 601 OF ERISA FOR ALL M&A QUALIFIED BENEFICIARIES (AS THAT TERM IS
DEFINED IN TREASURY REGULATIONS SECTION 54.4980B-9, Q&A-4) SO THAT NEITHER
MEDQUIST NOR ANY OF ITS AFFILIATES IS REQUIRED BY APPLICABLE LAW TO PROVIDE
COBRA CONTINUATION COVERAGE TO ANY OF SUCH M&A QUALIFIED BENEFICIARIES. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 5.11(H) SHALL PREVENT
SELLERS FROM TERMINATING ANY U.S. BENEFIT PLAN FOLLOWING THE CLOSING.


(I)                 FOR THE AVOIDANCE OF DOUBT, SELLERS WILL NOT SEEK TO RECOVER
FROM ANY TRANSFERRED NORTH AMERICAN EMPLOYEE ANY RETENTION PAYMENTS PREVIOUSLY
PAID TO ANY SUCH TRANSFERRED NORTH AMERICAN EMPLOYEE.


(J)                 IF THE CLOSING HAS NOT OCCURRED PRIOR TO APRIL 21, 2010,
MEDQUIST SHALL, ON APRIL 21, 2010, MAKE ALL NECESSARY PAYROLL AND TAX PAYMENTS
WITH RESPECT TO THE NORTH AMERICAN TRANSFERRED EMPLOYEES TO THE SELLERS’ PAYROLL
AGENT FOR THE PERIOD RELATING TO APRIL 4, 2010 AND APRIL 17, 2010, AND SHALL
MAKE ALL OTHER NECESSARY PAYROLL AND TAX PAYMENTS PRIOR TO THE CLOSING.


SECTION 5.12        NON-SOLICITATION.


(A)                PRIOR TO THE CLOSING, AND OTHER THAN AS CONTEMPLATED BY THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION SECTION 5.11) OR CONSENTED TO BY
SELLERS, PURCHASERS SHALL NOT (I) DIRECTLY OR INDIRECTLY SOLICIT, ENCOURAGE OR
ATTEMPT TO SOLICIT OR ENCOURAGE ANY OF THE EMPLOYEES, AGENTS, INDEPENDENT
CONTRACTORS, CONSULTANTS OR REPRESENTATIVES OF ANY SPHERIS ENTITY TO TERMINATE
HIS, HER OR ITS RELATIONSHIP WITH SUCH SPHERIS ENTITY PRIOR TO THE CLOSING DATE,
OR (II) DIRECTLY OR INDIRECTLY SOLICIT, ENCOURAGE OR ATTEMPT TO SOLICIT OR
ENCOURAGE ANY OF THE EMPLOYEES OR CONSULTANTS OF A SPHERIS ENTITY TO BECOME
EMPLOYEES OR CONSULTANTS OF ANY OTHER PERSON; PROVIDED, HOWEVER, THAT THIS
SECTION 5.12(A) SHALL NOT PROHIBIT A SOLICITATION FOR EMPLOYMENT IN A GENERAL
SOLICITATION THAT IS NOT SPECIFICALLY DIRECTED AT EMPLOYEES OF ANY SPHERIS
ENTITY, OR ANY SOLICITATION OF ANY INDIVIDUAL WHOSE EMPLOYMENT BY ANY SPHERIS
ENTITY HAS CEASED FOR ANY REASON OTHER THAN AS A RESULT OF A BREACH OF THE
COVENANT CONTAINED IN THIS SECTION 5.12.


(B)               PURCHASERS SHALL NOT (I) DIRECTLY OR INDIRECTLY SOLICIT OR
ATTEMPT TO SOLICIT ANY CUSTOMER, VENDOR OR DISTRIBUTOR OF A SPHERIS ENTITY WITH
RESPECT TO ANY PRODUCT OR SERVICE BEING FURNISHED, MADE, SOLD OR LEASED BY SUCH
SPHERIS ENTITY, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE, OR (II) PERSUADE OR SEEK TO PERSUADE ANY CUSTOMER OF A SPHERIS
ENTITY TO CEASE TO DO BUSINESS OR TO REDUCE THE AMOUNT OF BUSINESS THAT SUCH
CUSTOMER HAS CUSTOMARILY DONE WITH THE SPHERIS ENTITIES, OR CONTEMPLATES DOING
WITH SPHERIS ENTITIES, IN EITHER CASE, IN VIOLATION OF APPLICABLE LAW (INCLUDING
ANTITRUST OR ANTI-COMPETITION LAW) OR IN BREACH OF THE CONFIDENTIALITY
AGREEMENT. 


SECTION 5.13        LEASE DEPOSITS. 


(A)                MEDQUIST SHALL USE ITS BEST EFFORTS TO CAUSE THE LANDLORD
UNDER EACH ASSUMED LEASE TO RETURN TO SELLERS, AT OR PRIOR TO CLOSING, ANY AND
ALL AMOUNTS HELD AS A SECURITY DEPOSIT UNDER EACH SUCH ASSUMED LEASE (SUCH
AMOUNTS, COLLECTIVELY, THE “LEASE SECURITY DEPOSITS”), INCLUDING BY DEPOSITING
ANY AMOUNT WITH SUCH LANDLORD OR SECURING A LETTER OF CREDIT OR SIMILAR

-43-

--------------------------------------------------------------------------------




COMMITMENT FOR THE BENEFIT OF SUCH LANDLORD, AS REQUIRED OR CONTEMPLATED BY SUCH
ASSUMED LEASE AS A SECURITY DEPOSIT.


(B)               MEDQUIST SHALL PAY SELLERS AT CLOSING BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN ADDITION TO THE CONSIDERATION REQUIRED PURSUANT
TO SECTION 2.5, AN AMOUNT IN CASH EQUAL TO THE PURCHASED LEASE SECURITY DEPOSITS
(SUCH PAYMENTS, THE “SECURITY DEPOSIT PAYMENTS”).


SECTION 5.14        FINANCING AND COOPERATION.


(A)                PURCHASERS SHALL USE THEIR REASONABLE BEST EFFORTS TO OBTAIN
DEBT FINANCING ON TERMS ACCEPTABLE TO PURCHASERS IN THEIR SOLE DISCRETION IN AN
AMOUNT SUFFICIENT TO ENABLE PURCHASERS TO PAY THE PURCHASE PRICE (THE
“FINANCING”).  IN THE EVENT THAT THE PURCHASERS ENTER INTO ANY COMMITMENT LETTER
OR OTHER BINDING AGREEMENT TO PROVIDE THE FINANCING (A “COMMITMENT LETTER”), THE
PURCHASERS SHALL PROMPTLY (AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS AFTER
EXECUTION OF SUCH COMMITMENT LETTER) PROVIDE A COPY OF THE COMMITMENT LETTER TO
THE SELLERS.  IN THE EVENT THAT A COMMITMENT LETTER IS EXECUTED, THE PURCHASERS
SHALL USE THEIR REASONABLE BEST EFFORTS TO CONSUMMATE THE FINANCING ON THE TERMS
AND CONDITIONS SET FORTH IN THE COMMITMENT LETTER, INCLUDING BY USING REASONABLE
BEST EFFORTS TO (I) MAINTAIN IN EFFECT THE COMMITMENT LETTER AND NEGOTIATE A
DEFINITIVE AGREEMENT WITH RESPECT TO THE COMMITMENT LETTER ON THE TERMS AND
CONDITIONS SET FORTH IN THE COMMITMENT LETTER (OR ON TERMS NOT MATERIALLY LESS
FAVORABLE, IN THE AGGREGATE, TO THE PURCHASERS, TAKEN AS A WHOLE THAN THE TERMS
AND CONDITIONS IN THE COMMITMENT LETTER), (II) NOT AMEND OR MODIFY THE TERMS OF
THE COMMITMENT LETTER IN ANY MANNER THAT WOULD REASONABLY BE EXPECTED TO
ADVERSELY IMPACT THE ABILITY OF THE PURCHASERS TO CONSUMMATE THE TRANSACTION
PRIOR TO THE OUTSIDE DATE, (III) ENSURE THE ACCURACY OF ALL REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS IN THE COMMITMENT LETTER, (IV) COMPLY WITH ALL
COVENANTS AND AGREEMENTS OF THE PURCHASERS IN THE COMMITMENT LETTER AND (V)
SATISFY ON A TIMELY BASIS ALL CONDITIONS APPLICABLE TO THE PURCHASERS SET FORTH
IN THE COMMITMENT LETTER THAT ARE WITHIN THEIR CONTROL. 


(B)               DURING THE PERIOD COMMENCING ON THE DATE OF THIS AGREEMENT AND
ENDING ON THE EARLIER OF (I) THE TERMINATION OF THIS AGREEMENT AND (II) THE
CLOSING, THE SELLERS AGREE (SUBJECT TO SECTION 5.5(A)) TO, AND SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THEIR RESPECTIVE REPRESENTATIVES,
INCLUDING LEGAL AND ACCOUNTING ADVISORS, TO PROVIDE THE PURCHASERS WITH SUCH
COOPERATION IN CONNECTION WITH THE PURCHASERS’ ARRANGEMENT OF THE FINANCING AS
MAY BE REASONABLY REQUESTED BY THE PURCHASERS, INCLUDING (I) ASSISTING IN THE
PREPARATION FOR, AND PARTICIPATING IN, A REASONABLE NUMBER OF MEETINGS,
PRESENTATIONS, DUE DILIGENCE SESSIONS AND SIMILAR PRESENTATIONS TO AND WITH
RATING AGENCIES AND THE PARTIES ACTING AS LEAD ARRANGERS OR AGENTS FOR, AND
PROSPECTIVE PURCHASERS AND LENDERS OF, THE FINANCING, (II) ASSISTING WITH THE
PREPARATION OF MATERIALS FOR RATING AGENCY PRESENTATIONS, OFFERING DOCUMENTS,
INFORMATION MEMORANDA (INCLUDING THE DELIVERY OF ONE OR MORE CUSTOMARY
REPRESENTATION LETTERS), AND SIMILAR DOCUMENTS REQUIRED IN CONNECTION WITH THE
FINANCING, (III) USING COMMERCIALLY REASONABLE EFFORTS TO OBTAIN CONSENTS OF
ACCOUNTANTS FOR USE OF THEIR REPORTS IN ANY MATERIALS RELATING TO THE FINANCING,
(IV) FURNISHING THE PURCHASERS AND THEIR SOURCES OF FINANCING WITH FINANCIAL
STATEMENTS, FINANCIAL DATA AND OTHER DUE DILIGENCE INFORMATION OF THE SELLERS
(OTHER THAN, PRIOR TO THE DATE UPON WHICH A COMMITMENT LETTER IS EXECUTED, ANY
OF THE INFORMATION LISTED ON SCHEDULE 5.14(B) OF THE DISCLOSURE LETTER), IN EACH
CASE PREPARED BY SELLERS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER,
THAT THE SELLERS SHALL ONLY BE OBLIGATED TO FURNISH SUCH INFORMATION TO SOURCES
OF

-44-

--------------------------------------------------------------------------------




FINANCING WHO HAVE EXECUTED A CONFIDENTIALITY AGREEMENT WITH THE SELLERS IN A
FORM AND IN SUBSTANCE REASONABLY SATISFACTORY TO THE SELLERS, AND (V)
FACILITATING THE PLEDGING OF COLLATERAL AND USING COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN SURVEYS AND TITLE INSURANCE AS REASONABLY REQUESTED BY
PURCHASERS IN ORDER TO FACILITATE THE FINANCING; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL THE SELLERS BE REQUIRED TO (A) COOPERATE IN SUCH A MANNER AS WOULD
UNREASONABLY INTERFERE WITH THE BUSINESS OR OPERATIONS OF THE SPHERIS ENTITIES,
(B) AGREE TO PAY ANY FEES, REIMBURSE ANY EXPENSES OR GIVE ANY INDEMNITIES,
(C) AUTHORIZE, APPROVE, ADOPT, EXECUTE OR DELIVER ANY FINANCING OR CREDIT
AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT IN CONNECTION THEREWITH; PROVIDED
THAT SELLERS WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY OFFICERS OR
OTHER EMPLOYEES THAT WILL BE EMPLOYEES OF A PURCHASER UPON CONSUMMATION OF THE
CLOSING TO EXECUTE DOCUMENTS REASONABLY REQUESTED BY THE PURCHASERS IN
CONNECTION WITH THE FINANCING SO LONG AS SUCH EXECUTION IS MADE IN SUCH OFFICER
OR EMPLOYEE’S CAPACITY AS AN OFFICER OR EMPLOYEE OF THE APPLICABLE PURCHASER,
(D) TERMINATE, OR TAKE ANY ACTION TO TERMINATE THE FINANCING AGREEMENT, (E) TAKE
ANY ACTION THAT WOULD REQUIRE THE SELLERS TO PAY ANY MATERIAL OUT-OF-POCKET
EXPENSES OR (F) ENTER INTO ANY AGREEMENT OR COMMITMENT.  PURCHASERS SHALL (I)
REIMBURSE SELLERS FOR REASONABLE OUT-OF-POCKET COSTS INCURRED BY SELLERS TO
COMPLY WITH THIS SECTION 5.14 AND (II) INDEMNIFY SELLERS FOR ANY LOSS RESULTING
FROM SELLERS’ COMPLIANCE WITH THIS SECTION 5.14. 


(C)                PURCHASERS SHALL KEEP THE SELLERS INFORMED WITH RESPECT TO
ALL MATERIAL ACTIVITY CONCERNING THE STATUS OF THE FINANCING, INCLUDING ANY
TERMINATION OF A COMMITMENT LETTER OR FAILURE TO SATISFY ANY CONDITION TO
FINANCING THEREUNDER. 


ARTICLE VI

CONDITIONS TO CLOSING


SECTION 6.1            CONDITIONS FOR THE PURCHASERS.  THE OBLIGATION OF THE
PURCHASERS TO CONSUMMATE THE CLOSING ARE SUBJECT TO THE SATISFACTION OR WAIVER
IN WRITING BY THE PURCHASERS, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS:


(A)                ALL OF THE COVENANTS AND AGREEMENTS IN THIS AGREEMENT TO BE
COMPLIED WITH OR PERFORMED BY THE SELLERS ON OR BEFORE THE CLOSING DATE SHALL
HAVE BEEN COMPLIED WITH AND PERFORMED IN ALL MATERIAL RESPECTS (WITHOUT GIVING
EFFECT TO ANY LIMITATION AS TO MATERIALITY SET FORTH THEREIN); 


(B)               THE REPRESENTATIONS AND WARRANTIES OF THE SELLERS (1) SET
FORTH IN SECTIONS 4.1(A) (ORGANIZATION), (B) (AUTHORITY), AND (K) (BROKERS)
HEREOF SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF THE DATE OF THIS
AGREEMENT AND AS OF THE CLOSING DATE AS IF MADE ON THE CLOSING DATE (EXCEPT FOR
ANY REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIED DATE, WHICH SHALL BE TRUE
AND CORRECT IN ALL RESPECTS AS OF SUCH SPECIFIED DATE) AND (2) SET FORTH IN
SECTION 4.1, OTHER THAN THOSE DESCRIBED IN THE IMMEDIATELY PRECEDING CLAUSE (1),
SHALL BE TRUE AND CORRECT EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE
CONSTITUTE, OR BE REASONABLY LIKELY TO RESULT IN, A MATERIAL ADVERSE EFFECT
(WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO MATERIALITY SET FORTH THEREIN) AS
OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS IF MADE ON THE
CLOSING DATE (EXCEPT FOR ANY REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIED
DATE, WHICH SHALL BE TRUE AND CORRECT EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE CONSTITUTE, OR BE REASONABLY LIKELY TO RESULT IN, A

-45-

--------------------------------------------------------------------------------




MATERIAL ADVERSE EFFECT (WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO
MATERIALITY SET FORTH THEREIN) AS OF SUCH SPECIFIED DATE);


(C)                NO GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION SHALL
HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY APPLICABLE LAW
(INCLUDING ANY ORDER) WHICH IS IN EFFECT AND HAS THE EFFECT OF MAKING THE
TRANSACTION ILLEGAL OR OTHERWISE RESTRAINING OR PROHIBITING CONSUMMATION OF THE
TRANSACTION AND WHICH IS NOT SATISFIED OR RESOLVED OR PREEMPTED BY THE SALE
ORDER;


(D)               AFTER NOTICE AND A HEARING AS DEFINED IN SECTION 102(1) OF THE
BANKRUPTCY CODE, THE BANKRUPTCY COURT SHALL HAVE ENTERED THE SALE ORDER, AND
SUCH SALE ORDER (I) SHALL NOT BE STAYED AS OF THE CLOSING DATE, STAYED PENDING
APPEAL AS OF THE CLOSING DATE OR VACATED AND (III) SHALL NOT BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED IN A MANNER THAT RESULTS IN SUCH SALE ORDER
NO LONGER BEING AN ORDER OF THE BANKRUPTCY COURT AUTHORIZING THE MATTERS
REFERRED TO IN SECTION 3.3;


(E)                ALL REQUISITE CLEARANCES OR APPROVALS UNDER ANY ANTITRUST OR
TRADE REGULATION LAWS SHALL HAVE BEEN OBTAINED;


(F)                SPHERIS INDIA SHALL HAVE THE SPHERIS INDIA RESTRICTED CASH;


(G)               THE SELLERS SHALL HAVE ASSUMED AND ASSIGNED TO MEDQUIST
AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES, THE ASSUMED CONTRACTS AND
ASSUMED LEASES (OTHER THAN A CONTRACT LISTED ON SCHEDULE 4.1(C) OF THE
DISCLOSURE LETTER OR ANY CONTRACT THAT IS NOT MATERIAL TO THE SELLERS THE
ASSIGNMENT OF WHICH REQUIRES CONSENT OF THE COUNTER-PARTY PURSUANT TO SECTION
365(C)(1) OF THE BANKRUPTCY CODE, WHICH CONSENT HAS NOT BEEN OBTAINED AS OF THE
CLOSING), IN EACH CASE PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE AND THE
SALE ORDER, SUBJECT TO MEDQUIST’S AND/OR, AS APPLICABLE, MEDQUIST DESIGNEE’S
PROVISION OF ADEQUATE ASSURANCE AS MAY BE REQUIRED UNDER SECTION 365 OF THE
BANKRUPTCY CODE AND MEDQUIST’S ASSUMPTION OF THE CURE COSTS IN RESPECT OF
ASSUMED LEASES OR ASSUMED CONTRACTS; AND


(H)               THE DELIVERIES DESCRIBED IN SECTION 7.2 SHALL HAVE BEEN MADE.


SECTION 6.2            CONDITIONS FOR THE SELLERS.  THE OBLIGATIONS OF THE
SELLERS TO CONSUMMATE THE CLOSING ARE SUBJECT TO THE SATISFACTION OR WAIVER IN
WRITING BY THE SELLERS, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS:


(A)                ALL OF THE COVENANTS AND AGREEMENTS IN THIS AGREEMENT TO BE
COMPLIED WITH OR PERFORMED BY THE PURCHASERS ON OR BEFORE THE CLOSING DATE SHALL
HAVE BEEN COMPLIED WITH AND PERFORMED IN ALL MATERIAL RESPECTS (WITHOUT GIVING
EFFECT TO ANY LIMITATION AS TO MATERIALITY SET FORTH THEREIN).


(B)               THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS SET FORTH
IN SECTION 4.2(F) (RESOURCES) HEREOF SHALL BE TRUE AND CORRECT IN ALL RESPECTS
AS OF THE CLOSING DATE AND THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
SET FORTH IN SECTION 4.2 (OTHER THAN SECTION 4.2(F)) SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS (WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO
MATERIALITY SET FORTH THEREIN), IN EACH CASE, AS OF THE DATE OF THIS AGREEMENT
AND AS OF THE CLOSING DATE AS IF MADE ON THE CLOSING DATE (EXCEPT FOR ANY
REPRESENTATION OR WARRANTY MADE AS

-46-

--------------------------------------------------------------------------------




OF A SPECIFIED DATE, WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO MATERIALITY SET FORTH THEREIN) AS
OF SUCH SPECIFIED DATE). 


(C)                NO GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION SHALL
HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY APPLICABLE LAW
(INCLUDING ANY ORDER) WHICH IS IN EFFECT AND HAS THE EFFECT OF MAKING THE
TRANSACTION ILLEGAL OR OTHERWISE RESTRAINING OR PROHIBITING CONSUMMATION OF THE
TRANSACTION AND WHICH IS NOT SATISFIED OR RESOLVED OR PREEMPTED BY THE SALE
ORDER.


(D)               AFTER NOTICE AND A HEARING AS DEFINED IN SECTION 102(1) OF THE
BANKRUPTCY CODE, THE BANKRUPTCY COURT SHALL HAVE ENTERED THE SALE ORDER, AND
SUCH SALE ORDER (I) SHALL HAVE BECOME FINAL AND NON-APPEALABLE, (II) SHALL NOT
HAVE BEEN STAYED, STAYED PENDING APPEAL OR VACATED AND (III) SHALL NOT HAVE BEEN
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN A MANNER THAT RESULTS IN SUCH
SALE ORDER NO LONGER BEING AN ORDER OF THE BANKRUPTCY COURT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE SELLERS, AUTHORIZING THE MATTERS
REFERRED TO IN SECTION 3.3.


(E)                ALL REQUISITE CLEARANCES OR APPROVALS UNDER ANY ANTITRUST OR
TRADE REGULATION LAWS SHALL HAVE BEEN OBTAINED.


(F)                THE DELIVERIES DESCRIBED IN SECTION 7.3 SHALL HAVE BEEN MADE.


ARTICLE VII

CLOSING


SECTION 7.1            CLOSING ARRANGEMENTS.  THE CONSUMMATION OF THE
TRANSACTION (THE “CLOSING”) SHALL TAKE PLACE AT 10:00 A.M. ON THE FIFTH BUSINESS
DAY FOLLOWING THE DATE ON WHICH ALL OF THE CONDITIONS SET FORTH IN ARTICLE VI
HAVE BEEN SATISFIED OR WAIVED (OTHER THAN ANY CONDITIONS THAT CAN ONLY BE
SATISFIED AS OF THE CLOSING, BUT SUBJECT TO THE SATISFACTION OR WAIVER OF SUCH
CONDITIONS) (THE “CLOSING DATE”), AT THE OFFICES OF WACHTELL, LIPTON, ROSEN &
KATZ, 51 WEST 52ND STREET, NEW YORK, NY 10019, OR AT SUCH OTHER TIME OR PLACE AS
MAY BE MUTUALLY AGREED TO BY THE PARTIES.


SECTION 7.2            SELLERS’ DELIVERIES.  ON OR BEFORE THE CLOSING DATE, THE
SELLERS SHALL DELIVER OR CAUSE TO BE DELIVERED THE FOLLOWING ITEMS AND DOCUMENTS
TO THE PURCHASERS, WITH EACH SUCH DOCUMENT TO BE EFFECTIVE AS OF THE CLOSING:


(A)                A CERTIFICATE EXECUTED ON BEHALF OF THE SELLERS REPRESENTING
AND CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTION 6.1 HAVE BEEN FULFILLED;


(B)               THE TRANSITION SERVICES AGREEMENT, DULY EXECUTED BY THE
SELLERS;


(C)                AN ESTIMATE OF THE ORDINARY COURSE BALANCE SHEET LIABILITIES,
TO BE DELIVERED TO PURCHASERS NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE
CLOSING DATE; 


(D)               THE BILL OF SALE, DULY EXECUTED BY THE SELLERS;


(E)                THE ASSIGNMENT OF INTANGIBLE PROPERTY, DULY EXECUTED BY THE
SELLERS;




-47-

--------------------------------------------------------------------------------




(F)                THE ASSIGNMENT AND ASSUMPTION AGREEMENT, DULY EXECUTED BY THE
SELLERS;


(G)               A CERTIFICATE OF NON-FOREIGN STATUS, SUBSTANTIALLY IN THE FORM
OF THE SAMPLE CERTIFICATION CONTAINED IN TREASURY REGULATION SECTION
1.1445-2(B)(2)(IV), DULY EXECUTED BY THE SELLERS (OR IF A SELLER IS A
“DISREGARDED ENTITY” FOR U.S. FEDERAL INCOME TAX PURPOSES, BY THE PERSON THAT IS
TREATED AS THE OWNER OF SUCH SELLER FOR U.S. FEDERAL INCOME TAX PURPOSES);


(H)               ONE (1) CERTIFIED COPY OF THE SALE ORDER ENTERED BY THE
BANKRUPTCY COURT;


(I)                 CERTIFICATES REPRESENTING THE SPHERIS INDIA CAPITAL STOCK,
DULY ENDORSED IN BLANK OR ACCOMPANIED BY STOCK POWERS SATISFACTORY TO
PURCHASERS, ALONG WITH DULY STAMPED SHARE TRANSFER DEEDS ENDORSING THE TRANSFER
OF SUCH SHARES IN THE NAME OF CBAY OR ONE OR MORE CBAY DESIGNEES; AND


(J)                 THE ESCROW RELEASE INSTRUCTION.


SECTION 7.3            PURCHASERS’ DELIVERIES.  ON OR BEFORE THE CLOSING DATE,
THE PURCHASERS SHALL DELIVER OR CAUSE TO BE DELIVERED THE PURCHASE PRICE AND THE
FOLLOWING ITEMS AND DOCUMENTS TO THE SELLERS, WITH EACH SUCH DOCUMENT TO BE
EFFECTIVE AS OF THE CLOSING: 


(A)                A CERTIFICATE EXECUTED ON BEHALF OF THE PURCHASERS
REPRESENTING AND CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTION 6.2 HAVE
BEEN FULFILLED;


(B)               THE ASSIGNMENT AND ASSUMPTION AGREEMENT, DULY EXECUTED BY
MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES;


(C)                THE TRANSITION SERVICES AGREEMENT, DULY EXECUTED BY MEDQUIST
AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES;


(D)               THE ASSIGNMENT OF INTANGIBLE PROPERTY DULY EXECUTED BY
MEDQUIST AND/OR, AS APPLICABLE, ONE OR MORE MEDQUIST DESIGNEES;


(E)                THE SECURITY DEPOSIT PAYMENTS OR LEASE SECURITY DEPOSITS, AS
APPLICABLE;


(F)                THE BILL OF SALE, DULY EXECUTED BY PURCHASERS;


(G)               THE PROMISSORY NOTE; AND


(H)               AN AMOUNT IN CASH EQUAL TO THE ADDITIONAL FUNDED INDIA
TRANSFER PRICING TAX (IF ANY), WHICH AMOUNT SHALL IN NO EVENT EXCEED $2,000,000
AND SHALL BE PAID BY CBAY AND/OR A CBAY DESIGNEE. 


SECTION 7.4            CERTAIN ACTIONS IN RELATION TO SPHERIS INDIA.  ON OR
BEFORE THE CLOSING DATE, THE FOLLOWING ACTIONS SHALL TAKE PLACE IN RELATION TO
THE SALE AND PURCHASE OF THE SPHERIS INDIA CAPITAL STOCK:


(A)                CBAY SHALL PAY TO THE EQUITY SELLERS THE AMOUNT OF CASH
SPECIFIED IN SECTION 2.5 IN RESPECT OF THE SPHERIS INDIA CAPITAL STOCK;




-48-

--------------------------------------------------------------------------------




(B)               CBAY, ONE OR MORE CBAY DESIGNEES AND THE EQUITY SELLERS SHALL
EXECUTE SHARE TRANSFER DEEDS, DULY STAMPED IN ACCORDANCE WITH APPLICABLE LAW, IN
RELATION TO EACH SHARE CERTIFICATE EVIDENCING THE SPHERIS INDIA CAPITAL STOCK,
TO ENDORSE THEIR TRANSFER IN THE NAME OF CBAY AND THE CBAY DESIGNEE(S); AND


(C)                THE EQUITY SELLERS SHALL PROCURE THAT A MEETING OF THE BOARD
OF DIRECTORS OF SPHERIS INDIA SHALL BE CONVENED TO APPROVE THE FOLLOWING:  (I)
THE TRANSFER OF THE SPHERIS INDIA CAPITAL STOCK TO CBAY AND ONE OR MORE CBAY
DESIGNEES; (II) REGISTERING CBAY AND ONE OR MORE CBAY DESIGNEES AS SHAREHOLDERS
OF SPHERIS INDIA IN ITS REGISTER OF MEMBERS; AND (III) RECORDING THE APPOINTMENT
OF THE NOMINEE DIRECTORS OF CBAY ON THE BOARD OF DIRECTORS OF SPHERIS INDIA AND
THE RESIGNATION OF ITS EXISTING DIRECTORS. 


SECTION 7.5            TAX MATTERS. 


(A)                SOLELY TO THE EXTENT NOT EXEMPT IN ACCORDANCE WITH SECTION
1146 OF THE BANKRUPTCY CODE, SELLERS, ON THE ONE HAND, AND THE PURCHASERS, ON
THE OTHER HAND, SHALL EACH PAY AND SHALL BE RESPONSIBLE FOR ONE HALF OF STATE
AND LOCAL TRANSFER TAXES, IF ANY, OCCASIONED BY THE CONVEYANCE OF THE LEASED
REAL PROPERTY AND THE PURCHASED ASSETS FROM THE SELLERS TO THE PURCHASERS AND,
AS APPLICABLE, ONE OR MORE PURCHASER DESIGNEES, INCLUDING ANY NOTARIAL FEES
INCURRED IN CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT (X) THE PARTIES SHALL
REASONABLY COOPERATE IN AVAILING THEMSELVES OF ANY AVAILABLE EXEMPTIONS FROM ANY
SUCH TRANSFER TAXES, INCLUDING A REQUEST THAT THE SELLERS’ SALE OF THE PURCHASED
ASSETS BE EXEMPTED FROM TRANSFER TAXES PURSUANT TO SECTION 1146 OF THE
BANKRUPTCY CODE AND (Y) THE PURCHASERS, ON THE ONE HAND, AND THE SELLERS, ON THE
OTHER HAND, SHALL PAY AND SHALL BE RESPONSIBLE FOR HALF OF ALL OTHER COSTS, FEES
AND EXPENSES ASSOCIATED WITH THE TRANSFER TAXES, NOTARIAL FEES AND OTHER COSTS,
FEES AND EXPENSES DESCRIBED IN THIS SENTENCE (THE “TRANSFER COSTS”).  THE PARTY
RESPONSIBLE UNDER APPLICABLE LAW SHALL BE RESPONSIBLE FOR THE PREPARATION AND
FILING OF ALL TAX RETURNS RELATING TO TRANSFER TAXES.


(B)               NO LATER THAN 90 DAYS FOLLOWING THE CLOSING DATE, THE
PURCHASERS SHALL PROVIDE THE SELLERS WITH A PROPOSED ALLOCATION OF THE CLOSING
PURCHASE PRICE AND THE ASSUMED LIABILITIES AMONG THE PURCHASED ASSETS AND THE
SPHERIS INDIA CAPITAL STOCK.  IF THE SELLERS DO NOT DELIVER A WRITTEN NOTICE
DISAGREEING WITH THE PURCHASERS’ PROPOSED ALLOCATION WITHIN 30 DAYS FOLLOWING
THE SELLERS’ RECEIPT THEREOF, THE PROPOSED ALLOCATION SHALL BE FINAL.  IF THE
SELLERS DELIVER A WRITTEN NOTICE DISAGREEING WITH THE PURCHASERS’ PROPOSED
ALLOCATION WITHIN 30 DAYS FOLLOWING THE SELLERS’ RECEIPT THEREOF, THE PARTIES
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO RESOLVE SUCH DISPUTE WITHIN THIRTY
DAYS FOLLOWING THE DATE OF THE DISPUTE NOTICE.  IF THE SELLERS AND THE
PURCHASERS ARE UNABLE TO RESOLVE SUCH DISPUTE WITHIN SUCH 30-DAY PERIOD, THEY
SHALL REFER SUCH DISPUTE TO AN INDEPENDENT ACCOUNTING FIRM OR APPRAISAL FIRM
JOINTLY SELECTED BY THE PARTIES, WHOSE DETERMINATION SHALL BE FINAL AND BINDING
ON THE SELLERS AND THE PURCHASERS FOR ALL PURPOSES OF THIS AGREEMENT.  THE FINAL
ALLOCATION OF THE CLOSING PURCHASE PRICE AND THE ASSUMED LIABILITIES AMONG THE
PURCHASED ASSETS, DETERMINED IN ACCORDANCE WITH THIS SECTION 7.5(B), SHALL BE
SET FORTH ON A WRITTEN SCHEDULE (THE “ALLOCATION SCHEDULE”).  THE SELLERS AND
THE PURCHASERS AGREE TO TIMELY FILE, OR TO CAUSE TO BE TIMELY FILED, INTERNAL
REVENUE SERVICE FORM 8594 (OR ANY COMPARABLE FORM UNDER STATE, LOCAL, OR FOREIGN
TAX LAW) AND ANY REQUIRED ATTACHMENTS THERETO IN ACCORDANCE WITH THE ALLOCATION
SCHEDULE.  EXCEPT TO THE EXTENT OTHERWISE REQUIRED PURSUANT TO A “DETERMINATION”
WITHIN THE MEANING OF IRC SECTION 1313(A) (OR ANY COMPARABLE PROVISION OF

-49-

--------------------------------------------------------------------------------




STATE, LOCAL OR FOREIGN LAW), NEITHER THE SELLERS NOR THE PURCHASERS SHALL TAKE,
OR SHALL PERMIT ANY OF ITS AFFILIATES TO TAKE, A TAX POSITION (WHETHER ON A TAX
RETURN OR OTHERWISE) THAT IS INCONSISTENT WITH THE ALLOCATION REFLECTED IN THE
ALLOCATION SCHEDULE.


(C)                THE SELLERS SHALL BE RESPONSIBLE FOR ANY PROPERTY TAXES
(INCLUDING ANY SPECIAL OR SUPPLEMENTAL ASSESSMENTS) WITH RESPECT TO ANY
PURCHASED ASSET ALLOCABLE TO ANY TAXABLE PERIOD OR PORTION THEREOF ENDING PRIOR
TO OR ON THE CLOSING DATE (THE “PRE-CLOSING TAX PERIOD”) (WITHOUT REGARD TO WHEN
SUCH TAXES ARE ASSESSED OR PAYABLE).  THE PURCHASERS AND, AS APPLICABLE, ONE OR
MORE PURCHASER DESIGNEES SHALL BE RESPONSIBLE FOR ANY LIABILITY FOR PROPERTY
TAXES (INCLUDING ANY SPECIAL OR SUPPLEMENTAL ASSESSMENTS) WITH RESPECT TO ANY
PURCHASED ASSET FOR TAX PERIODS OTHER THAN THE PRE-CLOSING TAX PERIOD (WITHOUT
REGARD TO WHEN SUCH TAXES ARE ASSESSED OR PAYABLE).  IN EITHER CASE, THE AMOUNT
OF PROPERTY TAX ALLOCABLE TO A PRE-CLOSING TAX PERIOD OF A TAXABLE PERIOD THAT
COMMENCES PRIOR TO AND INCLUDES (BUT DOES NOT END ON) THE CLOSING DATE (A
“STRADDLE PERIOD”) SHALL BE DEEMED TO BE THE AMOUNT OF SUCH TAX FOR THE ENTIRE
STRADDLE PERIOD MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS IN THE PRE-CLOSING TAX PERIOD AND THE DENOMINATOR OF WHICH IS THE NUMBER
OF DAYS IN THE STRADDLE PERIOD.  IF, FOLLOWING THE CLOSING, ONE PARTY REMITS TO
THE APPROPRIATE GOVERNMENTAL AUTHORITY PAYMENT FOR PROPERTY TAXES WHICH ARE
SUBJECT TO THIS SECTION 7.5(C) AND SUCH PAYMENT INCLUDES THE OTHER PARTY’S SHARE
OF SUCH PROPERTY TAXES, SUCH OTHER PARTY SHALL PROMPTLY REIMBURSE THE REMITTING
PARTY FOR ITS SHARE OF SUCH PROPERTY TAXES UPON WRITTEN NOTICE FROM SUCH PAYING
PARTY; PROVIDED, THAT NEITHER PURCHASERS NOR ANY PURCHASER DESIGNEE SHALL BE
REQUIRED TO MAKE ANY PAYMENT WITH RESPECT TO PREPAID PROPERTY TAXES DESCRIBED IN
SECTION 2.1(E).  ANY REFUND OF PROPERTY TAXES WHICH ARE SUBJECT TO THIS SECTION
7.5(C) SHALL BE ALLOCATED BETWEEN THE SELLERS AND THE PURCHASERS IN A MANNER
CONSISTENT WITH THE FOREGOING.


(D)               THE PURCHASERS AND THE SELLERS SHALL FURNISH OR CAUSE TO BE
FURNISHED TO EACH OTHER, AS PROMPTLY AS REASONABLY PRACTICABLE, SUCH INFORMATION
IN THEIR POSSESSION AND ASSISTANCE RELATING TO THE PURCHASED ASSETS AND THE
ASSUMED LIABILITIES AS IS REASONABLY NECESSARY FOR THE PREPARATION AND FILING OF
ANY TAX RETURN, CLAIM FOR REFUND OR OTHER FILINGS RELATING TO TAX MATTERS, OR IN
CONNECTION WITH ANY TAX AUDIT OR OTHER TAX PROCEEDING. 


(E)                IN THE EVENT THAT ANY FUNDED INDIA TRANSFER PRICING TAX (NOT
INCLUDING ANY ADDITIONAL FUNDED INDIA TRANSFER PRICING TAX) IS RETURNED OR
REFUNDED TO SPHERIS INDIA OR SPHERIS INDIA RECEIVES A TAX OR OTHER CREDIT IN
RESPECT THEREOF, PURCHASERS SHALL PROMPTLY (AND IN ANY EVENT WITHIN THREE (3)
BUSINESS DAYS) PAY TO SELLERS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
AN AMOUNT EQUAL TO SUCH RETURNED, REFUNDED OR CREDITED AMOUNT.


ARTICLE VIII

TERMINATION OF AGREEMENT


SECTION 8.1            TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY
TIME PRIOR TO THE CLOSING:


(A)                BY MUTUAL WRITTEN CONSENT OF THE SELLERS AND THE PURCHASERS;




-50-

--------------------------------------------------------------------------------




(B)               BY EITHER THE SELLERS OR THE PURCHASERS, IF THE CLOSING HAS
NOT OCCURRED ON OR PRIOR TO THE OUTSIDE DATE, PROVIDED THAT THE FAILURE OF THE
CLOSING TO OCCUR ON OR PRIOR TO THE OUTSIDE DATE IS NOT A RESULT OF OR CAUSED BY
THE TERMINATING PARTY’S MATERIAL BREACH OF THIS AGREEMENT;


(C)                BY THE PURCHASERS, IN THE EVENT (1) OF ANY INACCURACY IN ANY
OF THE SELLERS’ REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY
BREACH OF ANY OF THE SELLERS’ COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT WHICH, INDIVIDUALLY OR IN THE AGGREGATE WITH ALL OTHER SUCH
INACCURACIES AND BREACHES, (I) WOULD RESULT IN A FAILURE OF A CONDITION SET
FORTH IN SECTION 6.1, AND (II) IS EITHER INCAPABLE OF BEING CURED OR, IF CAPABLE
OF BEING CURED, IS NOT CURED IN ALL MATERIAL RESPECTS WITHIN THE EARLIER OF (X)
THIRTY (30) CALENDAR DAYS AFTER WRITTEN NOTICE THEREOF AND (Y) THE OUTSIDE DATE;
PROVIDED, THAT PURCHASERS SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
UNDER THIS SECTION 8.1(C) AT A TIME WHEN THE SELLERS HAVE (OR WOULD HAVE AFTER
THE PASSAGE OF TIME) THE RIGHT TO TERMINATE THIS AGREEMENT UNDER SECTION 8.1(D)
OR SECTION 8.1(K) OR (2) SINCE THE DATE OF THIS AGREEMENT, A MATERIAL ADVERSE
EFFECT (AS DETERMINED ON THE DATE OF SUCH TERMINATION) SHALL HAVE OCCURRED AND
BE CONTINUING, PROVIDED THAT PURCHASERS MAY NOT TERMINATE THIS AGREEMENT UNDER
THIS SECTION 8.1(C)(2) UNTIL AFTER THE OUTSIDE DATE (WITHOUT REGARD TO THE
PROVISO IN THE DEFINITION THEREOF);


(D)               BY THE SELLERS, IN THE EVENT OF ANY INACCURACY IN ANY OF THE
PURCHASERS’ REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY
BREACH OF ANY OF THE PURCHASERS’ COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT WHICH, INDIVIDUALLY OR IN THE AGGREGATE WITH ALL OTHER SUCH
INACCURACIES AND BREACHES, (I) WOULD RESULT IN A FAILURE OF A CONDITION SET
FORTH IN SECTION 6.2, AND (II) IS EITHER INCAPABLE OF BEING CURED OR, IF CAPABLE
OF BEING CURED, IS NOT CURED IN ALL MATERIAL RESPECTS WITHIN THE EARLIER OF (X)
THIRTY (30) CALENDAR DAYS AFTER WRITTEN NOTICE THEREOF AND (Y) THE OUTSIDE DATE;
PROVIDED, THAT THE SELLERS SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
UNDER THIS SECTION 8.1(D) AT A TIME WHEN THE PURCHASERS HAVE (OR WOULD HAVE
AFTER THE PASSAGE OF TIME) THE RIGHT TO TERMINATE THIS AGREEMENT UNDER SECTION
8.1(C);


(E)                BY THE PURCHASERS, IF (1) THE SELLERS SHALL FAIL TO FILE THE
SALE PROCEDURES MOTION WITHIN TWO BUSINESS DAYS OF THE DATE OF THIS AGREEMENT OR
(2) THE BANKRUPTCY COURT SHALL FAIL TO ENTER THE SALE PROCEDURES ORDER ON OR
PRIOR TO THE DATE THAT IS TWENTY (20) DAYS AFTER THE PETITION DATE;


(F)                BY THE PURCHASERS, IF PURCHASERS ARE THE SUCCESSFUL BIDDER
(AS DEFINED IN THE SALE PROCEDURES ORDER) AND THE HEARING HAS NOT BEEN COMMENCED
ON OR PRIOR TO THE THIRD BUSINESS DAY AFTER COMPLETION OF THE AUCTION; PROVIDED,
THAT THE FAILURE OF THE HEARING TO COMMENCE ON OR PRIOR TO SUCH TIME IS NOT THE
RESULT OF OR CAUSED BY PURCHASERS’ MATERIAL BREACH OF THIS AGREEMENT;


(G)               BY EITHER PARTY, IF THE SELLER CHAPTER 11 CASES ARE CONVERTED
TO A LIQUIDATION PROCEEDING UNDER CHAPTER 7 OF THE BANKRUPTCY CODE;


(H)               BY EITHER PARTY IF THE BANKRUPTCY COURT SHALL HAVE STATED
UNCONDITIONALLY THAT IT WILL NOT ENTER THE SALE ORDER, PROVIDED THAT SUCH
STATEMENT OF THE BANKRUPTCY COURT IS NOT A RESULT OF OR CAUSED BY THE
TERMINATING PARTY’S MATERIAL BREACH OF THIS AGREEMENT; 




-51-

--------------------------------------------------------------------------------




(I)                 BY EITHER THE SELLERS OR THE PURCHASERS, IF A GOVERNMENTAL
AUTHORITY OF COMPETENT JURISDICTION SHALL HAVE ISSUED A FINAL ORDER OR TAKEN ANY
OTHER NON-APPEALABLE FINAL ACTION, IN EACH CASE, HAVING THE EFFECT OF
PERMANENTLY MAKING THE TRANSACTION ILLEGAL OR OTHERWISE PERMANENTLY RESTRAINING
OR PROHIBITING CONSUMMATION OF THE TRANSACTION;


(J)                 BY EITHER THE SELLERS OR THE PURCHASERS IF (X) THE AUCTION
HAS OCCURRED AND THE PURCHASERS WERE NOT THE SUCCESSFUL BIDDER OR (Y) THE
BANKRUPTCY COURT OTHERWISE APPROVES A COMPETING TRANSACTION; AND


(K)               BY THE SELLERS, IF (I) ALL CONDITIONS TO CLOSING SET FORTH IN
ARTICLE VI HAVE BEEN SATISFIED OR WAIVED (OTHER THAN CONDITIONS THAT CAN ONLY BE
SATISFIED AS OF THE CLOSING) AND NOTHING HAS OCCURRED AND NO CONDITION EXISTS
THAT WOULD CAUSE ANY OF THE CONDITIONS SET FORTH IN ARTICLE VI TO FAIL TO BE
SATISFIED, (II) SELLERS ARE WILLING AND ABLE TO CONSUMMATE THE CLOSING, SUCH
MATTERS TO BE CONFIRMED IN WRITING TO PURCHASERS BY AN EXECUTIVE OFFICER OF THE
SELLERS, AND (III) PURCHASERS FAIL TO CONSUMMATE THE CLOSING WITHIN ONE (1)
BUSINESS DAY AFTER THE DATE THE CLOSING SHOULD HAVE OCCURRED PURSUANT TO SECTION
7.1.


SECTION 8.2            EFFECT OF TERMINATION.  IN THE EVENT OF ANY TERMINATION
OF THIS AGREEMENT PURSUANT TO SECTION 8.1, THIS AGREEMENT (OTHER THAN THE
PROVISIONS SET FORTH IN THIS SECTION 8.2, SECTION 8.3, ARTICLE IX AND SELLERS’
RIGHT TO RETAIN THE PURCHASE PRICE DEPOSIT IN ACCORDANCE WITH SECTION 2.10 AND
SELLERS’ RIGHT TO REIMBURSEMENT AND INDEMNIFICATION PURSUANT TO SECTION 5.5 AND
SECTION 5.14) SHALL FORTHWITH BECOME NULL AND VOID AND BE DEEMED OF NO FURTHER
FORCE AND EFFECT.  SUBJECT TO THE PROVISIONS SET FORTH IN THE PRECEDING
SENTENCE, THERE SHALL BE NO LIABILITY OR OBLIGATION THEREAFTER ON THE PART OF
ANY PARTY.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
TERMINATION OF THIS AGREEMENT SHALL NOT AFFECT THE RIGHTS OR OBLIGATIONS OF THE
PARTIES UNDER THE CONFIDENTIALITY AGREEMENT. 


SECTION 8.3            BREAKUP FEE; EXPENSE REIMBURSEMENT; SELLER REMEDIES. 


(A)                THE SELLERS SHALL PAY, OR CAUSE TO BE PAID, TO PURCHASERS THE
BREAKUP FEE:

(I)                 IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.1(B),
SECTION 8.1(F) OR SECTION 8.1(H), AND SELLERS ENTER INTO AN AGREEMENT WITH
RESPECT TO A COMPETING TRANSACTION NO LATER THAN THE 120TH DAY FOLLOWING SUCH
TERMINATION, WHICH BREAKUP FEE SHALL BE PAID NO LATER THAN THREE (3) BUSINESS
DAYS FOLLOWING THE CONSUMMATION BY THE SELLERS OF SUCH COMPETING TRANSACTION;

(II)               IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION
8.1(C)(1), WHICH BREAKUP FEE SHALL BE PAID NO LATER THAN THREE (3) BUSINESS DAYS
FOLLOWING SUCH TERMINATION;

(III)             IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.1(J),
AND SELLERS ENTER INTO AN AGREEMENT WITH RESPECT TO A COMPETING TRANSACTION NO
LATER THAN THE 120TH DAY FOLLOWING SUCH TERMINATION, WHICH BREAKUP FEE SHALL BE
PAID NO LATER THAN THREE (3) BUSINESS DAYS FOLLOWING THE CONSUMMATION BY THE
SELLERS OF A COMPETING TRANSACTION.


(B)               THE SELLERS WILL PAY, OR CAUSE TO BE PAID, TO PURCHASERS THE
TRANSACTION EXPENSES IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.1(B),
SECTION 8.1(C), SECTION 8.1(F), SECTION

-52-

--------------------------------------------------------------------------------




8.1(H) AND SECTION 8.1(J), WHICH TRANSACTION EXPENSES SHALL BE PAID NO LATER
THAN THREE (3) BUSINESS DAYS FOLLOWING SUCH TERMINATION.  


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
(A) PURCHASERS SHALL NOT BE ENTITLED TO REIMBURSEMENT OF TRANSACTION EXPENSES
PURSUANT TO THIS AGREEMENT TO THE EXTENT THAT SUCH TRANSACTION EXPENSES ARE
REIMBURSED PURSUANT TO THAT CERTAIN LETTER AGREEMENT, DATED AS OF NOVEMBER 19,
2009, BETWEEN CBAYSYSTEMS HOLDINGS LIMITED AND SPHERIS, INC. (THE “LETTER
AGREEMENT”) AND (B) THE SELLERS’ OBLIGATION TO REIMBURSE PURCHASERS FOR
TRANSACTION EXPENSES PURSUANT TO THIS AGREEMENT SHALL NOT EXCEED $375,000. 
PURCHASERS ACKNOWLEDGE AND AGREE THAT, SUBJECT TO SUCH PAYMENTS BEING PAID, THE
PAYMENTS DESCRIBED IN SECTION 8.3(A) AND SECTION 8.3(B) SHALL BE THE SOLE AND
EXCLUSIVE REMEDY OF PURCHASERS OF THIS AGREEMENT (OTHER THAN (I) REIMBURSEMENT
OF COSTS AND EXPENSES IF AND AS REQUIRED PURSUANT TO SECTION 8.3(F) AND (II)
PRIOR TO THE TERMINATION OF THIS AGREEMENT, SPECIFIC PERFORMANCE BUT ONLY AS
EXPRESSLY PERMITTED UNDER SECTION 9.8(A) AND (III) WITH RESPECT TO ANY COVENANT
OR AGREEMENT REQUIRED BY THIS AGREEMENT TO BE PERFORMED BY SELLERS AFTER THE
CLOSING), AND PURCHASERS SHALL IRREVOCABLY WAIVE AND RELEASE SELLERS, AS A
CONDITION TO RECEIPT OF SUCH PAYMENTS (BUT SUBJECT TO THE PAYMENT THEREOF), FROM
ANY AND ALL STATUTORY, EQUITABLE, LEGAL OR COMMON LAW CLAIMS OR REMEDIES THAT
ANY PURCHASER MAY HAVE AGAINST ANY SELLER PARTY IN RESPECT OF ANY BREACH OF OR
DEFAULT UNDER THIS AGREEMENT.


(D)               IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.1(D) OR
SECTION 8.1(K), IN ADDITION TO THE DELIVERY OF THE PURCHASE PRICE DEPOSIT AND
ANY INTEREST THEREON TO SELLERS PURSUANT TO SECTION 2.10, MEDQUIST AND/OR A
MEDQUIST DESIGNEE SHALL PAY SELLERS THE PURCHASER TERMINATION FEE.  THE RECEIPT
OF THE PURCHASE PRICE DEPOSIT AND PAYMENT OF THE PURCHASER TERMINATION FEE SHALL
BE THE SOLE AND EXCLUSIVE REMEDY OF SELLERS FOR ANY BREACH OR DEFAULT OF
PURCHASERS OF THIS AGREEMENT (OTHER THAN (I) REIMBURSEMENT OF COSTS AND EXPENSES
IF AND AS REQUIRED PURSUANT TO SECTION 8.3(E) AND (II) PRIOR TO THE TERMINATION
OF THIS AGREEMENT, SPECIFIC PERFORMANCE BUT ONLY AS EXPRESSLY PERMITTED UNDER
SECTION 9.8(B) AND (III) WITH RESPECT TO ANY COVENANT OR AGREEMENT REQUIRED BY
THIS AGREEMENT TO BE PERFORMED BY PURCHASERS AFTER THE CLOSING), AND SELLERS
SHALL IRREVOCABLY WAIVE AND RELEASE THE PURCHASER PARTIES, AS A CONDITION TO
RECEIPT OF THE PURCHASE PRICE DEPOSIT AND PAYMENT OF THE PURCHASER TERMINATION
FEE (BUT SUBJECT TO THE RECEIPT THEREOF), FROM ANY AND ALL STATUTORY, EQUITABLE,
LEGAL OR COMMON LAW CLAIMS OR REMEDIES THAT ANY SELLER MAY HAVE AGAINST ANY OF
THE PURCHASER PARTIES IN RESPECT OF ANY BREACH OF OR DEFAULT UNDER THIS
AGREEMENT.  FOR PURPOSES HEREOF, “PURCHASER PARTIES” SHALL MEAN, COLLECTIVELY,
THE PURCHASERS AND ANY OF THEIR RESPECTIVE FORMER, CURRENT OR FUTURE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, GENERAL OR LIMITED PARTNERS, MANAGERS, MEMBERS,
STOCKHOLDERS, AFFILIATES OR ASSIGNEES OR ANY FORMER, CURRENT OR FUTURE DIRECTOR,
OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER, MANAGER, MEMBER,
STOCKHOLDER, AFFILIATE OR ASSIGNEE OF ANY OF THE FOREGOING.


(E)                THE PARTIES ACKNOWLEDGE THAT THE AGREEMENTS CONTAINED IN THIS
SECTION 8.3 ARE AN INTEGRAL PART OF THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT, THAT THE DAMAGES RESULTING FROM TERMINATION OF THIS AGREEMENT UNDER
CIRCUMSTANCES WHERE SELLERS ARE ENTITLED TO THE PURCHASE PRICE DEPOSIT AND THE
PURCHASER TERMINATION FEE ARE UNCERTAIN AND INCAPABLE OF ACCURATE CALCULATION
AND THAT THE DELIVERY OF THE PURCHASE PRICE DEPOSIT AND THE PURCHASER
TERMINATION FEE TO SELLERS IS NOT A PENALTY BUT RATHER SHALL CONSTITUTE
LIQUIDATED DAMAGES IN A REASONABLE AMOUNT THAT WILL COMPENSATE SELLERS IN THE
CIRCUMSTANCES WHERE SELLERS ARE ENTITLED TO THE PURCHASE PRICE DEPOSIT AND THE
PURCHASER TERMINATION FEE FOR THE EFFORTS AND RESOURCES

-53-

--------------------------------------------------------------------------------




EXPENDED AND OPPORTUNITIES FOREGONE WHILE NEGOTIATING THIS AGREEMENT AND IN
RELIANCE ON THIS AGREEMENT AND ON THE EXPECTATION OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THAT, WITHOUT THESE AGREEMENTS, SELLERS
WOULD NOT ENTER INTO THIS AGREEMENT.  IF THE PURCHASERS FAIL TO TAKE ANY ACTION
NECESSARY TO CAUSE THE DELIVERY OF THE PURCHASE PRICE DEPOSIT AND THE PURCHASER
TERMINATION FEE PURSUANT TO THE DEPOSIT ESCROW AGREEMENT UNDER CIRCUMSTANCES
WHERE SELLERS ARE ENTITLED TO THE PURCHASE PRICE DEPOSIT AND THE PURCHASER
TERMINATION FEE AND, IN ORDER TO OBTAIN SUCH PURCHASE PRICE DEPOSIT AND THE
PURCHASER TERMINATION FEE SELLERS COMMENCE A SUIT WHICH RESULTS IN A JUDGMENT IN
FAVOR OF SELLERS, THE PURCHASERS SHALL PAY TO THE SELLERS AN AMOUNT IN CASH
EQUAL TO THE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES) INCURRED
BY SELLERS IN CONNECTION WITH SUCH SUIT.


(F)                THE PARTIES FURTHER ACKNOWLEDGE THAT THE DAMAGES RESULTING
FROM TERMINATION OF THIS AGREEMENT UNDER CIRCUMSTANCES WHERE PURCHASERS ARE
ENTITLED TO THE BREAKUP FEE ARE UNCERTAIN AND INCAPABLE OF ACCURATE CALCULATION
AND THAT THE DELIVERY OF THE BREAKUP FEE TO PURCHASERS IS NOT A PENALTY BUT
RATHER SHALL CONSTITUTE LIQUIDATED DAMAGES IN A REASONABLE AMOUNT THAT WILL
COMPENSATE PURCHASERS IN THE CIRCUMSTANCES WHERE PURCHASERS ARE ENTITLED TO THE
BREAKUP FEE FOR THE EFFORTS AND RESOURCES EXPENDED AND OPPORTUNITIES FOREGONE
WHILE NEGOTIATING THIS AGREEMENT AND IN RELIANCE ON THIS AGREEMENT AND ON THE
EXPECTATION OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND
THAT, WITHOUT THESE AGREEMENTS, PURCHASERS WOULD NOT ENTER INTO THIS AGREEMENT. 
IF THE SELLERS FAIL TO TAKE ANY ACTION NECESSARY TO CAUSE THE DELIVERY OF THE
BREAKUP FEE UNDER CIRCUMSTANCES WHERE PURCHASERS ARE ENTITLED TO THE BREAKUP FEE
AND, IN ORDER TO OBTAIN SUCH BREAKUP FEE PURCHASERS COMMENCE A SUIT WHICH
RESULTS IN A JUDGMENT IN FAVOR OF PURCHASERS, THE SELLERS SHALL PAY TO THE
PURCHASERS AN AMOUNT IN CASH EQUAL TO THE COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEY’S FEES) INCURRED BY PURCHASERS IN CONNECTION WITH SUCH SUIT.


ARTICLE IX

MISCELLANEOUS


SECTION 9.1            SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE
PARTIES IN THIS AGREEMENT SHALL NOT SURVIVE THE CLOSING. 


SECTION 9.2            RELATIONSHIP OF THE PARTIES.  NOTHING IN THIS AGREEMENT
SHALL BE CONSTRUED SO AS TO MAKE ANY PURCHASER OR ANY AFFILIATE OF A PURCHASER A
PARTNER OF ANY SELLER.


SECTION 9.3            AMENDMENT OF AGREEMENT.  THIS AGREEMENT MAY NOT BE
SUPPLEMENTED, MODIFIED OR AMENDED EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY EACH
PARTY. 


SECTION 9.4            NOTICES.  ANY NOTICE SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN OR MADE WHEN PERSONALLY DELIVERED, SENT BY
FACSIMILE OR WHEN MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, ADDRESSED OR DIRECTED AS FOLLOWS, OR AS MAY BE
FURNISHED HEREAFTER BY NOTICE, IN WRITING, TO THE OTHER PARTY ON AT LEAST THREE
BUSINESS DAYS’ PRIOR NOTICE, TO THE FOLLOWING PARTIES:


(A)                IF TO THE PURCHASERS, TO:

-54-

--------------------------------------------------------------------------------



CBay Inc.
c/o CBaySystems Holdings Limited
2661 Riva Road, Building 800
Annapolis, Maryland  21401
Attention:     Chief Financial Officer
Facsimile:     (410) 266-9409

and

MedQuist Transcriptions, Ltd.
1000 Bishops Gate Boulevard, Suite 300
Mount Laurel, New Jersey  08054
Attention:     Mark Sullivan, General Counsel
Facsimile:     (856) 206-4211

with a copy (which shall not constitute notice) given in like manner to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:     Richard G. Mason, Esq.
                     Andrew J. Nussbaum, Esq.
                     Gordon S. Moodie, Esq.
Facsimile:     (212) 403-2000


(B)               IF TO THE SELLERS, TO:

Spheris Inc.
9009 Carothers Parkway, Suite C-3
Franklin, Tennessee  37067
Attention:     Chief Executive Officer and General Counsel
Facsimile:     (615) 261-1792

with a copy (which shall not constitute notice) given in like manner to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York  10019
Attention:     Michael J. Kelly, Esq.
                     Mark A. Cognetti, Esq.
Facsimile:     (212) 728-8111

Any Notice which is delivered or is sent by facsimile shall be deemed to have
been validly and effectively given and received on the date it is delivered or
sent, unless it is delivered or sent after 5:00 p.m. New York City time on any
given day or on a day which is not a Business Day, in which case it shall be
deemed to have been validly and effectively given and received on the Business
Day next following the day it was delivered or sent, provided that, in the case
of a Notice sent by facsimile, it shall not be deemed to have been sent unless
there has been confirmation of transmission. 



-55-

--------------------------------------------------------------------------------






SECTION 9.5            FEES AND EXPENSES.  THE PARTIES AGREE THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT (INCLUDING IN SECTION 5.8), EACH
PARTY SHALL BEAR AND PAY ALL COSTS, FEES AND EXPENSES THAT IT INCURS, OR WHICH
MAY BE INCURRED ON ITS BEHALF, IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTION.


SECTION 9.6            GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL
BANKRUPTCY LAW, TO THE EXTENT APPLICABLE, AND, WHERE STATE LAW IS IMPLICATED,
THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
PRINCIPLES OF CONFLICTS OF LAW.  WITHOUT LIMITING ANY PARTY’S RIGHT TO APPEAL
ANY ORDER OF THE BANKRUPTCY COURT, THE PARTIES AGREE THAT IF ANY DISPUTE ARISES
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED
HEREUNDER OR IN CONNECTION HEREWITH, THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE
PERSONAL AND SUBJECT MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO
RESOLVE ANY AND ALL DISPUTES RELATING TO THE TRANSACTION.  SUCH COURT SHALL HAVE
SOLE JURISDICTION OVER SUCH MATTERS AND THE PARTIES AFFECTED THEREBY AND
PURCHASERS AND THE SELLERS EACH HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION;
PROVIDED, HOWEVER, THAT IF THE BANKRUPTCY PROCEEDINGS HAVE CLOSED AND CANNOT BE
REOPENED, THE PARTIES AGREE TO UNCONDITIONALLY AND IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE AND ANY APPELLATE COURT THEREOF, FOR THE RESOLUTION OF ANY SUCH CLAIM
OR DISPUTE. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE
OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
IN THE EVENT ANY SUCH ACTION, SUIT OR PROCEEDING IS COMMENCED, THE PARTIES
HEREBY AGREE AND CONSENT THAT SERVICE OF PROCESS MAY BE MADE, AND PERSONAL
JURISDICTION OVER ANY PARTY HERETO IN ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE
OBTAINED, BY SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS
REQUIRED TO COMMENCE SUCH ACTION, SUIT OR PROCEEDING UPON THE PARTY AT THE
ADDRESS OF SUCH PARTY SET FORTH IN SECTION 9.4, UNLESS ANOTHER ADDRESS HAS BEEN
DESIGNATED BY SUCH PARTY IN A NOTICE GIVEN TO THE OTHER PARTIES IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.4.


SECTION 9.7            FURTHER ASSURANCES.  SUBJECT TO THE OTHER PROVISIONS OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO AGREES TO EXECUTE, ACKNOWLEDGE,
DELIVER, FILE AND RECORD SUCH FURTHER CERTIFICATES, AMENDMENTS, INSTRUMENTS AND
DOCUMENTS, AND TO DO ALL SUCH OTHER ACTS AND THINGS, AS MAY BE REASONABLY
REQUESTED BY ANY OTHER PARTY IN ORDER TO CARRY OUT THE INTENT AND PURPOSE OF
THIS AGREEMENT AT THE EXPENSE OF THE REQUESTING PARTY, PROVIDED THAT THIS
SECTION 9.7 SHALL NOT REQUIRE ANY PARTY TO TAKE ANY ACTION THAT IS COMMERCIALLY
UNREASONABLE OR THAT WOULD RESULT IN ANY LIABILITY OF SUCH PARTY OR ANY OF ITS
AFFILIATES.


SECTION 9.8            SPECIFIC PERFORMANCE. 


(A)                THE SELLERS ACKNOWLEDGE THAT THE PURCHASERS WOULD BE DAMAGED
IRREPARABLY IN THE EVENT THAT THIS AGREEMENT IS NOT PERFORMED BY SELLERS IN
ACCORDANCE WITH ITS SPECIFIC TERMS OR IS OTHERWISE BREACHED BY THE SELLERS OR
THE SELLERS FAIL TO CONSUMMATE THE CLOSING AS REQUIRED HEREUNDER AND THAT, IN
ADDITION TO ANY OTHER REMEDY THAT THE PURCHASERS MAY HAVE UNDER LAW OR

-56-

--------------------------------------------------------------------------------

 


EQUITY, THE PURCHASERS SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF TO PREVENT
BREACHES OF THE TERMS OF THIS AGREEMENT AND TO SEEK TO ENFORCE SPECIFICALLY THE
TERMS AND PROVISIONS HEREOF THAT ARE REQUIRED TO BE PERFORMED BY SELLERS. 


(B)               THE PURCHASERS ACKNOWLEDGE THAT SELLERS WOULD BE DAMAGED
IRREPARABLY IN THE EVENT THAT THIS AGREEMENT IS NOT PERFORMED BY PURCHASERS IN
ACCORDANCE WITH ITS SPECIFIC TERMS OR IS OTHERWISE BREACHED BY PURCHASERS AND
THAT THE SELLERS SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF TO PREVENT BREACHES
OF THE TERMS OF THIS AGREEMENT AND TO SEEK TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF THAT ARE REQUIRED TO BE PERFORMED BY THE PURCHASERS, OTHER
THAN SECTION 5.14 OF THIS AGREEMENT OR PURCHASERS’ OBLIGATION TO CONSUMMATE THE
TRANSACTIONS.  SELLERS ACKNOWLEDGE AND AGREE THAT SELLERS ARE NOT ENTITLED UNDER
ANY CIRCUMSTANCES TO OBTAIN SPECIFIC PERFORMANCE OF PURCHASERS’ OBLIGATION TO
CONSUMMATE THE TRANSACTIONS OR OBTAIN FINANCING, AND THAT SELLER’S SOLE REMEDY
ON A FAILURE OF PURCHASERS TO CONSUMMATE THE TRANSACTIONS IS SET FORTH IN
SECTION 8.3(D).  


SECTION 9.9            ENTIRE AGREEMENT.  EXCEPT AS SET FORTH HEREIN, THIS
AGREEMENT, THE CONFIDENTIALITY AGREEMENT AND THE LETTER AGREEMENT CONSTITUTE THE
FULL AND ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO PERTAINING TO THE
TRANSACTION AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS
AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, WITH RESPECT THERETO MADE BY ANY
PARTY.


SECTION 9.10        WAIVER.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISION
(WHETHER OR NOT SIMILAR) NOR SHALL ANY WAIVER CONSTITUTE A CONTINUING WAIVER
UNLESS OTHERWISE EXPRESSED OR PROVIDED.  ALL WAIVERS HEREUNDER MUST BE IN
WRITING TO BE EFFECTIVE.


SECTION 9.11        ASSIGNMENT.  NEITHER THE SELLERS NOR THE PURCHASERS MAY
ASSIGN OR OTHERWISE TRANSFER THEIR RESPECTIVE RIGHTS AND/OR OBLIGATIONS
HEREUNDER (OR AGREE TO DO SO) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES; PROVIDED, THAT THE PURCHASERS MAY, WITHOUT THE CONSENT OF THE SELLER,
ASSIGN OR TRANSFER ANY OR ALL OF ITS RIGHT AND/OR OBLIGATIONS HEREUNDER TO ONE
OR MORE OF ITS AFFILIATES (IT BEING UNDERSTOOD THAT PURCHASERS NONETHELESS SHALL
REMAIN LIABLE FOR THE PERFORMANCE OF ALL OF PURCHASERS’ OBLIGATIONS HEREUNDER TO
THE EXTENT NOT PERFORMED BY THE ASSIGNEE OR ANY PURCHASER DESIGNEE).  ANY
ASSIGNMENT OR OTHER TRANSFER NOT PERMITTED UNDER THIS SECTION 9.11 SHALL BE NULL
AND VOID AB INITIO.


SECTION 9.12        LIABILITY.  THE OBLIGATIONS UNDER THIS AGREEMENT OF CBAY AND
THE CBAY DESIGNEES, SHALL BE JOINT AND SEVERAL.  THE OBLIGATION UNDER THIS
AGREEMENT OF MEDQUIST AND THE MEDQUIST DESIGNEES, SHALL BE JOINT AND SEVERAL.


SECTION 9.13        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BIND AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


SECTION 9.14        NO THIRD PARTY BENEFICIARIES.  NOTHING IN THIS AGREEMENT IS
INTENDED TO, OR SHALL, CONFER ANY THIRD PARTY BENEFICIARY OR OTHER RIGHTS OR
REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES HERETO. 


SECTION 9.15        SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS AGREEMENT
WHICH IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION

-57-

--------------------------------------------------------------------------------




SHALL, AS TO THAT JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY
OR UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING
PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF ANY
OF THE PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION, AND IF ANY
PROVISION OF THIS AGREEMENT IS DETERMINED TO BE SO BROAD AS TO BE UNENFORCEABLE,
SUCH PROVISION SHALL BE INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE,
PROVIDED IN ALL CASES THAT NEITHER THE ECONOMIC NOR LEGAL SUBSTANCE OF THIS
AGREEMENT IS AFFECTED BY THE OPERATION OF THIS SENTENCE IN ANY MANNER MATERIALLY
ADVERSE TO ANY PARTY.  UPON ANY SUCH DETERMINATION THAT ANY PROVISION OF THIS
AGREEMENT IS INVALID OR UNENFORCEABLE, THE PARTIES SHALL NEGOTIATE IN GOOD FAITH
IN AN EFFORT TO AGREE UPON A SUITABLE AND EQUITABLE SUBSTITUTE PROVISION TO
EFFECT THE ORIGINAL INTENT OF THE PARTIES.


SECTION 9.16        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL HEREOF, AND ALL OF WHICH
SHALL CONSTITUTE A SINGLE AGREEMENT EFFECTIVE AS OF THE DATE HEREOF.  ANY
DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT BY FACSIMILE OR ELECTRONIC
MAIL SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.

-58-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Stock and Asset Purchase
Agreement to be executed as of the day and year first above written.

SELLERS:

PURCHASERS:

 

 

SPHERIS HOLDING II, INC.

By:                                                                            
        Name:
        Title:

SPHERIS INC.

By:                                                                           
        Name:
        Title:

SPHERIS OPERATIONS LLC

By:                                                                            
        Name:
        Title:

VIANETA COMMUNICATIONS

By:                                                                            
        Name:
        Title:

SPHERIS LEASING LLC

By:                                                                            
        Name:
        Title:

SPHERIS CANADA INC.

By:                                                                            
        Name:
        Title:

CBAY INC.

By:                                                                            
        Name:
        Title:

MEDQUIST INC.

By:                                                                            
        Name:
        Title:

 

 

 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 